Exhibit 10.1

EXECUTION VERSION

SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT

Dated as of June 18, 2009

Among

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders

BANK OF AMERICA, N.A.

as the Agent

BANC OF AMERICA SECURITIES LLC

as Sole Lead Arranger and Book Manager

BANK OF AMERICA, N.A. and

THE CIT GROUP/BUSINESS CREDIT, INC.

as Co-Syndication Agents

GENERAL ELECTRIC CAPITAL CORPORATION

THE CIT GROUP/BUSINESS CREDIT, INC.

as Co-Collateral Agents

GENERAL ELECTRIC CAPITAL CORPORATION

as Documentation Agent

EDDIE BAUER, INC.

as Borrower

and

EDDIE BAUER HOLDINGS, INC.

THE SUBSIDIARIES OF EDDIE BAUER, INC. PARTY HERETO

as Guarantors



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 INTERPRETATION OF THIS AGREEMENT

   2

1.1

   Definitions    2

1.2

   Accounting Terms    30

1.3

   Interpretive Provisions    30

1.4

   Currency Equivalents Generally    31

ARTICLE 2 LOANS AND LETTERS OF CREDIT

   31

2.1

   Total Facility    31

2.2

   Revolving Loans    31

2.3

   Letters of Credit    37

2.4

   Bank Products    44

2.5

   Increase in Commitments; LILO Tranche    44

ARTICLE 3 INTEREST AND FEES

   46

3.1

   Interest    46

3.2

   Intentionally Omitted    46

3.3

   Maximum Interest Rate    46

3.4

   Unused Line Fee    47

3.5

   Letter of Credit Fee    47

3.6

   Upfront Fee    47

3.7

   Structuring Fee    47

3.8

   Payment of Fees    47

ARTICLE 4 PAYMENTS AND PREPAYMENTS

   48

4.1

   Revolving Loans    48

4.2

   LILO Tranche    48

4.3

   Termination or Reduction of Facility    48

4.4

   Payments by the Loan Parties    49

4.5

   Payments as Revolving Loans    49

4.6

   Apportionment and Application and Reversal of Payments    50

4.7

   Indemnity for Returned Payments    50

4.8

   Agent’s and Lenders’ Books and Records: Monthly Statements    50

ARTICLE 5 TAXES, YIELD PROTECTION AND ILLEGALITY

   51

5.1

   Taxes    51

5.2

   Intentionally Omitted    53

5.3

   Increased Costs and Reduction of Return    53

5.4

   Intentionally Omitted    53

 

(i)



--------------------------------------------------------------------------------

5.5

   Intentionally Omitted    53

5.6

   Certificates of Lenders    53

5.7

   Survival    54

ARTICLE 6 COLLATERAL

   54

6.1

   Grant of Security Interest    54

6.2

   Perfection and Protection of Security Interest    56

6.3

   Location of Collateral    57

6.4

   Title to, Liens on, and Sale and Use of Collateral    57

6.5

   Access and Examination: Promotional Materials    58

6.6

   Collateral Reporting    58

6.7

   Accounts    60

6.8

   Collection of Accounts; Payments    61

6.9

   Inventory: Perpetual Inventory    62

6.10

   Equipment    63

6.11

   Documents, Instruments, and Chattel Paper    63

6.12

   Right to Cure    64

6.13

   Power of Attorney    64

6.14

   The Agent’s and Lenders’ Rights, Duties and Liabilities    65

6.15

   Patents, Trademarks and Copyrights    66

6.16

   Grant of License to Use Intellectual Property    67

ARTICLE 7 BOOKS AND RECORDS: FINANCIAL INFORMATION: NOTICES

   67

7.1

   Books and Records    67

7.2

   Financial and Other Information    68

7.3

   Notices to the Lenders    69

ARTICLE 8 GENERAL WARRANTIES AND REPRESENTATIONS

   71

8.1

   Authorization    71

8.2

   Validity and Priority of Security Interest    72

8.3

   Organization and Qualification    72

8.4

   Corporate Name: Prior Transactions    72

8.5

   Subsidiaries    72

8.6

   Intentionally Omitted    72

8.7

   Capitalization    73

8.8

   Debt    73

8.9

   Distributions    73

8.10

   Title to Property    73

8.11

   Real Estate: Leases    73

8.12

   Proprietary Rights    73

8.13

   Trade Names    73

8.14

   Litigation    74

8.15

   Restrictive Agreements    74

8.16

   Labor Disputes    74

 

(ii)



--------------------------------------------------------------------------------

8.17

   Environmental Laws    74

8.18

   No Violation of Law    75

8.19

   No Default    75

8.20

   ERISA Compliance    76

8.21

   Taxes    76

8.22

   Regulated Entities    76

8.23

   Use of Proceeds: Margin Regulations    77

8.24

   Copyrights, Patents, Trademarks and Licenses, etc.    77

8.25

   No Material Adverse Effect    77

8.26

   Full Disclosure    77

8.27

   Material Agreements    78

8.28

   Bank Accounts    78

8.29

   Commercial Tort Claims    78

ARTICLE 9 AFFIRMATIVE AND NEGATIVE COVENANTS

   78

9.1

   Taxes and Other Obligations    78

9.2

   Legal Existence and Good Standing    78

9.3

   Compliance with Law and Agreements: Maintenance of Licenses    78

9.4

   Maintenance of Property; Inspection of Property    79

9.5

   Insurance    79

9.6

   Environmental Laws    80

9.7

   Compliance with ERISA    80

9.8

   Mergers, Consolidations or Sales    80

9.9

   Distributions: Capital Change: Restricted Investments    81

9.10

   Guaranties    81

9.11

   Debt    81

9.12

   Prepayment    82

9.13

   Transactions with Affiliates    83

9.14

   Investment Banking and Finder’s Fees    83

9.15

   Business Conducted    83

9.16

   Liens    83

9.17

   Sale and Leaseback Transactions    83

9.18

   New Subsidiaries    84

9.19

   Fiscal Year    84

9.20

   Use of Proceeds    84

9.21

   Further Assurances    84

9.22

   Obligations under Real Estate Leases, Equipment Leases and Licenses    84

9.23

   Reclamation Claims    84

9.24

   Sourcing Arrangements    85

9.25

   Intentionally Omitted    85

9.26

   Intentionally Omitted    85

9.27

   Intentionally Omitted    85

9.28

   Intentionally Omitted    85

9.29

   Intentionally Omitted    85

9.30

   Retention of Independent Consultant    85

9.31

   Performance Within 11 Week Cash Flow    85

 

(iii)



--------------------------------------------------------------------------------

9.32

   Bankruptcy Related Affirmative Covenants    86

9.33

   Bankruptcy Related Negative Covenants    86

ARTICLE 10 CONDITIONS OF LENDING

   87

10.1

   Conditions Precedent to Closing Date    87

10.2

   Conditions Precedent to Each Loan    90

ARTICLE 11 DEFAULT: REMEDIES

   91

11.1

   Events of Default    91

11.2

   Remedies    95

ARTICLE 12 TERM AND TERMINATION

   96

12.1

   Term and Termination    96

ARTICLE 13 AMENDMENTS: WAIVER; PARTICIPATIONS: ASSIGNMENTS: SUCCESSORS

   97

13.1

   No Waivers: Cumulative Remedies    97

13.2

   Amendments and Waivers    97

13.3

   Assignments; Participations    99

ARTICLE 14 THE AGENT

   101

14.1

   Appointment and Authorization    101

14.2

   Delegation of Duties    102

14.3

   Liability of Agent    102

14.4

   Reliance by Agent    102

14.5

   Notice of Default    103

14.6

   Credit Decision    103

14.7

   Indemnification    104

14.8

   Agent in Individual Capacity    104

14.9

   Successor Agent    104

14.10

   Withholding Tax    105

14.11

   Collateral Matters    106

14.12

   Restrictions on Actions by Lenders; Sharing of Payments    107

14.13

   Agency for Perfection    108

14.14

   Payments by Agent to Lenders    108

14.15

   Concerning the Collateral and the Related Loan Documents    108

14.16

   Field Audit and Examination Reports: Disclaimer by Lenders    109

14.17

   Relation Among Lenders    109

14.18

   Co-Collateral Agents, Arranger, Co-Agents, Etc.    109

ARTICLE 15 MISCELLANEOUS

   110

15.1

   Severability    110

 

(iv)



--------------------------------------------------------------------------------

15.2

   Governing Law: Choice of Forum: Service of Process    110

15.3

   WAIVER OF JURY TRIAL    111

15.4

   Survival of Representations and Warranties    112

15.5

   Other Security and Guaranties    112

15.6

   Fees and Expenses    112

15.7

   Notices    113

15.8

   Waiver of Notices    114

15.9

   Binding Effect    114

15.10

   Indemnity of the Agent and the Lenders by the Loan Parties    114

15.11

   Limitation of Liability    115

15.12

   Final Agreement    115

15.13

   Counterparts    115

15.14

   Captions    116

15.15

   Right of Setoff    116

15.16

   Joint and Several Liability    116

15.17

   Confidentiality    117

15.18

   Conflicts with Other Loan Documents    118

15.19

   Appraisals and Commercial Finance Examinations    118

15.20

   Patriot Act    119

15.21

   Foreign Asset Control Regulations    119

15.22

   Relationship to DIP Orders    119

ARTICLE 16 GUARANTEES

   120

 

(v)



--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT A - FORM OF BORROWING BASE CERTIFICATE

EXHIBIT B - FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT C - FORM OF NOTICE OF BORROWING

EXHIBIT D - FORM OF INTERIM BORROWING ORDER

SCHEDULES

 

Schedule 1.1(a)    COMMITMENTS Schedule 1.1(b)    MAJOR CREDIT CARD PROGRAM
AGREEMENTS Schedule 1.2    INITIAL BUDGET Schedule 2.3    EXISTING LETTERS OF
CREDIT Schedule 6.1(a)(xiv)    COMMERCIAL TORT CLAIMS Schedule 6.3    LOAN
PARTIES’ CHIEF EXECUTIVE OFFICE, THE LOCATION OF ITS BOOKS AND RECORDS, THE
LOCATIONS OF THE COLLATERAL Schedule 6.15    INTELLECTUAL PROPERTY Schedule 8.4
   CORPORATE NAME; PRIOR TRANSACTIONS Schedule 8.5    SUBSIDIARIES AND
AFFILIATES Schedule 8.7    CAPITALIZATION OF LOAN PARTIES Schedule 8.8    DEBT
Schedule 8.10    OWNED REAL PROPERTY Schedule 8.11    LEASES Schedule 8.12   
PROPRIETARY RIGHTS Schedule 8.13    TRADE NAMES Schedule 8.14    LITIGATION
Schedule 8.16    LABOR DISPUTES Schedule 8.17    ENVIRONMENTAL ISSUES Schedule
8.18    VIOLATIONS OF LAW Schedule 8.20    ERISA ISSUES Schedule 8.27   
MATERIAL AGREEMENTS Schedule 8.28    BANK ACCOUNTS Schedule 9.3    COMPLIANCE
WITH LAWS Schedule 9.10    EXISTING GUARANTIES Schedule 9.13    TRANSACTIONS
WITH AFFILIATES Schedule 9.16    EXISTING LIENS Schedule 10.1(h)    GOOD
STANDING CERTIFICATES

 

(vi)



--------------------------------------------------------------------------------

SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT

Senior Secured, Super-Priority Debtor-in-Possession Loan and Security Agreement,
dated as of June 18, 2009, among the financial institutions listed on the
signature pages hereof (such financial institutions, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), Bank of America, N.A., with an
office at 100 Federal Street, Boston, Massachusetts 02110, as agent for the
Lenders (in its capacity as agent, together with any successor in such capacity,
the “Agent”), Banc of America Securities LLC, as sole lead arranger and book
manager (in such capacity, the “Arranger”), Bank of America, N.A. and The CIT
Group/Business Credit, Inc., as co-syndication agents (in such capacity, the
“Co-Syndication Agents”), General Electric Capital Corporation and The CIT
Group/Business Credit, Inc., as co-collateral agents (in such capacity, the
“Co-Collateral Agents”), General Electric Capital Corporation, as documentation
agent (in such capacity, the “Documentation Agent”) Eddie Bauer, Inc., as a
debtor and debtor-in-possession, a Delaware corporation (“Borrower”, and in its
capacity as authorized representative of the Loan Parties, the “Authorized
Representative”), and each of its direct and indirect domestic Subsidiaries that
is a signatory hereto as a Guarantor, each as a debtor and debtor-in-possession,
and Eddie Bauer Holdings, Inc., as a debtor and debtor-in-possession, a Delaware
corporation (“Holdings”) as a Guarantor (each a “Guarantor” and collectively,
the “Guarantors”).

WITNESSETH:

WHEREAS, on June 17, 2009 the Borrower, Holdings and the domestic Guarantors
filed in the Bankruptcy Court (as hereinafter defined) separate voluntary
petitions for relief under Chapter 11 of the Bankruptcy Code (as hereinafter
defined) and have continued in the possession of their assets and in the
management of their businesses pursuant to Sections 1107 and 1108 of the
Bankruptcy Code, and such reorganization cases have been administratively
consolidated and are being jointly administered under Case Number 09-12099 (the
“Case”);

WHEREAS, on June 17, 2009, certain Canadian Subsidiaries of the Borrower
commenced court proceedings bearing Case No. CV-09-8240-CL (the “Canadian Case”)
by filing a notice seeking an initial order under the Companies’ Creditors
Arrangement Act (Canada) with the Ontario Superior Court of Justice, Commercial
List (the “Canadian Bankruptcy Court”); and

WHEREAS, the Borrower has requested that the Agent and the Lenders provide a
senior secured, super-priority revolving credit facility to the Borrower on the
terms and conditions set forth herein;

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

INTERPRETATION OF THIS AGREEMENT

1.1 Definitions As used herein:

“11 Week Cash Flow” means the Borrower’s eleven (11) week cash flow projection
(corresponding to each week beginning on a Sunday and ending on the following
Saturday), substantially in the form of the Initial Budget annexed hereto as
Schedule 1.2, and any subsequent eleven week cash flow projections furnished
pursuant to Section 6.6(j) hereof, in each case, in substance satisfactory to
the Agent and the Co-Collateral Agents in their sole discretion, reflecting on a
line-item basis, among other things, cash receipts, inventory levels,
disbursements, the Borrowing Base, and Combined Availability for the subject
period, which 11 Week Cash Flow may be amended and modified solely with the
written consent of the Agent and the Co-Collateral Agents.

“363 Sale” means (i) the sale of all or substantially all of the Loan Parties’
assets as a going concern as approved by the Bankruptcy Court pursuant to
Section 363 and the other applicable provisions of the Bankruptcy Code; provided
that any going concern sale shall be for cash consideration in an amount at
least equal to all outstanding Obligations (other than contingent
indemnification obligations for which a claim has not been asserted) and all
Pre-Petition Liabilities (other than contingent indemnification obligations for
which a claim has not been asserted), or (ii) a transaction or transactions
combining the sale of all or substantially all of the Loan Parties’ assets and
the permanent closing of one or more of the Loan Parties’ stores and the sale of
all Collateral located therein through any so-called store closing, store
liquidation, “Going-Out-Of-Business” or similar sales, as approved by the
Bankruptcy Court pursuant to Section 363 and the other applicable provisions of
the Bankruptcy Code; provided that such sale shall be for cash consideration in
an amount at least equal to all outstanding Obligations (other than contingent
indemnification obligations for which a claim has not been asserted) and all
Pre-Petition Liabilities (other than contingent indemnification obligations for
which a claim has not been asserted); and provided further that with respect to
any such sale, upon consummation thereof, all outstanding Obligations (other
than contingent indemnification obligations for which a claim has not been
asserted) and all Pre-Petition Liabilities (other than contingent
indemnification obligations for which a claim has not been asserted) shall be
paid in full in cash.

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, Chattel Paper or General Intangible (including a payment
intangible).

“Accounts” means, with respect to any Loan Party, all of such Loan Party’s now
owned or hereafter acquired or arising accounts (as defined in the UCC), and any
other rights of such Loan Party to payment for the sale or lease of Inventory or
goods or rendition of services, whether or not they have been earned by
performance, including, without limitation, Major Credit Card Receivables.

“ACH Transactions” means any automatic clearing house transfer of funds by the
Bank or any other Lender (or any Affiliate of such Lender), in each instance,
for the account of any Loan Party.

 

-2-



--------------------------------------------------------------------------------

“Administration Charge” has the meaning set forth in the Initial Order.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interest of such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

“Agent” means the Bank, solely in its capacity as agent for the Lenders, and any
successor agent.

“Agent Advances” has the meaning specified in Section 2.2(i).

“Agent Professional Fee and Expense Reserve” means a Reserve in an amount up to
$750,000 as determined by the Agent and the Co-Collateral Agents in their sole
discretion with respect to Attorney Costs incurred by the Agent or any
Co-Collateral Agent and other professional fees and expenses incurred by the
Agent or any Co-Collateral Agent in connection with the Loan Documents and the
Case.

“Agent-Related Persons” means the Agent, the Co-Collateral Agents, and any
successor agent or co-collateral agent, together with their respective
Affiliates, and the officers, directors, employees, counsel, representatives,
agents and attorneys-in-fact of such Persons.

“Agent’s Liens” means the Liens granted to the Agent, for the ratable benefit of
the Lenders, the Bank and the Agent, pursuant to the DIP Orders, this Agreement
and the other Loan Documents.

“Aggregate Outstandings” means, at any date of determination, without
duplication: the sum of (a) the aggregate unpaid principal balance of all
Revolving Loans, (b) one hundred percent (100%) of the aggregate undrawn amount
of all outstanding Letters of Credit and (c) the aggregate amount of any unpaid
reimbursement obligations in respect of all Letters of Credit.

“Agreement” means this Senior Secured, Super-Priority Debtor-in-Possession Loan
and Security Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Agent equal to: (a) in the case of a Hedge Agreement
documented pursuant to the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc. (the
“Master Agreement”), the amount, if any, that would be payable by a Loan Party
or any of its Subsidiaries to its counterparty to such Hedge Agreement, as if
(i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or such Subsidiary was the sole “Affected
Party”, and (iii) the Agent was the sole party determining such payment amount
(with the Agent making such determination pursuant to the provisions of the form
of Master Agreement); or (b) in the case of a Hedge Agreement traded on an
exchange, the mark-to-market value of such Hedge Agreement, which will be the
unrealized loss on such Hedge Agreement to a Loan Party or its Subsidiary

 

-3-



--------------------------------------------------------------------------------

party to such Hedge Agreement determined by the Agent based on the settlement
price of such Hedge Agreement on such date of determination, or (c) in all other
cases, the mark-to-market value of such Hedge Agreement, which will be the
unrealized loss on such Hedge Agreement to a Loan Party or its Subsidiary party
to such Hedge Agreement determined by the Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
such Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or such Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

“Applicable Margin” means, the rates set forth in the table, below:

 

Base Rate Loans

Applicable Margin

   Letter of Credit
Fee Applicable
Margin  

3.00%

   4.00%  

“Arranger” has the meaning specified in the introductory paragraph hereof.

“Assignee” has the meaning specified in Section 13.2(a).

“Assignment and Assumption” has the meaning specified in Section 13.2(a).

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent and the
Co-Collateral Agents.

“Authorized Representative” has the meaning specified in the introductory
paragraph hereof.

“Availability Block” means an amount equal to five (5%) percent of the Borrowing
Base (without giving effect to clauses (i) through (l) thereof).

“Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

“Bank Loan” and “Bank Loans” have the meanings specified in Section 2.2(h).

“Bank Products” means any one or more of the following types of services or
facilities extended to any Loan Party by the Bank or any Affiliate of the Bank,
or any other Lender (or any of its Affiliates) or other bank, in each case,
reasonably acceptable to the Agent (it being agreed by the Agent that each of
the Lenders and their respective Affiliates is acceptable to the Agent):
(i) credit cards (including, without limitation, merchant card processing
services); (ii) ACH Transactions; (iii) cash management, including controlled
disbursement services; and (iv) Hedge Agreements.

 

-4-



--------------------------------------------------------------------------------

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its reasonable discretion for the Bank Products then provided or
outstanding.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101).

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware and, to the extent the United States District Court for the District of
Delaware sits in bankruptcy with respect to any matter relating to the Case,
then the United States District Court for the District of Delaware.

“Bankruptcy Recoveries” means any and all claims and causes of action which a
Loan Party may be entitled to assert by reason of any avoidance or other power
vested in or on behalf of a Loan Party or the estate of a Loan Party under
Chapter 5 of the Bankruptcy Code and any and all recoveries or proceeds of any
such claims or causes of action.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by the Bank as its “prime rate”; (b) the Federal Funds Rate for
such day, plus 0.50%; and (c) the LIBO Rate for a 30 day interest period as
determined on such day, plus 1.0%. The “prime rate” is a rate set by the Bank
based upon various factors including the Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by the Bank shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan during any period in which it bears interest based
on the Base Rate.

“Blocked Account Agreement” means an agreement among a Loan Party, the Agent and
a Clearing Bank, in form and substance reasonably satisfactory to the Agent,
concerning the collection of payments which represent the proceeds of Accounts
or of any other Collateral, including any such agreement entered into in
connection with the Pre-Petition Loan Documents which remains in effect during
the Case.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Pension Plan” means the Eddie Bauer Pension Plan.

“Borrowing” means a borrowing hereunder consisting of Loans made on the same day
by the Lenders to the Borrower (or by the Bank in the case of a Borrowing funded
by Bank Loans) or by the Agent in the case of a Borrowing consisting of an Agent
Advance.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) 85% of the aggregate Net Amount of Eligible Major Credit Card Receivables of
the Borrower at such time, plus

 

-5-



--------------------------------------------------------------------------------

(b) 85% of the aggregate Orderly Liquidation Value of Eligible Inventory of the
Borrower at such time, plus

(c) LC Inventory Availability of the Borrower at such time, plus

(d) 85% of the aggregate Orderly Liquidation Value of Eligible In Transit
Inventory of the Borrower at such time, plus

(e) (i) the aggregate Net Amount of Eligible Major Credit Card Receivables of
the Canadian Subsidiaries at such time multiplied by (ii) an advance rate to be
determined by the Agent and the Co-Collateral Agents in their sole discretion,
plus

(f) 45% of the aggregate value of Eligible Inventory of the Canadian
Subsidiaries at such time valued at cost (calculated in accordance with the
Canadian Subsidiaries’ historical practices in accordance with GAAP), plus

(g) LC Inventory Availability of the Canadian Subsidiaries at such time, plus

(h) (i) the aggregate Orderly Liquidation Value of Eligible In Transit Inventory
of the Canadian Subsidiaries at such time multiplied by (ii) an advance rate to
be determined by the Agent and the Co-Collateral Agents in their sole
discretion, minus

(i) the then amount of all Reserves (without duplication of the Reserves set
forth in clauses (j) and (k) below and without duplication of the Availability
Block set forth in clause (l) below), minus

(j) the Carve Out Reserve, minus

(k) the Agent Professional Fee and Expense Reserve, minus

(l) commencing on August 1, 2009, in the event that the order authorizing the
363 Sale has not been entered on or before July 31, 2009, the Availability
Block;

provided that (x) until such time as the Agent and the Co-Collateral Agents
shall have conducted such due diligence as determined by the Agent and the
Co-Collateral Agents in their sole discretion with respect to the assets of the
Canadian Subsidiaries to be included in the Borrowing Base pursuant to clauses
(e) through (h) above and shall have received the Initial Order, the
Intercompany Loan Documents and the Collateral Assignment of Intercompany Loan
Documents, none of the assets set forth in clauses (e) through (h) above shall
be included in the Borrowing Base, (y) at any time when the assets set forth in
clauses (e) through (h) above are included in the Borrowing Base, the maximum
amount available to be borrowed and outstanding under clauses (e) through
(h) above shall not exceed an amount equal to the lesser of (i) the amount of
any loans outstanding from time to time from the Borrower to the Canadian
Subsidiaries pursuant to the Intercompany Loan Documents and (ii) $7,500,000,
and (z) the maximum amounts available to be borrowed and outstanding under
clauses (c), (d), (g) and (h) above, shall not exceed, in the aggregate, thirty
percent (30%) (as such percentage may be increased by the Agent and the
Co-Collateral Agents in their sole discretion) of the Borrowing Base at any
time.

 

-6-



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower, substantially in the form of Exhibit A (or another form acceptable to
the Agent and the Co-Collateral Agents) setting forth a good faith calculation
of the Combined Availability, including a good faith calculation of each
component thereof, as of the close of business on the immediately preceding
Business Day, all in such detail as shall be satisfactory to the Agent and the
Co-Collateral Agents. All calculations of Combined Availability in connection
with the preparation of any Borrowing Base Certificate shall originally be made
by the Borrower and certified to the Agent; provided, that the Agent and the
Co-Collateral Agents shall have the right to review and adjust, in the exercise
of their reasonable credit judgment, any such calculation (1) to reflect
reasonable estimate of declines in value of any of the Collateral described
therein, and (2) to the extent that such calculation is not in accordance with
this Agreement.

“Business Day” means any day that is not a Saturday, Sunday, or a day on which
banks in New York, New York or Charlotte, North Carolina are required or
permitted to be closed.

“Canadian Based Proceeds” means proceeds of Loans received pursuant to any
borrowing in respect of clauses (e) through (h) of the Borrowing Base.

“Canadian Subsidiaries” means Eddie Bauer of Canada, Inc. and Eddie Bauer
Customer Services, Inc.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means any lease of property by any Loan Party which, in
accordance with GAAP, should be reflected as a capital lease on the balance
sheet of such Loan Party.

“Carve Out” means an amount equal to $3,500,000, plus Reported Fee Accruals for
Professional Fees and Expenses, subject to any limitations contained in the DIP
Orders.

“Carve Out Reserve” means a Reserve equal to the maximum possible amount of the
Carve Out.

“Case” has the meaning specified in the Recitals hereof.

“Change of Control” means either of the following: (i) any one or more events
shall occur (whether at the same or different times) the result of which is any
“person” or “group of persons” (as such terms are used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) shall become or obtain
rights (whether by means of warrant, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 of the Securities
Exchange Act of 1934, as amended) directly or indirectly, of 20% or more of the
capital stock of Holdings, or (ii) the board of directors of Holdings shall
cease to consist of a majority of Continuing Directors, or (iii) Holdings shall
fail to own and control, of record and beneficially, directly or indirectly,
100% of the outstanding equity interests of each other Loan Party (except the
Agent’s Liens, Liens granted under the Pre-Petition Loan Documents, or Liens to
secure the Term Debt).

 

-7-



--------------------------------------------------------------------------------

“Chattel Paper” means, with respect to any Loan Party, all of such Loan Party’s
now owned or hereafter acquired chattel paper, as defined in the UCC, including
electronic chattel paper.

“Clearing Bank” means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

“Closing Date” means the date on which the conditions precedent set forth in
Section 10.1 have been satisfied or waived by the Lenders and this Agreement
becomes effective.

“Co-Collateral Agents” has the meaning specified in the introductory paragraph
of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and regulations promulgated thereunder.

“Collateral” has the meaning specified in Section 6.1.

“Collateral Assignment of Intercompany Loan Documents” means an agreement
evidencing the collateral assignment of the Intercompany Loan Documents by the
Borrower to the Agent, for the benefit of the Agent, the Co-Collateral Agents
and the Lenders, which agreement shall be satisfactory to the Agent and the
Co-Collateral Agents in their sole discretion.

“Combined Availability” of the Borrower means, at any time:

(a) the lesser of (i) the Maximum Revolver Amount at such time or (ii) the
Borrowing Base, minus

(b) the then outstanding amount of the Pre-Petition Liabilities, minus

(c) the sum of (i) the aggregate unpaid balance of all Revolving Loans made to
the Borrower at such time, (ii) the aggregate amount of all Pending Revolving
Loans to be made to the Borrower at such time (after giving effect to any
Pending Revolving Loans to be made to pay amounts then outstanding under clause
(iv) below), (iii) the aggregate undrawn amount of all outstanding Letters of
Credit at such time, and (iv) the aggregate amount of any unpaid reimbursement
Obligations in respect of Letters of Credit at such time.

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on Schedule
1.1(a) attached to this Agreement or on the signature page of the Assignment and
Assumption pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 13.3, as such Commitment may be adjusted from
time to time in accordance with the provisions of Section 13.3 and Section 4.3,
and “Commitments” means, collectively, the aggregate amount of the commitments
of all of the Lenders.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

-8-



--------------------------------------------------------------------------------

“Consummation Date” means the date of substantial consummation (as defined in
Section 1101 of the Bankruptcy Code) of a Plan of Reorganization by the Borrower
confirmed by a Final Order of the Bankruptcy Court.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

“Continuing Directors” means the directors of Holdings on the Closing Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least
66 2/3% of the then Continuing Directors.

“Convertible Notes Documents”: the Convertible Note Indenture, the Convertible
Notes issued thereunder and any other documentation executed in connection
therewith, as in effect on the Closing Date, together with any amendments and
supplements thereto permitted under Section 9.12(b) hereof.

“Convertible Note Indenture”: the Indenture dated as of April 4, 2007 among
Holdings, the subsidiary guarantors party thereto and the trustee therefor, as
in effect on the Closing Date, together with any amendments and supplements
thereto permitted under Section 9.12(b) hereof.

“Convertible Notes”: the convertible notes issued by Holdings pursuant to the
Convertible Note Indenture.

“Co-Syndication Agents” has the meaning specified in the introductory paragraph
of this Agreement.

“Credit Support” has the meaning specified in Section 2.3(a).

“Creditors’ Committee” means any official committee of creditors formed,
appointed or approved in the Case pursuant to the Bankruptcy Code.

“Debt” means, without duplication, all liabilities, obligations and indebtedness
of any Loan Party to any Person, of any kind or nature, now or hereafter owing,
arising, due or payable, howsoever evidenced, created, incurred, acquired or
owing, whether primary, secondary, direct, contingent, fixed or otherwise,
consisting of indebtedness for borrowed money or the deferred purchase price of
property, excluding trade payables, but including in any event (a) all
Obligations; (b) all obligations and liabilities of any Person secured by any
Lien on any Loan Party’s property, even though such Loan Party shall not have
assumed or become liable for the payment thereof; provided, however, that all
such obligations and liabilities that are limited in recourse to such property
shall be included in Debt only to the extent of the book value of such property
as would be shown on a balance sheet of such Loan Party prepared in accordance
with GAAP; (c) all obligations or liabilities created or arising under any
Capital Lease or conditional sale or other title retention agreement with
respect to property used or acquired by any Loan

 

-9-



--------------------------------------------------------------------------------

Party, even if the rights and remedies of the lessor, seller or lender
thereunder are limited to repossession of such property; provided, however, that
all such obligations and liabilities that are limited in recourse to such
property shall be included in Debt only to the extent of the book value of such
property as would be shown on a balance sheet of such Loan Party prepared in
accordance with GAAP; (d) all obligations and liabilities under Guaranties;
(e) the present value (discounted at the Base Rate) of lease payments due under
synthetic leases; (f) all obligations and liabilities of any Loan Party,
contingent or otherwise, as an account party or applicant under or in respect of
a letter of credit; and (g) all obligations and liabilities of any Loan Party in
respect of Hedge Agreements, with Hedge Agreements to be valued at the Agreement
Value thereof.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) 2% per annum.
Each Default Rate shall be adjusted simultaneously with any change in the
applicable Interest Rate. In addition, the Default Rate shall result in an
increase in the Letter of Credit Fee by two percentage points per annum.

“Defaulting Lender” has the meaning specified in Section 2.2(g)(ii).

“DIP Orders” means and refers to the Interim Borrowing Order and the Final
Borrowing Order.

“Directors’ Charge” has the meaning set forth in the Initial Order.

“Disclosure Statement” means a disclosure statement filed in the Case in
connection with a Plan of Reorganization.

“Distribution” means, in respect of any corporation: (a) the payment or making
of any dividend or other distribution of property in respect of capital stock
(or any options or warrants for, or other rights with respect to, such stock) of
such corporation, other than distributions in capital stock (or any options or
warrants for such stock) of the same class; or (b) the redemption or other
acquisition by such corporation of any capital stock (or any options or warrants
for such stock) of such corporation.

“Documentation Agent” has the meaning specified in the introductory paragraph of
this Agreement.

“Documents” means, with respect to any Loan Party, all documents as such term is
defined in the UCC, including bills of lading, warehouse receipts or other
documents of title, now owned or hereafter acquired by such Loan Party.

“DOL” means the United States Department of Labor or any successor department or
agency.

 

-10-



--------------------------------------------------------------------------------

“Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under this Agreement shall be made in
Dollars.

“Effect of Bankruptcy” means, with respect to any contractual obligation,
contract or agreement to which a Loan Party is a party, any default or other
legal consequences arising directly or indirectly on account of the
commencement, pendency or continuation of the Case (including the implementation
of any stay), or the rejection of any such contractual obligation, contract or
agreement with the approval of the Bankruptcy Court.

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $1,000,000,000, that
is reasonably acceptable to the Agent and only so long as no Event of Default
has occurred that has not been waived in writing by the Required Lenders,
reasonably acceptable to the Authorized Representative; (b) any Lender listed on
the signature page of this Agreement; (c) any Affiliate of any Lender; and
(d) any other financial institution or other Person engaged in making,
purchasing or investing in commercial loans in the ordinary course of its
business that is reasonably acceptable to the Agent and the Co-Collateral
Agents.

“Eligible In Transit Inventory” means Inventory (a) not yet delivered to the
Borrower or a Canadian Subsidiary, as applicable, (b) for which payment has been
made by the Borrower or such Canadian Subsidiary, as applicable, (c) for which a
bill of lading or other title document names the Borrower or a Canadian
Subsidiary, as applicable, as consignee, (d) as to which a customs broker agency
agreement, reasonably satisfactory to the Agent and the Co-Collateral Agents, is
in effect, and (e) which otherwise would not be excluded by the definition of
Eligible Inventory.

“Eligible Inventory” means Inventory of the Borrower or the Canadian
Subsidiaries, as applicable, which the Agent and the Co-Collateral Agents, in
their reasonable discretion, determine to be Eligible Inventory. Without
limiting the discretion of the Agent and the Co-Collateral Agents to establish
other criteria of ineligibility, Eligible Inventory shall not, unless the Agent
and the Co-Collateral Agents in their sole discretion elect, include any
Inventory:

(a) that is not owned by the Borrower or the Canadian Subsidiaries, as
applicable;

(b) that is not subject to the Agent’s Liens, which are perfected as to such
Inventory, or that are subject to any other Lien whatsoever (other than the
Liens described in clauses (a), (d), (g), (i) or (m) of the definition of
Permitted Liens provided that such Permitted Liens (i) are junior in priority
(unless such Permitted Liens have priority by operation of applicable law and
except for Permitted Liens under clause (m) of the definition thereof) to the
Agent’s Liens or subject to Reserves and (ii) do not impair directly or
indirectly the ability of the Agent to realize on or obtain the full benefit of
the Collateral);

(c) that does not consist of finished goods;

(d) that consists of raw materials, work-in-process, chemicals, samples,
prototypes, supplies, or packing and shipping materials;

 

-11-



--------------------------------------------------------------------------------

(e) that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;

(f) that is not currently either usable or salable, at prices approximating at
least cost, in the normal course of the Borrower’s or a Canadian Subsidiary’s
business, or that is slow moving or stale;

(g) that is obsolete or repossessed or used goods taken in trade or held for
return to vendors;

(h) that is located outside the United States of America (with respect to
Inventory owned by the Borrower) or Canada (with respect to Inventory owned by a
Canadian Subsidiary) (or that is in-transit from vendors or suppliers except
Eligible In Transit Inventory and LC Inventory Availability);

(i) that is located in a public warehouse or in possession of a bailee or in a
facility leased by the Borrower or a Canadian Subsidiary, if the warehouseman,
or the bailee, or the lessor has not delivered to the Agent, if requested by the
Agent or any Co-Collateral Agent, a subordination agreement in form and
substance satisfactory to the Agent and the Co-Collateral Agents or if a Reserve
for rents or storage charges, if the Agent or any Co-Collateral Agent so
requires, has not been established for Inventory at that location;

(j) that contains or bears any Proprietary Rights licensed to the Borrower or a
Canadian Subsidiary by any Person, if the Agent or any Co-Collateral Agent is
not satisfied that it may sell or otherwise dispose of such Inventory in
accordance with the terms of Section 11.2 without infringing the rights of the
licensor of such Proprietary Rights or violating any contract with such licensor
(and without payment of any royalties other than any royalties due with respect
to the sale or disposition of such Inventory pursuant to the existing license
agreement), and, as to which the Borrower or applicable Canadian Subsidiary has
not delivered to the Agent a consent or sublicense agreement from such licensor
in form and substance acceptable to the Agent and the Co-Collateral Agents if
requested;

(k) that is not reflected in the details of a current perpetual inventory
report; or

(l) that is Inventory placed on consignment.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.

“Eligible Major Credit Card Receivables” means all Major Credit Card Receivables
of the Borrower or the Canadian Subsidiaries, as applicable, which the Agent and
the Co-Collateral Agents in the exercise of their reasonable discretion
determine to be Eligible Major Credit Card Receivables. Without limiting the
discretion of the Agent and the Co-Collateral Agents to establish criteria of
eligibility and ineligibility, Eligible Major Credit Card Receivables shall not,
unless the Agent and the Co-Collateral Agents in their sole discretion elect,
include any Major Credit Card Receivable unless such Major Credit Card
Receivable:

(a) has arisen under a Major Credit Card Account;

 

-12-



--------------------------------------------------------------------------------

(b) has not been outstanding for more than five (5) Business Days from the date
of sale;

(c) was created in compliance with all Requirements of Law and pursuant to a
Major Credit Card Program Agreement that complies with all Requirements of Law;

(d) is such that at the time of and at all times after the creation of such
Major Credit Card Receivable the Borrower or a Canadian Subsidiary, as
applicable, has good and marketable title thereto, free and clear of all Liens
(other than Liens in favor of the Agent and Liens described in clauses (a), (d),
(g), (i) or (m) of the definition of Permitted Liens provided that such
Permitted Liens (i) are junior in priority (unless such Permitted Liens have
priority by operation of applicable law and except for Permitted Liens under
clause (m) of the definition thereof) to the Agent’s Liens or subject to
Reserves and (ii) do not impair directly or indirectly the ability of the Agent
to realize on or obtain the full benefit of the Collateral);

(e) is the legal, valid and binding payment obligation of the Major Credit Card
Obligor specified in the Major Credit Card Program Agreement related thereto,
enforceable against such obligor in accordance with its terms, subject to
bankruptcy, insolvency, moratorium, reorganization and other laws of general
application relating to or affecting creditors’ rights and to general equitable
principles;

(f) constitutes an “account” or a “general intangible” under Article 9 of the
UCC;

(g) is payable in Dollars or, with respect to the Canadian Subsidiaries,
Canadian dollars;

(h) is subject to a first priority and perfected security interest in favor of
the Agent for the benefit of the Agent and the Lenders and is subject to no
other Liens (other than the Liens described in clauses (a), (d), (g), (i) or
(m) of the definition of Permitted Liens provided that such Permitted Liens
(i) are junior in priority (unless such Permitted Liens have priority by
operation of applicable law and except for Permitted Liens under clause (m) of
the definition thereof) to the Agent’s Liens or subject to Reserves and (ii) do
not impair directly or indirectly the ability of the Agent to realize on or
obtain the full benefit of the Collateral); and

(i) complies with each of the representations, warranties, covenants and
agreements contained in Section 6.8 relating thereto.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for a Release or injury to the
environment.

 

-13-



--------------------------------------------------------------------------------

“Environmental Compliance Reserve” means any reserve which the Agent establishes
in its reasonable discretion after prior written notice to the Borrower from
time to time for amounts that are reasonably likely to be expended by any of the
Loan Parties in order for such Loan Party and its operations and property (a) to
comply with any notice from a Governmental Authority asserting material
non-compliance with Environmental Laws, or (b) to correct any such material
non-compliance identified in a report delivered to the Agent and the Lenders
pursuant to Section 9.6.

“Environmental Laws” means all federal, state, or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
relating to environmental, health, safety and land use matters.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(1) any liability under any Environmental Laws, or (2) damages arising from, or
costs incurred by such Governmental Authority in response to a Release or
threatened Release of a Contaminant into the environment.

“Equipment” means, with respect to any Loan Party, all of such Loan Party’s now
owned and hereafter acquired machinery, equipment, furniture, furnishings,
fixtures, and other tangible personal property (except Inventory), including
embedded software, motor vehicles with respect to which a certificate of title
has been issued, aircraft, dies, tools, jigs, molds and office equipment, as
well as all of such types of property leased by such Loan Party and all of such
Loan Party’s rights and interests with respect thereto under such leases
(including, without limitation, options to purchase); together with all present
and future additions and accessions thereto, replacements therefor, component
and auxiliary parts and supplies used or to be used in connection therewith, and
all substitutes for any of the foregoing, and all manuals, drawings,
instructions, warranties and rights with respect thereto; wherever any of the
foregoing is located.

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder, as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party is treated as a single employer under
Section 414 of the Code or Section 4001(a)(14) of ERISA.

“ERISA Event” means, other than with respect to liabilities under or relating to
the termination of the Borrower Pension Plan described on Schedule 8.20 hereto,
(a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by any
Loan Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001 (a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer Plan or
other applicable legislation or notification that a Multiemployer Plan or
Pension Plan regulated or governed by other applicable legislation is in
reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA or other law where such termination or amendment would reasonably
be

 

-14-



--------------------------------------------------------------------------------

expected to result in an unsatisfied liability of any Loan Party or ERISA
Affiliate to the Pension Plan or PBGC, or the commencement of proceedings by the
PBGC or other applicable Governmental Authority to terminate a Pension Plan or
Multiemployer Plan; (e) the occurrence of an event or condition which would
reasonably be expected to constitute grounds under Section 4042 of ERISA or
other law for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (f) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA or other applicable legislation, upon any Loan Party
or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 11.1.

“Exchange Act” means the Securities and Exchange Act of 1934, and regulations
promulgated thereunder.

“Existing Letters of Credit” means each of the letters of credit issued under
the Pre-Petition Loan Agreement prior to the date hereof and set forth on
Schedule 2.3 hereto.

“FSAC” means Financial Services Acceptance Corp.

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to the Bank on such day on such
transactions as determined by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Final Borrowing Order” means an order of the Bankruptcy Court which order shall
be substantially similar to the Interim Borrowing Order and otherwise reasonably
acceptable to the Agent and the Co-Collateral Agents, which, among other matters
but not by way of limitation, authorizes the Loan Parties to obtain credit,
incur (or guaranty) the Obligations, grant Liens under this Agreement and the
other Loan Documents, as the case may be, provides for the super priority of the
Agent’s and the Lenders’ claims, to the extent contemplated hereby, and grants
the lenders under the Pre-Petition Loan Agreement adequate protection of their
interests, which order is a Final Order.

“Final Order” means an order or judgment of the Bankruptcy Court as entered on
the docket of the Clerk of the Bankruptcy Court that has not been reversed,
stayed, modified or amended and as to which the time to appeal, petition for
certiorari, reargue or seek rehearing or

 

-15-



--------------------------------------------------------------------------------

reconsideration has expired or been waived by the Bankruptcy Court and no
proceeding for certiorari, reargument, rehearing or reconsideration is pending
or if an appeal, petition for certiorari, reargument, rehearing or
reconsideration has been sought, the order or judgment of the Bankruptcy Court
has been affirmed by the highest court to which the order was appealed, from
which the reargument, rehearing or reconsideration was sought, or certiorari has
been denied and the time to take any further appeal or to seek certiorari or
further reargument, rehearing or reconsideration has expired.

“Financial Statements” means, any financial statements required to be given to
the Lenders or the Agent pursuant to this Agreement.

“Fiscal Year” means any period of 52 or 53 consecutive weeks which historically
make up the fiscal year of Holdings and its Subsidiaries.

“Fixed Assets” means, with respect to any Loan Party, Equipment and Real Estate
of such Loan Party.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession).

“General Intangibles” means, with respect to any Loan Party, all of such Loan
Party’s now owned or hereafter acquired general intangibles (as defined in the
UCC), choses in action and causes of action and all other intangible personal
property of such Loan Party of every kind and nature (other than Accounts),
including, without limitation, all contract rights, payment intangibles,
Proprietary Rights, corporate or other business records, inventions, designs,
blueprints, plans, specifications, patents, patent applications, trademarks,
service marks, trade names, trade secrets, goodwill, copyrights, computer
software, customer lists, registrations, licenses, franchises, tax refund
claims, any funds which may become due to such Loan Party in connection with the
termination of any Plan or other employee benefit plan or any rights thereto and
any other amounts payable to such Loan Party from any Plan or other employee
benefit plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, property,
casualty or any similar type of insurance and any proceeds thereof, proceeds of
insurance covering the lives of key employees on which such Loan Party is
beneficiary, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to such Loan Party, letter of
credit, guarantee, claim, security interest or other security held by or granted
to such Loan Party.

“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or

 

-16-



--------------------------------------------------------------------------------

administrative functions of or pertaining to government, any corporation or
other entity owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing and any department, agency, board,
commission, tribunal, committee or instrumentality of any of the foregoing.

“Guarantors” has the meaning specified in the introductory paragraph hereof.

“Guaranty” or “Guarantee” means, with respect to any Person, all obligations of
such Person which in any manner directly or indirectly guarantee or assure, or
in effect guarantee or assure, the payment or performance of any indebtedness,
dividend or other obligations of any other Person (the “guaranteed
obligations”), or assure or in effect assure the holder of the guaranteed
obligations against loss in respect thereof, including, without limitation, any
such obligations incurred through an agreement, contingent or otherwise: (a) to
purchase the guaranteed obligations or any property constituting security
therefor; (b) to advance or supply funds for the purchase or payment of the
guaranteed obligations or to maintain a working capital or other balance sheet
condition; or (c) to lease property or to purchase any debt or equity securities
or other property or services.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Loan Party’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

“Independent Consultants” means each of Peter J. Solomon and Company and Alvarez
and Marsal Inc. (or another independent third party consultant reasonably
acceptable to the Agent and the Required Lenders).

“Initial Budget” means an initial cash flow projection for the first eleven
weeks following the Closing Date attached hereto as Schedule 1.2.

“Initial Order” means an order issued and entered by the Canadian Bankruptcy
Court, in form and with provisions as may be reasonably acceptable to the Agent
and the Lenders or on record at the hearing with respect to such order in the
Canadian Case, which shall stay all proceedings against the Canadian
Subsidiaries and which shall, inter alia, approve the Canadian Subsidiaries’
entering into and performing their respective obligations under the Intercompany
Loan Documents.

“Instruments” means, with respect to any Loan Party, all instruments as such
term is defined in the UCC, now owned or hereafter acquired by such Loan Party.

“Intercompany Accounts” means all assets and liabilities, however arising, which
are due to any Loan Party from, which are due from any Loan Party to, or which
otherwise arise from any transaction by any Loan Party with, any other Loan
Party or any Affiliate of any Loan Party.

“Intercompany Loan Documents” means all documentation satisfactory to the Agent
and the Co-Collateral Agents in their sole discretion evidencing, securing, or
otherwise relating to the

 

-17-



--------------------------------------------------------------------------------

intercompany loan arrangement among the Borrower, as lender, and the Canadian
Subsidiaries, as borrowers, which arrangement shall include, without limitation,
a valid and existing and first priority perfected Lien (subject to Permitted
Liens having priority by operation of applicable law) of the Borrower in the
assets of the Canadian Subsidiaries to be included in the Borrowing Base.

“Intercreditor Agreement” means the Intercreditor Agreement between the Agent
and the agent under the Term Debt dated as of June 21, 2005, as amended and in
effect from time to time.

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.

“Interim Borrowing Order” means an order of the Bankruptcy Court which order
shall be in the form of, and containing the provisions set forth in, Exhibit D
(or such other form and provisions as may be reasonably acceptable to the Agent
and the Lenders or on record at the hearing with respect to such order in the
Case) which, among other matters but not by way of limitation, authorizes, on an
interim basis, the Loan Parties to obtain credit, incur (or guaranty) the
Obligations, grant Liens under this Agreement and the other Loan Documents, as
the case may be, provides for the super priority of the Agent’s and the Lenders’
claims, to the extent contemplated hereby, and grants the lenders under the
Pre-Petition Loan Agreement adequate protection of their interests.

“Inventory” means, with respect to any Loan Party, or, for purposes of
determining the Borrowing Base, any Canadian Subsidiary, all of such Loan
Party’s or Canadian Subsidiary’s, as applicable, now owned and hereafter
acquired inventory (as defined in the UCC), goods and merchandise, wherever
located, to be furnished under any contract of service or held for sale or
lease, all returned goods, raw materials, work in process, finished goods
(including embedded software), other materials and supplies of any kind, nature
or description which are used or consumed in such Loan Party’s or Canadian
Subsidiary’s, as applicable, business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise and such
other personal property, and all documents of title or other Documents
representing them.

“Inventory Appraisal” means each Inventory Appraisal delivered pursuant to
Section 15.19, as updated pursuant to such Section.

“Investment Property” means, with respect to any Loan Party, all of such Loan
Party’s right, title and interest in and to any and all: (a) securities whether
certificated or uncertificated; (b) securities entitlements; (c) securities
accounts; (d) commodity contracts; or (e) commodity accounts.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

“LC Inventory Availability” means, as of any date, an amount equal to (i) with
respect to the Borrower 85% of the Orderly Liquidation Percentage for Inventory
of Borrower on such date, and (ii) with respect to the Canadian Subsidiaries,
such advance rate as may be determined

 

-18-



--------------------------------------------------------------------------------

by the Agent and the Co-Collateral Agents in their sole discretion, multiplied
by the Orderly Liquidation Percentage for Inventory of the Canadian Subsidiaries
on such date, in each case multiplied by the undrawn amount of all Letters of
Credit issued by the Bank then outstanding which will expire in 90 days (or such
longer period as the Agent and the Co-Collateral Agents shall agree in their
sole discretion) or less and which are issued to secure the payment by Borrower
or a Canadian Subsidiary, as applicable, of the purchase of non-U.S. Inventory
by Borrower or non-Canadian Inventory by such Canadian Subsidiary, as
applicable, in the ordinary course of its business, as to which Inventory a
customs broker agency agreement, reasonably satisfactory to the Agent, is in
effect and which Inventory is not included in Eligible Inventory or Eligible In
Transit Inventory, but would otherwise constitute Eligible Inventory upon
delivery of such Inventory to the Borrower or the Canadian Subsidiaries, as
applicable.

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Bank Loan outstanding; provided
that no such Agent Advance or Bank Loan shall be taken into account in
determining any Lender’s Pro Rata Share.

“Letter of Credit” means a letter of credit issued or caused to be issued for
the account of the Borrower pursuant to Section 2.3, and includes, without
limitation, the Existing Letters of Credit.

“Letter of Credit Fee” has the meaning specified in Section 3.5.

“Letter of Credit Issuer” means the Bank, any affiliate of the Bank, any other
Lender or any affiliate of any such other Lender, in each instance, that issues
any Letter of Credit pursuant to this Agreement.

“Letter of Credit Rights” means, with respect to any Loan Party, all of such
Loan Party’s now owned or hereafter acquired letter of credit rights, as defined
in the UCC.

“LIBO Rate” means the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”) for a 30 day interest period (“Interest Period”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“LIBO Rate” shall be the rate per annum determined by the Agent to be the rate
at which deposits in Dollars for delivery on the first day of a 30 day interest
period in same day funds in the approximate amount of the Loan being made by the
Bank and with a term equivalent to such 30 day interest period would be offered
by the Bank’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such 30 day interest period.

“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including, without
limitation, a security interest, charge, claim, or lien

 

-19-



--------------------------------------------------------------------------------

arising from a mortgage, deed of trust, deemed trust, encumbrance, pledge,
hypothecation, assignment, deposit arrangement, agreement, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes; (b) to the extent not included under clause (a), any
reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

“LILO Tranche” has the meaning specified in Section 2.5(a).

“LILO Tranche Effective Date” has the meaning specified in Section 2.5(d).

“Loan Account’ means the loan account of the Borrower, which account shall be
maintained by the Agent.

“Loan Documents” means this Agreement, the Borrowing Base Certificates, the
Collateral Assignment of Intercompany Loan Documents, any Hedge Agreement
between a Loan Party and a Lender or an affiliate of a Lender, the DIP Orders,
and any other agreements, instruments, and documents heretofore, now or
hereafter evidencing, securing, guaranteeing or otherwise relating to the
Obligations, the Collateral, or any other aspect of the transactions
contemplated by this Agreement, excluding, for the avoidance of doubt, any
Pre-Petition Loan Documents.

“Loan Parties” means a collective reference to the Borrower and the Guarantors,
and “Loan Party” means any one of them.

“Loans” means, collectively, all loans and advances provided for in Article 2.

“Major Credit Card Account” means each account established by or with any of the
Major Credit Card Obligors under any Major Credit Card Program Agreement.

“Major Credit Card Obligors” means JPMorgan Chase Bank, Chase Merchant Services,
L.L.C., BA Merchant Services, Inc., Novus Services, Inc., Discover Business
Services, Discover Financial Services, Inc., American Express Travel Related
Services Company, Inc., World Financial Network National Bank, each successor
thereto and any other financial institution designated by the Borrower or any
Canadian Subsidiary, as applicable, in writing and reasonably acceptable to the
Agent, serving in a similar capacity.

“Major Credit Card Program Agreements” means each of the agreements described on
Schedule 1.1(b) hereto, any amendments or supplements thereto and any other
agreement, specified by the Borrower or any Canadian Subsidiary, as applicable,
in writing and reasonably acceptable to the Agent, providing for the
reimbursement of the Borrower or any Canadian Subsidiary, as applicable, for any
goods or services purchased from the Borrower or any Canadian Subsidiary, as
applicable, with any credit, cash or similar card bearing any of a Visa, Plus,
MasterCard, Cirrus, Maestro, Discover, Optima, World Financial Network National
Bank or American Express logo.

“Major Credit Card Receivables” means all amounts due to the Borrower or any
Canadian Subsidiary, as applicable, pursuant to a Major Credit Card Program
Agreement with respect to sales by the Borrower or any Canadian Subsidiary, as
applicable, of merchandise or services to its retail customers.

 

-20-



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means, other than as a result of the commencement,
pendency or continuation of the Case, (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of (i) the Borrower, or (ii) Holdings and its
Subsidiaries taken as a whole or (iii) any substantial portion of the
Collateral; (b) a material impairment of the ability of the Loan Parties to
perform under any Loan Document and to avoid any Event of Default; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties of any Loan Document.

“Maximum Revolver Amount” means (i) until entry of the Final Borrowing Order,
$90,000,000, and (ii) upon entry of the Final Borrowing Order, $100,000,000, as
such amount may be reduced from time to time in accordance with the provisions
of Section 4.3.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five (5) years contributed to by any Loan Party or
any ERISA Affiliate.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party and at least one trade or business other than the Loan Party or (b) was so
maintained and in respect of which any Loan Party could reasonably be expected
to have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated.

“Net Amount of Eligible Major Credit Card Receivables” means, at any time, the
gross amount of Eligible Major Credit Card Receivables less sales, excise or
similar taxes, and less returns, discounts, claims, credits, allowances, accrued
rebates, offsets, deductions, counterclaims, disputes and other defenses of any
nature at any time issued, owing, granted, outstanding, available or claimed and
less all finance charges, late payment fees, annual fees (if any), credit
insurance premiums, returned check charges and any other fees or charges.

“Notice of Borrowing” has the meaning specified in Section 2.2(b).

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by any Loan Party to the Agent
and/or any Lender (or an affiliate of any Lender), arising under or pursuant to
this Agreement or any of the other Loan Documents, whether or not evidenced by
any note, or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including, without limitation, all principal, interest, charges,
expenses, fees, attorneys’ fees, filing fees and any other sums chargeable to
any Loan Party hereunder or under any of the other Loan Documents. “Obligations”
includes, without limitation, (a) all Revolving Loans and all debts,
liabilities, and obligations now or hereafter owing from any Loan Party to the
Agent and/or any Lender under or in connection with the Revolving Loans or the
Letters of Credit and (b) all debts, liabilities and obligations now or
hereafter arising from or in connection with Bank Products.

 

-21-



--------------------------------------------------------------------------------

“Orderly Liquidation Percentage” means, with respect to Inventory of the
Borrower or any Canadian Subsidiary, as applicable, at any time, the ratio
(expressed as a percentage) computed by dividing (i) the net recovery value of
the Inventory of the Borrower or any Canadian Subsidiary, as applicable, (which
in any event shall give effect to all costs and expenses of liquidation) as set
forth in the Inventory Appraisal most recently delivered pursuant to
Section 15.19, as updated pursuant to such Section by (ii) the cost (calculated
in accordance with the Borrower’s or a Canadian Subsidiary’s, as applicable,
historical practices) of the Inventory of the Borrower or any Canadian
Subsidiary, as applicable, as set forth in the corresponding Inventory Appraisal
(or update thereof).

“Orderly Liquidation Value” means, with respect to the Eligible Inventory of the
Borrower or any Canadian Subsidiary, as applicable, at any time, an amount equal
to the product of (i) the value of the Eligible Inventory of the Borrower or any
Canadian Subsidiary, as applicable, at such time valued at the cost (calculated
in accordance with the Borrower’s or the Canadian Subsidiary’s, as applicable,
historical practices), multiplied by (ii) the Orderly Liquidation Percentage for
the Borrower or any Canadian Subsidiary, as applicable, in effect at such time.

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to this Agreement or any other Loan Documents.

“Participating Lender” means any Person who shall have been granted the right by
any Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

“Payment Account” means each blocked bank account established pursuant to
Section 6.8, to which the funds of a Loan Party (including, without limitation,
proceeds of Accounts and other Collateral) are deposited or credited.

“Payment Intangibles” means, with respect to any Loan Party, all of such Loan
Party’s now owned or hereafter acquired payments intangibles, as defined in the
UCC.

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

“Pending Revolving Loans” means at any time, the aggregate principal amount of
all Revolving Loans requested by the Borrower in any Notice(s) of Borrowing
received by the Agent which have not yet been advanced.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA (other than a Multiemployer Plan), including the
Borrower Pension Plan, or a defined benefit plan maintained in any non-U.S.
jurisdiction, in each case which any Loan Party

 

-22-



--------------------------------------------------------------------------------

sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multiple Employer Plan has made contributions
at any time during the immediately preceding five (5) plan years.

“Permitted Liens” means the following Liens:

(a) Liens for taxes and assessments not delinquent encumbering assets or
properties of any Loan Party or statutory Liens for taxes encumbering assets or
properties of any Loan Party, provided that the payment of such taxes which are
due and payable is being contested in good faith and by appropriate proceedings
diligently pursued and as to which adequate financial reserves have been
established on the relevant Loan Party’s books and records and a stay of
enforcement of any such Lien is in effect, and provided further that nothing
contained herein shall limit or impair the Agent’s right to establish Reserves
on account of Liens encumbering Accounts, Inventory, or proceeds thereof that
are prior to the Agent’s Liens therein;

(b) the Agent’s Liens;

(c) Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds (including, without limitation, customs
bonds, utility bonds and lease bonds) in the ordinary course of business;

(d) Liens imposed by law securing the claims or demands (in each case, arising
in the ordinary course of business) of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons, provided that the payment of
such claims or demands are not overdue by more than forty-five (45) days or are
being contested in good faith and by appropriate proceedings diligently pursued
and for which adequate reserves have been provided in accordance with GAAP and,
in each instance, a stay of enforcement of any such Lien which arises from the
nonpayment of any such claims or demands is in effect and if any such Lien
arises from the nonpayment of such claims or demand when due, such claims or
demands are not material in the aggregate;

(e) reservations, exceptions, encroachments, easements, rights of way, covenants
running with the land, and other similar title exceptions or encumbrances
affecting any Real Estate; provided that they do not in the aggregate materially
detract from the value of any Real Estate or materially interfere with its use
in the ordinary conduct of any Loan Party’s business;

(f) Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result

 

-23-



--------------------------------------------------------------------------------

in an Event of Default hereunder and such Liens are being contested in good
faith by appropriate proceedings, adequate reserves have been set aside and no
material property or asset is subject to a material risk of loss or forfeiture
and the claims in respect of such Liens are fully covered by insurance (subject
to ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect;

(g) Liens described on Schedule 9.16 hereto and Liens granted under the
Pre-Petition Loan Documents;

(h) purchase money Liens in Fixed Assets securing Debt permitted under
Section 9.11(d) (including the interest of a lessor under a Capital Lease and
purchase money Liens to which any capital property is subject at the time of
acquisition thereof, and limited in each case to the capital property purchased
with the proceeds thereof or subject to such Capital Lease);

(i) Liens securing Term Debt permitted pursuant to Section 9.11(e) hereof and
Guaranties thereof permitted pursuant to Section 9.10(i) hereof;

(j) interests of licensees in trademarks and copyrights;

(k) extensions, renewals or replacements of any Liens referred to in clauses
(g), (h) and (i) of this definition; provided, that the principal amount of the
obligations secured thereby is not increased (other than as a result of payment
of accrued and unpaid interest, fees and expenses) and that any such extension,
renewal or replacement is limited to the property originally encumbered thereby;

(l) Permitted Prior Encumbrances (as defined in the DIP Orders);

(m) intercompany Liens granted by the Canadian Subsidiaries to the Borrower;
provided that such Liens are collaterally assigned to the Agent, and Liens
constituting the Administration Charge and the Directors’ Charge in the Canadian
Case; and

(n) Liens granted by the Bankruptcy Court securing any liability of any Loan
Party under or relating to the Borrower Pension Plan or the termination of the
Borrower Pension Plan.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

“Petition Date” means June 17, 2009.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) or the applicable laws of any other
jurisdiction) which any Loan Party sponsors or maintains or to which such Loan
Party makes, is making, or is obligated to make contributions and includes any
Pension Plan.

 

-24-



--------------------------------------------------------------------------------

“Plan of Reorganization” means a plan (within the meaning of the Bankruptcy
Code) proposed by the Borrower for, among others, the Borrower which is filed
with and confirmed by a Final Order of the Bankruptcy Court.

“Pre-Petition Liabilities” means the “Obligations”, as defined in the
Pre-Petition Loan Agreement, but excluding all Existing Letters of Credit so
long as and to the extent that such Existing Letters of Credit are deemed to be
Obligations hereunder pursuant to the DIP Orders.

“Pre-Petition Loan Agreement” means that certain Loan and Security Agreement
dated as of June 21, 2005 entered into among the Borrower, the Guarantors, the
Agent and the Lenders (as each of those terms is defined therein), together with
all instruments, documents and agreements executed or delivered in connection
therewith, in each case, as amended to the date hereof.

“Pre-Petition Loan Documents” means the “Loan Documents” as defined in the
Pre-Petition Loan Agreement.

“Proceeds” as defined in the UCC.

“Professional Fees and Expenses” means, subject to any limitations contained in
the DIP Orders, (a) allowed administrative expenses payable pursuant to 28
U.S.C. § 1930(a)(6), and (b) professional fees of, and expenses incurred by,
attorneys, accountants, financial advisors, consultants and other professionals
retained by the Loan Parties or the Creditors’ Committee or other statutory
committee appointed in the Case pursuant to §§327 and 1103 of the Bankruptcy
Code.

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations (other than any
Obligations under Bank Products) owed to such Lender and the denominator of
which is the aggregate amount of the Obligations (other than any Obligations
under Bank Products) owed to the Lenders, in each case after giving effect to a
Lender’s participation in Bank Loans and Agent Advances.

“Proprietary Rights” means, with respect to any Loan Party, all of such Loan
Party’s now owned and hereafter arising or acquired: licenses, franchises,
permits, patents, patent rights, industrial designs, copyrights, works which are
the subject matter of copyrights, trademarks, service marks, trade names, trade
styles, patent, industrial design, trademark and service mark applications, and
all licenses and rights related to any of the foregoing, including, without
limitation, those patents, industrial designs, trademarks, service marks, trade
names and copyrights set forth on Schedule 8.12 hereto, and all other rights
under any of the foregoing, all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing, and all rights
to sue for past, present and future infringement of any of the foregoing.

“Ratable Collateral” means the Collateral subject to a ratable first priority
Lien in favor of the lenders under the Pre-Petition Loan Documents and the
lenders of the Term Debt, in accordance with Section 2.2(c) of the Intercreditor
Agreement.

 

-25-



--------------------------------------------------------------------------------

“Real Estate” means, with respect to any Loan Party, all of such Loan Party’s
now or hereafter owned or leased estates in real property, including, without
limitation, all fees, leaseholds and future interests, together with all of such
Loan Party’s now or hereafter owned or leased interests in the improvements
thereon, the fixtures attached thereto and the easements appurtenant thereto.

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

“Reportable Event” means, with respect to a Pension Plan subject to Title IV of
ERISA, any of the events set forth in Section 4043(b) of ERISA or the
regulations thereunder, other than any such event for which the 30-day notice
requirement under ERISA has been waived in regulations issued by the PBGC.

“Reported Fee Accruals” means the amount of Professional Fees and Expenses which
have been incurred, accrued and invoiced (but remain unpaid) prior to such time
as the Agent notifies the Borrower of the occurrence of an Event of Default and
which have been reported to the Agent and the Co-Collateral Agents in accordance
with the provisions of Section 6.6(k) hereof. Any Professional Fees and Expenses
which have been incurred, accrued and invoiced (and remain unpaid) but are not
reported to the Agent and the Co-Collateral Agents in accordance with the
provisions of Section 6.6(k) hereof shall be conclusively presumed to have been
paid and shall not constitute “Reported Fee Accruals.”

“Required Lenders” means, at any time, (a) subject to clause (b) below, Lenders
whose Pro Rata Shares aggregate 66 2/3% or more of the Commitments or, if no
Commitments shall then be in effect, Lenders who hold 66 2/3% or more of the
aggregate principal amount of the Loans then outstanding, or (b) if any Lender
as of the Closing Date has on or before such time assigned any portion of its
Commitment to any Lender who was not a Lender as of the Closing Date, Lenders
whose Pro Rata Shares aggregate more than 50% of the Commitments or, if no
Commitments shall then be in effect, Lenders who hold more than 50% of the
aggregate principal amount of the Loans then outstanding; provided that for
purposes of this definition, the Commitments of any Lenders with respect to the
LILO Tranche shall not be counted for purposes of determining the percentages
set forth above.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against the Borrowing Base established by the Agent (or
the Co-Collateral Agents, as set forth below) from time to time in the Agent’s
reasonable credit judgment exercised in good faith. Without limiting the
generality of the foregoing, and without duplication of any of the reserves
taken into account in determining “Orderly Liquidation Value”, the following
reserves shall be deemed to be a reasonable exercise of the Agent’s credit
judgment: (a) Bank Product

 

-26-



--------------------------------------------------------------------------------

Reserves, (b) a reserve for accrued, unpaid interest on the Obligations,
(c) reserves for pre-Petition Date past due rent and for two months rent for all
of the Borrower’s or Canadian Subsidiaries’, as applicable, leased locations at
which Revolving Lender Priority Collateral is located (i) in which the Borrower
or a Canadian Subsidiary, as applicable, has granted a contractual Lien to the
lessor and (ii) in the states of Virginia, Pennsylvania, Washington, the
province of Quebec and other states or provinces in which applicable law
provides a landlord with a Lien for unpaid rent having priority over the Lien of
the Agent, (d) Inventory shrinkage and Inventory returns and anticipated returns
and markdowns, (e) Environmental Compliance Reserves, (f) past due customs
charges (including landing costs and freight accruals) to the extent such
charges have not been bonded or a cash escrow account has not been established
to pay such amounts, (g) guest fulfillment services such as presales and special
orders, (h) past due warehousemen’s or bailees’ charges to the extent such
charges have not been bonded or a cash escrow account has not been established
to pay such amounts, (i) reserves in an amount equal to fifty (50%) percent of
the face amount of outstanding gift certificates, to be calculated on the
Closing Date with respect to outstanding gift certificates issued on and after
January 1, 2006, and thereafter, on a rolling forty-one (41) month basis,
(j) reserves for outstanding Taxes and other governmental charges, including,
without limitation, ad valorem, real estate, personal property, sales, and other
Taxes which may have priority over the interests of the Agent in the Collateral,
(k) reserves for salaries, wages and benefits due to employees of the Borrower
or the Canadian Subsidiaries, as applicable, (l) reserves for reasonably
anticipated changes in the Orderly Liquidation Value of Eligible Inventory
between appraisals, (m) reserves with respect to Inventory of the Canadian
Subsidiaries subject to rights of suppliers under Section 81.1 of the Bankruptcy
and Insolvency Act (Canada), as amended or replaced from time to time, to the
extent such Inventory is included in the calculation of the Borrowing Base,
(n) unpaid liabilities owing under the Borrower Pension Plan or any other
Pension Plan if the Agent or any Co-Collateral Agent determines, in their sole
discretion, that there is a reasonable likelihood that any claims with respect
to such liabilities could have priority over the Obligations, and (o) reserves
for other claims against the Borrower or the Canadian Subsidiaries that the
Agent reasonably believes could have priority over the Obligations, including
the Administration Charge. Notwithstanding the foregoing, the amount of any
Reserve relating to the assets or operations of the Canadian Subsidiaries shall
not exceed the available amount under clauses (e) through (h) of the Borrowing
Base. Upon the determination by any Co-Collateral Agent that a Reserve should be
established or modified, such Co-Collateral Agent shall notify the Agent in
writing and the Agent shall thereupon establish or modify such Reserve, subject
to the provisions of Section 14.18 of this Agreement.

“Responsible Officer” means the chief executive officer or the president of the
Borrower, as appropriate, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants and the preparation of the Borrowing Base Certificate, the chief
financial officer, chief accounting officer, the controller or the treasurer of
Borrower, or any other officer having substantially the same authority and
responsibility.

“Restricted Investment” means, as to any Loan Party, any acquisition of property
by such Loan Party in exchange for cash or other property, whether in the form
of an acquisition of stock, debt, or other indebtedness or obligation, or the
purchase or acquisition of any other property, or a loan, advance, capital
contribution, or subscription, except the following: (a) acquisitions of
Equipment to be used in the business of such Loan Party; (b) acquisitions of

 

-27-



--------------------------------------------------------------------------------

Inventory in the ordinary course of business of such Loan Party,
(c) acquisitions of current assets acquired in the ordinary course of business
of such Loan Party; (d) direct obligations of the United States of America, or
any agency thereof, or obligations guaranteed by the United States of America,
provided that such obligations mature within 30 days from the date of
acquisition thereof, (e) acquisitions of certificates of deposit maturing within
30 days from the date of acquisition, bankers’ acceptances, Eurodollar bank
deposits, or overnight bank deposits, in each case issued by, created by, or
with a bank or trust company organized under the laws of the United States of
America or any state thereof having capital and surplus aggregating at least
$100,000,000; (f) acquisitions of commercial paper given a rating of “A2” or
better by Standard & Poor’s Corporation or “P2” or better by Moody’s Investors
Service, Inc. and maturing not more than 30 days from the date of creation
thereof, (g) shares of money market mutual or similar funds which invest
substantially all their assets in assets satisfying the requirements of clauses
(d) through (f) of this definition; (h) intercompany loans to and investments in
other Loan Parties, so long as any such loan or investment is (i) useful for the
ordinary conduct of the recipient’s business, (ii) made in the ordinary course
of business and (iii) consistent with past practices; (j) existing loans and
investments in Canadian Subsidiaries outstanding on the Closing Date not to
exceed $6,700,000 in the aggregate; and (k) loans to and investments in Canadian
Subsidiaries after the Closing Date not to exceed $7,500,000 in the aggregate
outstanding at any time during the term of this Agreement.

“Revolving Lender Priority Collateral” has the meaning set forth in the
Intercreditor Agreement.

“Revolving Loans” has the meaning specified in Section 2.2 and includes each
Agent Advance and Bank Loan.

“SAC” means Spiegel Acceptance Corp.

“Settlement” and “Settlement Date” have the meanings specified in
Section 2.2(j)(i).

“Specified Bankruptcy Recoveries” has the meaning given to such term in the DIP
Orders.

“Stated Termination Date” means January 31, 2010.

“Structuring Fee” has the meaning specified in Section 3.7.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
to a “Subsidiary” refer to a Subsidiary of the Borrower.

“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC, including letters of credit and guaranties issued in support
of Accounts, Chattel Paper, Documents, General Intangibles, Instruments or
Investment Property.

 

-28-



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority.

“Term Debt” means the Debt due or to become due under that certain Amended and
Restated Term Loan Agreement dated as of June 21, 2005 and as amended and
restated on April 4, 2007 among Wilmington Trust FSB (as successor by assignment
to JPMorgan Chase Bank, N.A.), as administrative agent, the lenders party
thereto, the Borrower, and Holdings, together with all other documents relating
thereto, including, without limitation, a certain Amended and Restated Guarantee
and Collateral Agreement dated as of April 4, 2007 (as each may be amended,
modified, supplemented, extended, restated, renewed or replaced from time to
time in accordance with the terms hereof and the Intercreditor Agreement,
including pursuant to the First Amendment dated as of April 2, 2009).

“Termination Date” means the earliest to occur of (i) thirty (30) days following
the entry of the Interim Borrowing Order, unless the Final Borrowing Order has
been entered on or before such date, (ii) the date of the consummation of the
363 Sale, (iii) the Stated Termination Date, (iv) the date the Total Facility is
terminated either by the Borrower pursuant to Section 4.3 or by the Required
Lenders pursuant to Section 11.2, (v) the Consummation Date, and (vi) the date
this Agreement is otherwise terminated for any reason whatsoever pursuant to the
terms of this Agreement.

“Total Facility” has the meaning specified in Section 2.1.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests, provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.

“Unfunded Pension Liability” of a Pension Plan means, with respect to a Pension
Plan subject to Title IV of ERISA, the excess, if any, of the projected benefit
obligation of such Pension Plan over the fair value of the assets of such
Pension Plan, as determined pursuant to Statement of Financial Accounting
Standards No. 87.

“Unused Letter of Credit Subfacility” means an amount equal to $75,000,000 minus
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
plus, without duplication, (b) the aggregate unpaid reimbursement obligations
with respect to all Letters of Credit.

“Unused Line Fee” has the meaning specified in Section 3.4.

“Upfront Fee” has the meaning specified in Section 3.6.

“Variance Report” means a report prepared by the Borrower’s management
reflecting on a line-item basis the Loan Parties’ actual performance compared to
the 11 Week Cash Flow for the immediately preceding week, or for the first such
week, the Initial Budget, and on a

 

-29-



--------------------------------------------------------------------------------

cumulative basis compared to the Initial Budget and the percentage variance of
the Loan Parties’ actual results from those reflected in the then extant 11 Week
Cash Flow, or, in the case of the first such week, the Initial Budget.

1.2 Accounting Terms. Any accounting term used in this Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be
computed, unless otherwise specifically provided herein, in accordance with GAAP
as consistently applied and using the same method for inventory valuation as
used in the preparation of the Financial Statements.

1.3 Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii) The term “including” is not limiting and means “including, without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(iv) The word “or” is not exclusive.

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e) The captions and headings of this Agreement and other Loan Documents are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

(f) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

-30-



--------------------------------------------------------------------------------

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrower and the other
parties, and are the products of all parties. Accordingly, they shall not be
construed against the Lenders or the Agent merely because of the Agent’s or
Lenders’ involvement in their preparation.

1.4 Currency Equivalents Generally.

Any amount specified in this Agreement to be in a currency other than Dollars
shall also include the equivalent of such amount in Dollars, such equivalent
amount to be determined by the Agent at such time on the basis of the Spot Rate
(as defined below) for the purchase of such currency with Dollars. For purposes
of this Section 1.4, the “Spot Rate” for a currency means the rate determined by
the Agent to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date of such determination;
provided that the Agent may obtain such spot rate from another financial
institution designated by the Agent if the Person acting in such capacity does
not have as of the date of determination a spot buying rate for any such
currency.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

2.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders severally agree to make available a total credit facility
of up to the Maximum Revolver Amount (the “Total Facility”) for the Borrower’s
use from time to time during the term of this Agreement. The Total Facility
shall be comprised of a revolving line of credit consisting of revolving loans
and letters of credit up to the Maximum Revolver Amount, as described in
Sections 2.2 and 2.3.

2.2 Revolving Loans.

(a) Amounts. Subject to the satisfaction of the conditions precedent set forth
in Article 10, each Lender severally agrees, upon the Borrower’s request from
time to time on any Business Day during the period from the Closing Date to but
excluding the Termination Date, to make revolving loans (the “Revolving Loans”)
to the Borrower, in amounts not to exceed (except for the Bank with respect to
Bank Loans or Agent Advances) such Lender’s Pro Rata Share of the Combined
Availability. If the Combined Availability is equal or less than zero, the
Lenders may refuse to make or otherwise restrict the making of Revolving Loans
as the Lenders determine until the Combined Availability is greater than zero,
subject to the Agent’s authority, in its sole discretion, to make Agent Advances
pursuant to the terms of Section 2.2(i). Subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

-31-



--------------------------------------------------------------------------------

(b) Procedure for Borrowing.

(i) Each Borrowing by the Borrower shall be made upon irrevocable written notice
of the Borrower delivered to the Agent in the form of a Notice of Borrowing
substantially in the form of Exhibit C or another form acceptable to the Agent
(each, a “Notice of Borrowing”), which must be received by the Agent no later
than 1:30 p.m. (New York City time) on the requested Funding Date, specifying:

(A) the amount of the Borrowing; and

(B) the requested Funding Date, which shall be a Business Day.

(ii) Notwithstanding the provisions of clause (i) above, in lieu of delivering
the above-described Notice of Borrowing, the Borrower may give the Agent
telephonic notice of such request by the required time with such telephonic
notice to be confirmed in writing within 24 hours of the giving of such notice
but the Agent shall be entitled to rely on the telephonic notice in making such
Revolving Loans.

(c) Reliance upon Authority. On or prior to the Closing Date and thereafter
prior to any change with respect to any of the information contained in the
following clauses (i) and (ii), the Borrower shall deliver to the Agent a
writing setting forth (i) the account or accounts of the Borrower to which the
Agent is authorized to transfer the proceeds of the Revolving Loans requested
pursuant to this Section 2.2 (each such account, a “Designated Account”), and
(ii) the names of the officers and any other designated representatives of the
Borrower authorized to request Revolving Loans on behalf of the Borrower, and
shall provide the Agent with a specimen signature of each such officer and other
designated representatives. All such Designated Accounts must be reasonably
satisfactory to the Agent. The Agent shall be entitled to rely conclusively on
such officer’s or designated representatives’ authority to request Revolving
Loans on behalf of the Borrower, the proceeds of which are to be transferred to
any of the accounts specified by the Borrower pursuant to the immediately
preceding sentence, until the Agent receives written notice to the contrary. The
Agent shall have no duty to verify the identity of any individual representing
him or herself as one of the officers or designated representatives authorized
by the Borrower.

(d) No Liability, The Agent shall not incur any liability to the Borrower as a
result of acting upon any notice referred to in Sections 2.2(b) and (c), which
notice the Agent believes in good faith to have been given by an officer duly
authorized by the Borrower to request Revolving Loans or for otherwise acting in
good faith under this Section 2.2, and the crediting of Revolving Loans to the
Borrower’s deposit account, or transmittal to such Person as the Borrower shall
direct, shall conclusively establish the obligation of the Borrower to repay
such Revolving Loans as provided herein.

(e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to Section 2.2(b) shall be irrevocable and the Borrower
shall be bound to borrow the funds requested therein in accordance therewith.

 

-32-



--------------------------------------------------------------------------------

(f) Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof) pursuant to Section 2.2(b), the Agent shall
elect, in its discretion, (i) to have the terms of Section 2.2(g) apply to such
requested Borrowing, or (ii) so long as the aggregate outstanding principal
amount of Bank Loans, after giving effect to the requested Borrowing, does not
exceed $25,000,000, to request the Bank to make a Bank Loan pursuant to the
terms of Section 2.2(h) in the amount of the requested Borrowing; provided,
however, that if the Bank declines in its sole discretion to make a Bank Loan
pursuant to Section 2.2(h), the Agent shall elect to have the terms of
Section 2.2(g) apply to such requested Borrowing.

(g) Making of Revolving Loans.

(i) In the event that the Agent shall elect to have the terms of this
Section 2.2(g) apply to a requested Borrowing as described in Section 2.2(f),
then promptly after receipt of a Notice of Borrowing or telephonic notice
pursuant to Section 2.2(b), the Agent shall notify the Lenders by telecopy,
telephone or other similar form of transmission, of the requested Borrowing.
Each Lender shall make the amount of such Lender’s Pro Rata Share of the
requested Borrowing available to the Agent in same day funds, to such account of
the Agent as the Agent may designate, not later than 2:00 p.m. (New York City
time) on the Funding Date applicable thereto. After the Agent’s receipt of the
proceeds of such Revolving Loans, upon satisfaction of the applicable conditions
precedent set forth in Article 10, the Agent shall make the proceeds of such
Revolving Loans available to the Borrower on the applicable Funding Date by
transferring same day funds equal to the proceeds of such Revolving Loans
received by the Agent to the account of the Borrower designated in writing by
the Borrower and acceptable to the Agent; provided, however, that the amount of
Revolving Loans so made on any date shall in no event exceed the Combined
Availability on such date. If, notwithstanding the foregoing, the amount of the
Revolving Loans so made to the Borrower is in excess of the Combined
Availability on any occasion, neither the Agent nor the Lenders shall be deemed
to have changed the limits of the Maximum Revolver Amount or the Combined
Availability or to be obligated to exceed such limits on any other occasion.

(ii) Unless the Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, at least one
Business Day prior to the date of such Borrowing, that such Lender will not make
available as and when required hereunder to the Agent that Lender’s Pro Rata
Share of the Borrowing, the Agent may assume that each Lender has made such
amount available to the Agent in immediately available funds on the Funding Date
and the Agent may (but shall not be so required), in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent any Lender shall not have made its full amount available to
the Agent in immediately available funds and the Agent in such circumstances has
made available to the Borrower such amount, that Lender shall on the Business
Day following such Funding Date make such amount available to the Agent,
together with interest at the Federal Funds Rate for each day during such
period. A notice of the Agent submitted to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error, If such
amount is so made available, such payment to the Agent shall constitute such
Lender’s Loan on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to the Agent on the Business Day following the
Funding Date, the Agent will notify the Borrower of such failure to fund and,

 

-33-



--------------------------------------------------------------------------------

upon demand by the Agent, the Borrower shall pay such amount to the Agent for
the Agent’s account, together with interest thereon for each day elapsed since
the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Loans comprising such Borrowing. The failure of
any Lender to make any Loan on any Funding Date (any such Lender, prior to the
cure of such failure, being hereinafter referred to as a “Defaulting Lender”)
shall not relieve any other Lender of any obligation hereunder to make a Loan on
such Funding Date, but no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on any Funding
Date.

(iii) The Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to the Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder.
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
the Agent. The Agent may hold and, in its discretion, re-lend to the Borrower
the amount of all such payments received or retained by it for the account of
such Defaulting Lender. Any amounts so re-lent to the Borrower shall bear
interest at the rate applicable to Base Rate Loans and for all other purposes of
this Agreement shall be treated as if they were Revolving Loans, provided,
however, that for purposes of voting or consenting to matters with respect to
the Loan Documents and determining Pro Rata Shares, such Defaulting Lender shall
be deemed not to be a “Lender”. Until a Defaulting Lender cures its failure to
fund its Pro Rata Share of any Borrowing (1) such Defaulting Lender shall not be
entitled to any portion of the Unused Line Fee and (2) the Unused Line Fee shall
accrue in favor of the Lenders which have funded their respective Pro Rata
Shares of such requested Borrowing, shall be allocated among such performing
Lenders ratably based upon their relative Commitments. This section shall remain
effective with respect to such Lender until such time as the Defaulting Lender
shall no longer be in default of any of its obligations under this Agreement.
The terms of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, or relieve or excuse the performance by Borrower
of its duties and obligations hereunder.

(h) Making of Bank Loans.

(i) In the event the Agent shall elect, with the consent of the Bank, to have
the terms of this Section 2.2(h) apply to a requested Borrowing as described in
Section 2.2(f), the Bank shall make a Revolving Loan in the amount of such
Borrowing (any such Revolving Loan made solely by the Bank pursuant to this
Section 2.2(h) being referred to as a “Bank Loan” and such Revolving Loans being
referred to collectively as “Bank Loans”) available to the Borrower on the
Funding Date applicable thereto by transferring same day funds to an account of
the Borrower, designated in writing by the Borrower and acceptable to the Agent;
provided, however, that the aggregate outstanding principal amount of Bank Loans
shall at no time exceed $25,000,000. Each Bank Loan is a Revolving Loan
hereunder and shall be subject to all the terms and conditions applicable to
other Revolving Loans, including, without limitation, the terms and conditions
set forth in Section 2.2(a), except that all payments thereon shall be payable
to the Bank solely for its own account (and for the account of the holder of any
participation interest with respect to such Revolving Loan). The Agent shall not
request the Bank to make any Bank Loan if the Agent shall have received written
notice from any Lender that one or more of the applicable conditions precedent
set forth in Article 10 will not be satisfied on the requested Funding Date for
the applicable Borrowing. The Bank shall not otherwise be required

 

-34-



--------------------------------------------------------------------------------

to determine whether the applicable conditions precedent set forth in Article 10
have been satisfied or the requested Borrowing would exceed the Combined
Availability on the Funding Date applicable thereto prior to making, in its sole
discretion, any Bank Loan.

(ii) The Bank Loans shall be repayable as provided herein (including without
limitation Section 2.2(i)) and secured by the Collateral, shall constitute
Revolving Loans and Obligations hereunder, and shall bear interest at the rate
applicable to Base Rate Loans from time to time.

(i) Agent Advances.

(i) Subject to the limitations set forth in the provisos contained in this
Section 2.2(i), the Agent is hereby authorized by the Borrower and the Lenders,
from time to time in the Agent’s sole discretion, (1) after the occurrence of a
Default or an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Article 10 have not been satisfied,
to make Revolving Loans to the Borrower on behalf of the Lenders which the
Agent, in its reasonable business judgment, deems necessary or desirable (A) to
preserve or protect the Collateral, or any portion thereof, (B) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (C) to pay any other amount chargeable to Borrower pursuant to
the terms of this Agreement, including, without limitation, costs, fees and
expenses as described in Section 15.6 (any of the advances described in this
Section 2.2(i) being hereinafter referred to as “Agent Advances”); provided,
that (w) the Required Lenders may at any time revoke the Agent’s authorization
contained in this Section 2.2(i) to make Agent Advances, any such revocation to
be in writing and to become effective prospectively upon the Agent’s receipt
thereof, (x) the Agent shall not make an Agent Advance which would cause the
Aggregate Outstandings to exceed Combined Availability, (y) the Agent shall not
make an Agent Advance which, together with all other Agent Advances then
outstanding, would aggregate an amount in excess of 5% of the Combined
Availability (without giving effect to the Maximum Revolver Amount) at the time
such Agent Advance is made and (z) no Agent Advance shall be made if at such
time an Agent Advance has been outstanding for more than 45 consecutive days.

(ii) The Agent Advances shall be repayable on demand and secured by the
Collateral, shall constitute Revolving Loans and Obligations hereunder, and
shall bear interest at the rate applicable to the Base Rate Loans from time to
time.

(j) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loan is intended by the Lenders to be equal at all times to such Lender’s Pro
Rata Share of the outstanding Revolving Loans. Notwithstanding such agreement,
the Agent, the Bank, and the other Lenders agree (which agreement shall not be
for the benefit of or enforceable by Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Bank Loans and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

(i) The Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by the Agent, (1) on
behalf of the

 

-35-



--------------------------------------------------------------------------------

Bank, with respect to each outstanding Bank Loan, (2) for itself, with respect
to each Agent Advance, and (3) with respect to collections received, in each
case, by notifying the Lenders of such requested Settlement by telecopy,
telephone or other similar form of transmission, of such requested Settlement,
no later than 1:00 p.m. (New York City time) on the date of such requested
Settlement (the “Settlement Date”). Each Lender (other than the Bank, in the
case of Bank Loans) shall make the amount of such Lender’s Pro Rata Share of the
outstanding principal amount of Bank Loans and Agent Advances with respect to
which Settlement is requested available to the Agent, for itself or for the
account of the Bank, in same day funds, to such account of the Agent as the
Agent may designate, not later than 3:00 p.m. (New York City time), on the
Settlement Date applicable thereto. Settlement may start during the continuation
of a Default or an Event of Default and whether or not the applicable conditions
precedent set forth in Article 10 have then been satisfied. Such amounts made
available to the Agent shall be applied against the amounts of the applicable
Bank Loan or Agent Advance and, together with the portion of such Bank Loan or
Agent Advance representing the Bank’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to the
Agent by any Lender on the Settlement Date applicable thereto, the Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three days from and
after the Settlement Date and thereafter at the Interest Rate then applicable to
the Revolving Loans (A) on behalf of the Bank, with respect to each outstanding
Bank Loan, and (B) for itself, with respect to each Agent Advance.

(ii) Notwithstanding the foregoing, not more than one Business Day after demand
is made by the Agent (whether before or after the occurrence of a Default or an
Event of Default and regardless of whether the Agent has requested a Settlement
with respect to a Bank Loan or Agent Advance), each other Lender shall
irrevocably and unconditionally purchase and receive from the Bank or the Agent,
as applicable, without recourse or warranty, an undivided interest and
participation in such Bank Loan or Agent Advance to the extent of such Lender’s
Pro Rata Share thereof by paying to the Agent, in same day funds, an amount
equal to such Lender’s Pro Rata Share of such Bank Loan or Agent Advance. If
such amount is not in fact made available to the Agent by any Lender, the Agent
shall be entitled to recover such amount on demand from such Lender together
with interest thereon at the Federal Funds Rate for the first three days from
and after such demand and thereafter at the Interest Rate then applicable to the
Revolving Loans.

(iii) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Bank Loan or Agent Advance pursuant
to subsection (ii) above, the Agent shall promptly distribute to such Lender at
such address as such Lender may request in writing, such Lender’s Pro Rata Share
of all payments of principal and interest and all proceeds of Collateral
received by the Agent in respect of such Bank Loan or Agent Advance.

(iv) Between Settlement Dates, the Agent, to the extent no Agent Advances or
Bank Loans are outstanding, may pay over to the Bank any payments received by
Agent, which in accordance with the terms of this Agreement would be applied to
the reduction of the Revolving Loans for application to the Bank’s other
outstanding Revolving Loans. If, as of any Settlement Date, collections received
since the then immediately preceding Settlement Date have been applied to the
Bank’s other outstanding Revolving Loans other than to Bank

 

-36-



--------------------------------------------------------------------------------

Loans or Agent Advances, as provided for in the previous sentence, the Bank
shall pay to the Agent for the accounts of the Lenders, to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans. During the period between Settlement Dates,
the Bank with respect to Bank Loans, the Agent with respect to Agent Advances,
and each Lender with respect to the Revolving Loans other than Bank Loans and
Agent Advances, shall be entitled to interest at the applicable rate or rates
payable under this Agreement on the actual average daily amount of funds
employed by the Bank, the Agent and the other Lenders.

(k) Notation. The Agent shall record on its books the principal amount of the
Revolving Loans owing to each Lender, including the Bank Loans owing to the
Bank, and the Agent Advances owing to the Agent, from time to time. In addition,
each Lender is authorized, at such Lender’s option, to note the date and amount
of each payment or prepayment of principal of such Lender’s Revolving Loans in
its books and records, including computer records, such books and records
constituting rebuttably presumptive evidence, subject to Section 4.8 hereof,
absent manifest error, of the accuracy of the information contained therein.

(l) Lenders’ Failure to Perform, All Loans (other than Bank Loans and Agent
Advances) shall be made by the Lenders simultaneously and in accordance with
their Pro Rata Shares. It is understood that (a) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any Loans
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligation to make any
Loans hereunder, (b) no failure by any Lender to perform its obligation to make
any Loans hereunder shall excuse any other Lender from its obligation to make
any Loans hereunder, and (c) the obligations of each Lender hereunder shall be
several, not joint and several.

2.3 Letters of Credit.

(a) Agreement to Cause Issuance. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties of the
Borrower and the other Loan Parties herein set forth, the Agent agrees to
(1) cause the Letter of Credit Issuer to issue Letters of Credit for the account
of the Borrower, and/or (2) provide credit support or other enhancement
acceptable to the Agent to the Letter of Credit Issuer, which issues Letters of
Credit for the account of the Borrower (any such credit support or enhancement
being herein referred to as a “Credit Support”) in accordance with this
Section 2.3 from time to time during the term of this Agreement.

(b) Amounts; Outside Expiration Date. The Agent shall not have any obligation to
cause to be issued any Letter of Credit or to provide Credit Support for any
Letter of Credit at any time if: (1) the maximum undrawn amount of the requested
Letter of Credit is greater than the Unused Letter of Credit Subfacility at such
time; (2) the maximum undrawn amount of the requested Letter of Credit and all
commissions, fees, and charges due from the Borrower in connection with the
opening thereof exceed the Combined Availability at such time; (3) in the case
of a standby Letter of Credit, the

 

-37-



--------------------------------------------------------------------------------

maximum undrawn amount of the requested standby Letter of Credit, together will
all other standby Letters of Credit issued for the account of the Borrower,
exceeds $20,000,000; or (4) such Letter of Credit has an expiration date later
than 30 days after the Stated Termination Date or more than 180 days from the
date of issuance. No Letter of Credit issued hereunder shall contain any
“evergreen” or automatic renewal provision.

(c) Other Conditions. In addition to being subject to the satisfaction of the
applicable conditions precedent contained in Article 10, the obligation of the
Agent to cause to be issued any Letter of Credit or to provide Credit Support
for any Letter of Credit is subject to the following conditions precedent having
been satisfied in a manner satisfactory to the Agent:

(i) The Borrower shall have delivered to the Letter of Credit Issuer, at such
times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance reasonably satisfactory to such Letter of
Credit Issuer and the Agent for the issuance of the Letter of Credit and such
other documents as may be required pursuant to the terms thereof, and the form
and terms of the proposed Letter of Credit shall be reasonably satisfactory to
the Agent and such Letter of Credit Issuer;

(ii) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.

(d) Issuance of Letters of Credit.

(i) Request for Issuance. The Borrower shall give the Agent three Business Days’
prior written notice of the request for the issuance of a Letter of Credit. Such
notice shall be irrevocable and shall specify the original face amount of the
Letter of Credit requested, that such Letter of Credit is for the account of the
Borrower, the effective date (which date shall be a Business Day) of issuance of
such requested Letter of Credit, whether such Letter of Credit may be drawn in a
single or in partial draws, the date on which such requested Letter of Credit is
to expire (which date shall be a Business Day), the purpose for which such
Letter of Credit is to be issued, and the beneficiary of the requested Letter of
Credit. The Borrower shall attach to such notice the proposed form of the Letter
of Credit.

(ii) Responsibilities of the Agent; Issuance. The Agent shall determine, as of
the Business Day immediately preceding the requested effective date of issuance
of the Letter of Credit set forth in the notice from the Borrower pursuant to
Section 2.3(d)(i), (i) the amount of the applicable Unused Letter of Credit
Subfacility and (ii) the Combined Availability as of such date. If (i) the
undrawn amount of the requested Letter of Credit is not greater than the
applicable Unused Letter of Credit Subfacility and (ii) the issuance of such
requested Letter of Credit and all commissions, fees, and charges due from the
Borrower in connection with the

 

-38-



--------------------------------------------------------------------------------

opening thereof would not exceed the Combined Availability, the Agent shall,
subject to the terms and conditions hereof, cause the Letter of Credit Issuer to
issue the requested Letter of Credit on such requested effective date of
issuance so long as the other conditions here are met.

(iii) No Extensions or Amendment. The Agent shall not be obligated to cause the
Letter of Credit Issuer to extend or amend any Letter of Credit issued pursuant
hereto unless the requirements of this Section 2.3(d) are met as though a new
Letter of Credit were being requested and issued.

(iv) Notice of Issuance. On each Settlement Date, the Agent shall give notice to
each Lender of the issuance of all Letters of Credit issued since the last
Settlement Date.

(e) Payments Pursuant to Letters of Credit.

(i) Payment of Letter of Credit Obligations. Borrower agrees jointly and
severally to reimburse (i) the Letter of Credit Issuer for any draw under any
Letter of Credit and (ii) the Agent for the account of the Lenders upon any
payment pursuant to any Credit Support immediately when due, and to pay the
Letter of Credit Issuer the amount of all other obligations and other amounts
payable to such issuer under or in connection with any Letter of Credit
immediately when due, irrespective of any claim, setoff, defense or other right
which Borrower may have at any time against such issuer or any other Person.
Each drawing under any Letter of Credit shall constitute a request by the
Borrower to the Agent for a Borrowing of a Base Rate Loan in the amount of such
drawing. The Funding Date with respect to such borrowing shall be the date of
such drawing.

(f) Participations.

(i) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 2.3(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including, without
limitation, all obligations of the Borrower with respect thereto, and any
security therefor or guaranty pertaining thereto).

(ii) Sharing of Reimbursement Obligation Payments. Whenever the Agent receives a
payment from Borrower on account of reimbursement obligations in respect of a
Letter of Credit or Credit Support as to which the Agent has previously received
for the account of the Letter of Credit Issuer thereof payment from a Lender,
the Agent shall promptly pay to such Lender such Lender’s Pro Rata Share of such
payment from Borrower in Dollars. Each such payment shall be made by the Agent
on the next Settlement Date.

(iii) Documentation. Upon the request of any Lender, the Agent shall furnish to
such Lender copies of any Letter of Credit, Credit Support for any Letter of
Credit, reimbursement agreements executed in connection therewith, applications
for any Letter of Credit, and such other documentation as may reasonably be
requested by such Lender.

 

-39-



--------------------------------------------------------------------------------

(iv) Obligations Irrevocable. The obligations of each Lender to make payments to
the Agent with respect to any Letter of Credit or with respect to their
participation therein or with respect to any Credit Support for any Letter of
Credit or with respect to the Revolving Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Borrower to make payments to
the Agent, for the account of the Lenders, shall be irrevocable and shall not be
subject to any qualification or exception whatsoever, including, without
limitation, any of the following circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, setoff, defense or other right which Borrower
may have at any time against a beneficiary named in a Letter of Credit or any
transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), any Lender, the Agent, the issuer of such Letter of Credit, or
any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between Borrower or any other Person and
the beneficiary named in any Letter of Credit);

(C) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(E) the occurrence of any Default or Event of Default; or

(F) the failure of Borrower to satisfy the applicable conditions precedent set
forth in Article 10.

(g) Recovery or Avoidance of Payments: Refund of Payments in Error. In the event
any payment by or on behalf of any Loan Party received by the Agent with respect
to any Letter of Credit or Credit Support provided for any Letter of Credit (or
any guaranty by any Loan Party or reimbursement obligation of the Borrower
relating thereto) and distributed by the Agent to the Lenders on account of
their respective participations therein is thereafter set aside, avoided or
recovered from the Agent in connection with any receivership, liquidation or
bankruptcy proceeding, the Lenders shall, upon demand by the Agent, pay to the
Agent their respective Pro Rata Shares of such amount set aside, avoided or
recovered, together with interest at the rate required to be paid by the Agent
upon the amount required to be repaid by it. Unless the Agent receives notice
from the Borrower prior to the date on which any payment is due to the Lenders
that the Borrower will not make such payment in full as and when required, the
Agent may assume that the Borrower has made such payment in full to the Agent on
such date in immediately available funds and the Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount

 

-40-



--------------------------------------------------------------------------------

equal to the amount then due such Lender. If and to the extent the Borrower has
not made such payment in full to the Agent, each Lender shall repay to the Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Federal Funds Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

(h) Compensation for Letters of Credit.

(i) Letter of Credit Fee. The Borrower agrees to pay to the Agent with respect
to each Letter of Credit, for the account of the Lenders, the Letter of Credit
Fee specified in, and in accordance with the terms of, Section 3.5.

(ii) Issuer Fees and Charges. The Borrower shall pay to the issuer of any Letter
of Credit, or to the Agent, for the account of the issuer of any such Letter of
Credit, solely for such issuer’s account, such fees and other charges as are
charged by such issuer for letters of credit issued by it, including, without
limitation, its standard fees for issuing, administering, amending, renewing,
paying and canceling letters of credit and all other fees associated with
issuing or servicing letters of credit, as and when assessed.

(i) Indemnification by Lenders. To the extent not reimbursed by the Borrower and
without limiting the obligations of the Borrower hereunder, the Lenders agree to
indemnify the issuer of any Letter of Credit ratably in accordance with their
respective Pro Rata Shares, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against such issuer in any way relating to
or arising out of any Letter of Credit issued by such issuer or the transactions
contemplated thereby or any action taken or omitted by such issuer under any
Letter of Credit issued by such issuer or any Loan Document in connection
therewith; provided that no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
Person to be indemnified. Without limitation of the foregoing, each Lender
agrees to reimburse the issuer of any Letter of Credit promptly upon demand for
its Pro Rata Share of any costs or expenses payable by Borrower to such issuer,
to the extent that such issuer is not promptly reimbursed for such costs and
expenses by the Borrower. The agreement contained in this Section shall survive
payment in full of all other Obligations.

(j) Indemnification; Exoneration; Power of Attorney.

(i) Indemnification. In addition to amounts payable as elsewhere provided in
this Section 2.3, the Borrower hereby agrees to protect, indemnify, pay and save
the Lenders and the Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) which any Lender or the Agent may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit or the
provision of any Credit Support or enhancement in connection therewith. The
agreement in this Section 2.3(j)(i) shall survive payments of all Obligations
and termination of this Agreement.

 

-41-



--------------------------------------------------------------------------------

(ii) Assumption of Risk by the Borrower. As among the Borrower, the Lenders, and
the Agent, the Borrower assumes all risks of the acts and omissions of, or
misuse of any of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, the
Lenders and the Agent shall not be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any Person in connection with the application for and issuance of and
presentation of drafts with respect to any of the Letters of Credit, even if it
should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (D) errors,
omissions, interruptions, or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof, (G) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (H) any consequences arising from causes beyond the
control of the Lenders or the Agent, including, without limitation, any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Governmental Authority; or (I) any Letter of Credit issuer’s honor of a
draw for which the draw or any certificate fails to comply in any respect with
the terms of the Letter of Credit. None of the foregoing shall affect, impair or
prevent the vesting of any rights or powers of the Agent or any Lender under
this Section 2.3(j).

(iii) Exoneration. In furtherance and extension, and not in limitation, of the
specific provisions set forth above, any action taken or omitted by the Agent or
any Lender under or in connection with any of the Letters of Credit or any
related certificates shall not put the Agent or any Lender under any resulting
liability to the Borrower or relieve the Borrower of any of its obligations
hereunder to any such Person.

(iv) Rights Against Letter of Credit Issuer. Nothing contained in this Agreement
is intended to limit the Borrower’s rights, if any, with respect to the issuer
of a Letter of Credit which arise as a result of the letter of credit
application and related documents executed by and between Borrower and such
issuer.

(v) Power of Attorney. In connection with all Inventory financed by Letters of
Credit, the Borrower hereby appoints the Agent, or the Agent’s designee, as its
attorney, with full power and authority, upon the occurrence of an Event of
Default and unless and until the same shall have been waived in writing by the
Required Lenders: (a) to sign and/or endorse the Borrower’s name upon any
warehouse or other receipts; (b) to sign the Borrower’s name on bills of lading
and other negotiable and non-negotiable documents; (c) to clear Inventory
through customs in the Agent’s, the Borrower’s name, and to sign and deliver to
customs officials powers of attorney in the Borrower’s name for such purpose;
(d) to complete in the Borrower’s or the Agent’s name, any order, sale, or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof, and (e) to do such other acts and things as are necessary
in order to enable the Agent to obtain possession of the

 

-42-



--------------------------------------------------------------------------------

Inventory and to obtain payment of the Obligations. Neither the Agent nor its
designee, as the Borrower’s attorney, will be liable for any acts or omissions,
nor for any error of judgment or mistakes of fact or law. This power, being
coupled with an interest, is irrevocable until all Obligations have been paid
and satisfied.

(vi) Account Party. The Borrower hereby authorizes and directs any issuer of a
Letter of Credit to name Borrower as an “Account Party” therein and to deliver
to the Agent, with notice thereof to the Borrower all instruments, documents and
other writings and property received by the issuer pursuant to the Letter of
Credit, and to accept and rely upon the Agent’s instructions and agreements with
respect to all matters arising in connection with the Letter of Credit or the
application therefor.

(vii) Control of Inventory. In connection with all Inventory financed by Letters
of Credit, the Borrower will, at the Agent’s request following the occurrence of
an Event of Default and unless and until the same shall have been waived in
writing by the Required Lenders, instruct all suppliers, carriers, forwarders,
warehouses or others receiving or holding Inventory, documents or instruments in
which the Agent holds a security interest to deliver them to the Agent and/or
subject to the Agent’s order, and if they shall come into the Borrower’s
possession, to deliver them, upon request, to the Agent in their original form.
The Borrower shall also, at the Agent’s request, designate the Agent as the
consignee on all bills of lading and other negotiable and non-negotiable
documents.

(k) Cash Collateral; Supporting Letter of Credit. If, notwithstanding the
provisions of Section 2.3(b) and Section 12.1, any Letter of Credit or Credit
Support is outstanding upon the termination of this Agreement, then upon such
termination, the Borrower shall deposit with the Agent, for the ratable benefit
of the Agent and the Lenders, with respect to each Letter of Credit or Credit
Support then outstanding, cash in the amount of 105% of the face amount of such
Letter of Credit or a standby letter of credit (a “Supporting Letter of Credit”)
in form and substance satisfactory to the Agent, issued by an issuer reasonably
satisfactory to the Agent in an amount equal to the greatest amount for which
such Letter of Credit or such Credit Support may be drawn plus any fees and
expenses associated with such Letter of Credit or such Credit Support, under
which Supporting Letter of Credit the Agent is entitled to draw amounts
necessary to reimburse the Agent and the applicable Lenders for payments to be
made by the Agent and such Lenders under such Letter of Credit or Credit Support
and any fees and expenses associated with such Letter of Credit or Credit
Support. Such Supporting Letter of Credit shall be held by the Agent, for the
ratable benefit of the Agent and the applicable Lenders, as security for, and to
provide for the payment of, the aggregate undrawn amount of such Letters of
Credit or such Credit Support remaining outstanding. Such deposit of cash or
Supporting Letter of Credit, as applicable, shall be held by the Agent, for the
ratable benefit of the Agent and the Lenders, as security for, and to provide
for the payment of, the aggregate undrawn amount of such Letters of Credit or
Credit Support remaining outstanding until such time as such Letters of Credit
shall have been terminated or canceled and all of the Obligations (other than
contingent indemnification obligations for which a claim has not been asserted)
owing from the Borrower in respect of the Letters of Credit and/or Credit
Support have been paid in full.

 

-43-



--------------------------------------------------------------------------------

(l) Existing Letters of Credit. The Borrower, the Agent and the Lenders agree
that the Existing Letters of Credit shall be deemed Letters of Credit hereunder
as if issued by the Letter of Credit Issuer.

2.4 Bank Products. The Borrower may request and the Agent (in the case of the
Bank and its Affiliates) or another Lender (in the case of such other Lender and
its Affiliates) may, in its sole and absolute discretion, arrange for the
Borrower to obtain from the Bank or any of its Affiliates (in the case of the
Agent) or such other Lender or its Affiliates (in the case of such other Lender)
Bank Products although the Borrower is not required to do so. If Bank Products
are provided by an Affiliate of the Bank or another Lender, the Borrower agrees
to indemnify and hold the Agent, the Bank and the other Lenders harmless from
any and all costs and obligations now or hereafter incurred by the Agent, the
Bank or any other Lender which arise from any indemnity given by the Agent or
such other Lender, as the case may be, to its Affiliates related to such Bank
Products; provided, however, (x) nothing contained herein is intended to limit
the Borrower’s rights, with respect to the Bank, another Lender or their
respective Affiliates, if any, which arise as a result of the execution of
documents by and between Borrower and the Bank or another Lender, as applicable,
which relate to Bank Products and (y) Bank Products consisting of cash
management services, including controlled disbursement services, and ACH
Transactions may only be provided to Borrower by the Bank or an Affiliate of the
Bank or another bank acceptable to the Agent. The indemnification and hold
harmless provisions contained in this Section shall survive termination of this
Agreement. Borrower acknowledges and agrees that the obtaining of Bank Products
from the Bank, another Lender or any of their respective Affiliates (a) is in
the sole and absolute discretion of the Bank, such other Lender or the
applicable Affiliate of the Bank or such other Lender, as the case may be, and
(b) is subject to all rules and regulations of the Bank, such other Lender or
the applicable Affiliate of the Bank or such other Lender, as the case may be.

2.5 Increase in Commitments; LILO Tranche.

(a) Request for Increase. Provided no Default that has not been cured within any
applicable grace period or Event of Default that has not been waived in writing
by the Required Lenders has occurred or would arise therefrom, upon notice to
the Agent (which shall promptly notify the Lenders), the Borrower may on a
one-time basis, request (which request may be granted or denied by the Agent and
the Lenders in their sole discretion) an increase in the Commitments by an
amount not exceeding $20,000,000 pursuant to a last in, last out term loan
hereunder (the “LILO Tranche”). Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder.

(b) Lender Elections to Increase. Each Lender shall notify the Agent within
three (3) Business Days whether or not it agrees to increase its Commitment and
participate in the LILO Tranche, and if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such LILO Tranche. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

-44-



--------------------------------------------------------------------------------

(c) Notification by Agent; Additional Lenders. The Agent shall notify the
Borrower and each Lender of the Lenders’ responses to any request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Agent and the Lenders, to the extent that the existing Lenders
decline to increase their Commitments to participate in the LILO Tranche, or
decline to increase their Commitments to the amount requested by the Borrower,
the Borrower may invite Eligible Assignees to become a Lender hereunder and to
issue commitments in an amount not to exceed the amount of the LILO Tranche
requested by the Borrower and not accepted by the existing Lenders, provided,
however, that without the consent of the Agent, at no time shall the Commitment
of any additional Person which becomes a Lender pursuant to this Section 2.5(c)
be less than $1,000,000.

(d) LILO Tranche Effective Date and Allocations. If the Commitments are
increased pursuant to a LILO Tranche in accordance with this Section, the Agent,
in consultation with the Borrower, shall determine the effective date (the “LILO
Tranche Effective Date”) and the final allocation of such increase. The Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such increase and the LILO Tranche Effective Date and on the LILO Tranche
Effective Date (i) the Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of the LILO Tranche, and
(ii) Schedule 1.1(a) shall be deemed modified, without further action, to
reflect the revised Commitments of the Lenders.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase and the establishment of the LILO Tranche, (i) the Borrower shall
deliver to the Agent a certificate of each Loan Party dated as of the LILO
Tranche Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (1) the representations and warranties contained in
Article VIII and the other Loan Documents are true and correct on and as of the
LILO Tranche Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, (ii) the Borrower, the Agent, and any
additional Person which becomes a Lender pursuant to this Section shall have
executed and delivered a joinder to the Loan Documents in such form as the Agent
shall reasonably require; (iii) the Borrower shall have paid such fees and other
compensation to the Lenders participating in the LILO Tranche as the Borrower
and such Lenders shall agree; (iv) the Borrower shall have paid such arrangement
fees to the Agent as the Borrower and the Agent may agree; (v) the Borrower and
the Lenders participating in the LILO Tranche shall have delivered such other
instruments, documents and agreements as the Agent and the Lenders participating
in the LILO Tranche may reasonably have requested; and (vi) no Default that has
not been cured within any applicable grace period or Event of Default that has
not been waived in writing by the Required Lenders has occurred.

(f) Borrowing of LILO Tranche. In the event that the LILO Tranche is established
pursuant to the provisions hereof, any amount outstanding under such LILO
Tranche shall not be considered in the calculation of the Borrowing Base or
Combined Availability or the determination of the Maximum Revolver Amount, but
shall otherwise be deemed to be Obligations hereunder.

 

-45-



--------------------------------------------------------------------------------

ARTICLE 3

INTEREST AND FEES

3.1 Interest.

(a) Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a fluctuating per annum rate equal to the Base Rate plus the Applicable
Margin, but not to exceed the Maximum Rate described in Section 3.3. Each change
in the Base Rate shall be reflected in the interest rate described above as of
the effective date of such change. All interest charges shall be computed on the
basis of a year of 360 days and actual days elapsed (which results in more
interest being paid than if computed on the basis of a 365-day year). The
Borrower shall pay to the Agent, for the ratable benefit of the Lenders,
interest accrued on all Base Rate Loans in arrears on the first day of each
month after the Closing Date and on the Termination Date.

(b) Default Rate. If any Default or Event of Default occurs and the Agent or the
Required Lenders in their discretion so elect, then, unless any such Default is
cured within any applicable grace period or unless and until such Event of
Default has been waived in writing by the Required Lenders, all of the
Obligations shall bear interest at the Default Rate applicable thereto.

3.2 Intentionally Omitted.

3.3 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable by the Lenders under
applicable law for loans of the type provided for hereunder (the “Maximum
Rate”). If, in any month, any interest rate, absent such limitation, would have
exceeded the Maximum Rate, then the interest rate for that month shall be the
Maximum Rate, and, if in future months, that interest rate would otherwise be
less than the Maximum Rate, then that interest rate shall remain at the Maximum
Rate until such time as the amount of interest paid hereunder equals the amount
of interest which would have been paid if the same had not been limited by the
Maximum Rate. In the event that, upon payment in full of the Obligations, the
total amount of interest paid or accrued under the terms of this Agreement is
less than the total amount of interest which would, but for this Section 3.3,
have been paid or accrued if the interest rates otherwise set forth in this
Agreement had at all times been in effect, then the Borrower shall, to the
extent permitted by applicable law, pay the Agent, for the account of the
Lenders, an amount equal to the difference between (a) the lesser of (i) the
amount of interest which would have been charged if the Maximum Rate had, at all
times, been in effect or (ii) the amount of interest which would have accrued
had the interest rates otherwise set forth in this Agreement, at all times, been
in effect and (b) the amount of interest actually paid or accrued under this
Agreement. In the event that a court determines that the Agent and/or any Lender
has received interest and other charges hereunder in excess of the Maximum Rate,
such excess shall be deemed received on account of, and shall automatically be
applied to reduce, the Obligations other than interest, in the inverse order of
maturity, and if there are no Obligations outstanding, the Agent and/or such
Lender shall refund to the Borrower such excess.

 

-46-



--------------------------------------------------------------------------------

3.4 Unused Line Fee. Until the Obligations (other than contingent
indemnification obligations for which a claim has not been asserted) have been
paid in full and this Agreement is terminated, the Borrower agrees to pay, on
the first day of each month and on the Termination Date, to the Agent, for the
ratable account of the Lenders, an unused line fee (the “Unused Line Fee”) equal
to 1.00% per annum on the amount by which the average daily Maximum Revolver
Amount exceeded the sum of the average daily outstanding amount of Pre-Petition
Liabilities, the average daily outstanding amount of Revolving Loans, the
average daily aggregate undrawn face amount of all outstanding Letters of Credit
plus the average daily aggregate amount of any unpaid reimbursement Obligations
in respect of Letters of Credit, during the immediately preceding month or
shorter period if calculated on the Termination Date. The Unused Line Fee shall
be computed on the basis of a 360-day year for the actual number of days
elapsed. All payments received by the Agent on account of Accounts or as
proceeds of other Collateral shall be deemed to be credited to the Borrower’s
Loan Account immediately upon receipt for purposes of calculating the unused
line fee pursuant to this Section 3.4.

3.5 Letter of Credit Fee. The Borrower agrees to pay to the Agent, for the
ratable account of the Lenders, for each Letter of Credit, a fee (the “Letter of
Credit Fee”) equal to the Applicable Margin for Letters of Credit of the average
daily outstanding undrawn face amount of such Letter of Credit, plus all
out-of-pocket costs, fees and expenses incurred by the Agent in connection with
the application for, issuance of, or amendment to such Letter of Credit, which
costs, fees and expenses will also include a “fronting fee” of 25 basis points
times the face amount of such Letter of Credit at the time of issuance. The
Letter of Credit Fee shall be payable by the Borrower monthly in arrears on the
first day of each month following any month in which a Letter of Credit was
issued and/or in which a Letter of Credit remains outstanding. The Letter of
Credit Fee shall be computed on the basis of a 360-day year for the actual
number of days elapsed. If any Event of Default occurs that has not been waived
in writing by the Required Lenders, then the Letter of Credit Fee shall be equal
to the Applicable Margin for Letters of Credit plus two percent (2%) per annum
and shall be payable on demand.

3.6 Upfront Fee. The Borrower shall pay to the Agent on the Closing Date, for
the ratable account of the Lenders, a fee (the “Upfront Fee”) in an amount equal
to 2.25% of the aggregate amount of the Commitments. The Upfront Fee shall be
fully earned on the Closing Date and shall not be refundable for any reason.

3.7 Structuring Fee.

The Borrower shall pay to the Agent on the Closing Date, for the account of the
Agent, a fee (the “Structuring Fee”) in an amount equal to 0.50% of the Maximum
Revolver Amount. The Structuring Fee shall be fully earned on the Closing Date
and shall not be refundable for any reason.

3.8 Payment of Fees. The Borrower agrees that all fees described in this Article
3 shall be fully earned when accrued and non-refundable for any reason
whatsoever and shall be due and payable on the due dates set forth in this
Agreement.

 

-47-



--------------------------------------------------------------------------------

ARTICLE 4

PAYMENTS AND PREPAYMENTS

4.1 Revolving Loans. The Borrower shall repay the outstanding principal balance
of the Revolving Loans, plus all accrued but unpaid interest thereon, on the
Termination Date. The Borrower may prepay Revolving Loans at any time, and
reborrow subject to the terms of this Agreement. In the event that any amounts
are repaid to the Borrower by the Canadian Subsidiaries under the Intercompany
Loan Documents, the Borrower shall immediately prepay the Obligations in an
amount equal to such amounts received. In addition, and without limiting the
generality of the foregoing, upon demand (within three days of demand if as a
result of the imposition of a new Reserve, increase in a Reserve or a change in
eligibility criteria) the Borrower promises to pay to the Agent, for the account
of the Lenders, the amount, without duplication, by which the Combined
Availability is less than zero.

4.2 LILO Tranche.

The Borrower shall repay the outstanding principal amounts under the LILO
Tranche, plus all accrued but unpaid interest thereon, on the Termination Date.
The Borrower may not prepay any amounts due on the LILO Tranche.

4.3 Termination or Reduction of Facility

(a) The Borrower may terminate this Agreement upon at least 5 Business Days’
written notice (or such shorter time as the Agent and the Lenders shall
otherwise agree) from the Borrower to the Agent and the Lenders, upon (a) the
payment in full of all outstanding Revolving Loans, together with accrued
interest thereon, and the cancellation and return of all outstanding Letters of
Credit or the provision of collateral support for such Letters of Credit as
provided in Section 2.3(k), (b) the payment in full in cash of all other
Obligations (other than contingent indemnification obligations for which a claim
has not been asserted) together with accrued interest thereon, and (c) the
payment in full in cash of all Pre-Petition Liabilities (other than contingent
indemnification obligations for which a claim has not been asserted) then
outstanding.

(b) The Borrower shall have the right, upon not less than five (5) Business
Days’ written notice from the Borrower to the Agent to, from time to time,
permanently reduce the Maximum Revolver Amount; provided, that (i) any such
reduction in the Maximum Revolver Amount shall result in a Dollar-for-Dollar
decrease in the aggregate amount of the Commitments then in effect, (ii) except
as set forth in Section 4.3(a) hereof, the Borrower shall not be permitted to
reduce the Maximum Revolver Amount to less than $50,000,000 and (iii) no such
reduction of the Maximum Revolver Amount shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans on the effective
date thereof, Combined Availability would be less than zero. Any such reduction
shall be in an amount equal to $5,000,000 or a multiple of $5,000,000 in excess
thereof, and shall reduce the aggregate Commitments then in effect pro rata
among the Lenders.

 

-48-



--------------------------------------------------------------------------------

(c) In connection with any liquidation sale conducted pursuant to
Section 9.32(b) hereof, the Maximum Revolver Amount shall automatically reduce
on Monday of each week to an amount equal to the average amount of the Borrowing
Base in effect for the immediately preceding week.

4.4 Payments by the Loan Parties

(a) All payments to be made by any Loan Party shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by any Loan Party shall be made to the Agent for the account of the
Lenders at the Agent’s address set forth in Section 15.7, and shall be made in
Dollars and in immediately available funds, no later than 2:00 p.m. (New York
City time) on the date specified herein. Any payment received by the Agent later
than 2:00 p.m. (New York City time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue.

(b) Whenever any payment is due on a day that is not a Business Day, such
payment shall be made on the immediately succeeding Business Day, and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.

(c) Unless the Agent receives notice from the Borrower prior to the date on
which any payment is due to the Lenders that the Borrower will not make such
payment in full as and when required, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date in immediately available
funds and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower has not made such
payment in full to the Agent, each Lender shall repay to the Agent on demand
such amount distributed to such Lender, together with interest thereon at the
Federal Funds Rate for each day from the date such amount is distributed to such
Lender until the date repaid.

4.5 Payments as Revolving Loans. At the election of the Agent, all payments of
principal, interest, reimbursement obligations in connection with Letters of
Credit, fees, premiums and other sums payable hereunder, including all
reimbursement for expenses pursuant to Section 15.6, may be paid from the
proceeds of Revolving Loans made hereunder, whether made following a request by
the Borrower pursuant to Section 2.2 or a deemed request, subject to Section 4.8
hereof, as provided in this Section 4.5. Borrower hereby irrevocably authorizes
the Agent to charge the Loan Account for the purpose of paying all amounts due
and payable hereunder, and agrees that all such amounts charged shall constitute
Revolving Loans (including Bank Loans and Agent Advances) and that all such
Revolving Loans so made shall be deemed to have been requested by the Borrower
pursuant to Section 2.2. With respect to reimbursement of expenses for which the
Borrower is obligated hereunder, the Agent will not charge the Loan Account of
the Borrower prior to giving the Borrower at least two Business Days notice of
each such reimbursable expense and, if the invoice for such reimbursable expense
provides for a due date, then the Agent will not charge the Loan Account prior
to the due date thereof.

 

-49-



--------------------------------------------------------------------------------

4.6 Apportionment and Application and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders. All payments shall be remitted to the Agent and all
such payments not relating to principal or interest of specific Revolving Loans,
or not constituting payment of specific fees, and all proceeds of Accounts or
other Collateral received by the Agent, shall be applied, ratably, subject to
the provisions of this Agreement, first, to pay any Pre-Petition Liabilities
then outstanding, second, to pay any fees, indemnities or expense reimbursements
then due to the Agent and the Co-Collateral Agents from the Borrower or other
Loan Parties; third, to pay any fees or expense reimbursements then due to the
Lenders from the Borrower or other Loan Parties; fourth, to pay interest due in
respect of all Revolving Loans, including Bank Loans and Agent Advances; fifth,
to pay or prepay principal of Bank Loans and Agent Advances; sixth, to pay or
prepay principal of the Revolving Loans (other than Bank Loans and Agent
Advances) and unpaid reimbursement obligations in respect of Letters of Credit;
seventh, to pay an amount to Agent equal to all outstanding Obligations
(contingent or otherwise) with respect to Letters of Credit in an amount equal
to 105% of the face amount of all such Letters of Credit to be held as cash
collateral for such Obligations; eighth, to the payment of any fees, indemnities
or expense reimbursements and all other Obligations then due and owing of
Borrower in respect of Bank Products, ninth, to the payment of any other
Obligation (other than Obligations due under the LILO Tranche) due to the Agent
or any Lender by the Borrower or other Loan Parties, and tenth, to payment of
Obligations due under the LILO Tranche. The Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations.

4.7 Indemnity for Returned Payments. If, after receipt of any payment of, or
proceeds applied to the payment of, all or any part of the Obligations, the
Agent, any Lender, the Bank or any Affiliate of the Bank is for any reason
compelled to surrender such payment or proceeds to any Person, because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Agent or such Lender, and the Borrower shall be liable to
pay to the Agent and the Lender, and hereby do indemnify the Agent and the
Lenders and hold the Agent and the Lenders harmless for, the amount of such
payment or proceeds surrendered. The provisions of this Section 4.7 shall be and
remain effective notwithstanding any contrary action which may have been taken
by the Agent or any Lender in reliance upon such payment or application of
proceeds, and any such contrary action so taken shall be without prejudice to
the Agent’s and the Lenders’ rights under this Agreement and shall be deemed to
have been conditioned upon such payment or application of proceeds having become
final and irrevocable. The provisions of this Section 4.7 shall survive the
termination of this Agreement.

4.8 Agent’s and Lenders’ Books and Records: Monthly Statements. The Agent shall
record the principal amount of the Loans owing to each Lender, the undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of unpaid
reimbursement obligations outstanding with respect to the Letters of Credit from
time to time on its books. In addition, each Lender may note the date and amount
of each payment or prepayment of principal of such

 

-50-



--------------------------------------------------------------------------------

Lender’s Loans in its books and records. Failure by Agent or any Lender to make
such notation shall not affect the obligations of the Borrower with respect to
the Loans or the Letters of Credit. The Borrower agrees that the Agent’s and
each Lender’s books and records showing the Obligations and the transactions
pursuant to this Agreement and the other Loan Documents shall be admissible in
any action or proceeding arising therefrom, and shall constitute rebuttably
presumptive proof thereof, irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument. The Agent will provide to
the Borrower a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement. Such statement shall be deemed correct, accurate,
and binding on the Borrower and an account stated (except for reversals and
reapplications of payments made as provided in Section 4.6 and corrections of
errors discovered by the Agent), unless the Borrower notifies the Agent in
writing to the contrary within 30 days after such statement is rendered. In the
event a timely written notice of objections is given by the Borrower, only the
items to which exception is expressly made will be considered to be disputed by
the Borrower.

ARTICLE 5

TAXES, YIELD PROTECTION AND ILLEGALITY

5.1 Taxes

(a) Except as provided in Section 5.1(c), any and all payments by Borrower to
each Lender or the Agent under this Agreement and any other Loan Document shall
be made free and clear of, and without deduction or withholding for any Taxes
(excluding the following Taxes (“Excluded Taxes”): (i) Taxes imposed on, or
measured by, the recipient’s overall net income or overall gross income imposed
by the jurisdiction under the laws of which such recipient is incorporated or
otherwise organized, in which such recipient is a resident for income tax
purposes, or in which such recipient’s principal executive office or lending
office is located, in each case, including any political subdivision thereof,
(ii) branch profits taxes, franchise taxes, or similar taxes imposed on the
recipient, and (iii) any Taxes that would not have been imposed but for the
activities of the recipient in the jurisdiction imposing such Tax other than the
execution, delivery, performance, filing, recording, and enforcement of, and the
other activities contemplated in, this Agreement and the other Loan Documents,
and the recipient’s participation in the transactions contemplated by this
Agreement and the other Loan Documents (all Taxes other than Excluded Taxes,
“Indemnified Taxes”)). In addition, the Borrower shall pay all Other Taxes.

(b) Each Loan Party agrees, jointly and severally, to indemnify and hold
harmless each Lender and the Agent for the full amount of Indemnified Taxes or
Other Taxes (including any Indemnified Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section) paid by the Lender or the
Agent and any liability (including penalties, interest, additions to tax and
expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally asserted. Payment
under this indemnification shall be made within 30 days after the date such
Lender or the Agent makes written demand therefor.

 

-51-



--------------------------------------------------------------------------------

(c) If any Loan Party shall be required by law to deduct, remit or withhold any
Indemnified Taxes or Other Taxes or the Agent or any Lender shall be required to
remit any Indemnified Taxes or Other Taxes, in either case, from or in respect
of any sum payable hereunder to any Lender or the Agent, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions, remittances and withholdings (including deductions,
remittances and withholdings applicable to additional sums payable under this
Section) such Lender or the Agent, as the case may be, receives an amount equal
to the sum it would have received had no such deductions, remittances or
withholdings been made;

(ii) such Loan Party shall make such deductions and withholdings;

(iii) such Loan Party shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

(iv) such Loan Party shall also pay to each Lender or the Agent for the account
of such Lender, at the time interest is paid, all additional amounts which the
respective Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes or Other Taxes had not been imposed.

(d) Within 30 days after the date of any payment by any Loan Party of
Indemnified Taxes or Other Taxes, such Loan Party shall furnish the Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment reasonably satisfactory to the Agent.

(e) If any Loan Party is required to pay additional amounts to any Lender or the
Agent pursuant to subsection (c) of this Section, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office so as to eliminate any such additional
payment by such Loan Party which may thereafter accrue, if such change in the
judgment of such Lender is not otherwise disadvantageous to such Lender.

(f) If the Loan Parties are required to pay any amounts pursuant to the
provisions of this Section 5.1, and if thereafter any Lender or the Agent (as
the case may be) shall receive or be granted a credit against or remission for
Indemnified Taxes or Other Taxes payable by such Lender or the Agent (as the
case may be) in respect of the amounts so paid by Borrower, such Lender or the
Agent (as the case may be) shall to the extent that it can do so without
prejudice to the retention of the amount of such credit or remission, pay to
such Loan Party 30 days after the date on which such Lender or the Agent
effectively obtains the benefit of such credit or remission an amount which it
reasonably determines to be equal to such credit or remission less any sum which
it is required by law to deduct therefrom. Such Lender or the Agent (as the case
may be) may, in its sole discretion, determine the order of utilization of all
charges, deductions, credits and expenses which reduce Taxes imposed on its net
income. Nothing in this Section 5.1(f) shall be construed as requiring any
Lender or the Agent (as the case may be) to conduct its business or to arrange
or alter in any respect its Tax or financial affairs so that it is entitled to
receive such credit or remission, other than performing any ministerial acts
necessary to be entitled to receive such credit or remission.

 

-52-



--------------------------------------------------------------------------------

(g) In the event that any Lender or the Agent receives written communication
from any Tax authority with respect to an assessment or proposed assessment of
any Indemnified Taxes or Other Taxes, such Lender or the Agent (as the case may
be) shall promptly notify the Borrower in writing and provide a copy of such
communication to the Borrower. In the event that an administrative or judicial
proceeding is commenced involving any Lender or the Agent which, if determined
adversely to it, would result in the payment of Indemnified Taxes or Other
Taxes, such Lender or the Agent (as the case may be) shall promptly notify the
Borrower and shall permit the Borrower to consult with such Lender or Agent
regarding such proceeding and the preparation of submissions in connections with
such proceeding; provided, however, that in the event that such Lender or the
Agent (as the case may be) fails to comply with this provision, with respect to
any communication, or administrative or judicial proceeding, the Borrower shall
continue to have liability to indemnify such Lender or the Agent (as the case
may be) hereunder with respect to Indemnified Taxes or Other Taxes that are the
subject of such communication or proceeding, except to the extent that the
Borrower was prejudiced and incurred liability solely as a result of such
failure.

5.2 Intentionally Omitted.

5.3 Increased Costs and Reduction of Return

(a) Intentionally Omitted.

(b) If any Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation or other entity
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s or other entity’s policies with respect to capital adequacy and
such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitment, loans, credits or
obligations under this Agreement, then, upon demand of such Lender to the
Borrower through the Agent, the Borrower shall pay to such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

5.4 Intentionally Omitted.

5.5 Intentionally Omitted.

5.6 Certificates of Lenders. If any Lender claims reimbursement or compensation
under this Article 5 the Agent shall determine the amount thereof and shall
deliver to the Borrower (with a copy to the affected Lender) within 90 days of
demand a certificate setting forth in reasonable detail the amount payable to
the affected Lender and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

 

-53-



--------------------------------------------------------------------------------

5.7 Survival. The agreements and obligations of the Borrower in this Article 5
shall survive the payment of all other Obligations.

ARTICLE 6

COLLATERAL.

6.1 Grant of Security Interest.

(a) As security for all present and future Obligations, each Loan Party hereby
grants to the Agent, for the ratable benefit of the Agent, the Co-Collateral
Agents and the Lenders, a continuing security interest in, lien on, and right of
set-off against, all of the following property of such Loan Party, whether now
owned or existing or hereafter acquired or arising, whether acquired prior to
the Petition Date or after the Petition Date, regardless of where located:

(i) all Accounts;

(ii) all Inventory;

(iii) all contract rights;

(iv) all Chattel Paper;

(v) all Documents;

(vi) all Instruments;

(vii) all Supporting Obligations and Letter of Credit Rights;

(viii) all General Intangibles;

(ix) all Payment Intangibles;

(x) all Equipment;

(xi) all Investment Property (other than the equity interests in SAC and FSAC
owned by Holdings as of the Closing Date);

(xii) all money, cash, cash equivalents, securities and other property of any
kind of such Loan Party held directly or indirectly by the Agent or any Lender;

(xiii) All Specified Bankruptcy Recoveries;

(xiv) all of such Loan Party’s deposit accounts, credits, and balances with and
other claims against the Agent or any Lender or any of their Affiliates or any
other financial institution with which such Loan Party maintains deposits,
including any Payment Accounts;

 

-54-



--------------------------------------------------------------------------------

(xv) all commercial tort claims listed on Schedule 6.1(a)(xiv) hereto;

(xvi) all proceeds of leasehold interests of the Loan Parties;

(xvii) all other assets and properties of the Loan Parties;

(xviii) all books, records and other property related to or referring to any of
the foregoing, including, without limitation, books, records, account ledgers,
data processing records, computer software and other property and General
Intangibles at any time evidencing or relating to any of the foregoing; and

(xix) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing.

All of the foregoing, together with the property or interests therein covered by
the DIP Orders, and all other property of any Loan Party or other Person in
which the Agent or any Lender may at any time be granted a Lien to secure any or
all of the Obligations, is herein collectively referred to as the “Collateral”;
provided that, (A) notwithstanding the foregoing definition of “Collateral” or
any other term or provision of this Agreement to the contrary, the Collateral
shall not include (a) any leases of Real Estate, except for the proceeds of such
leasehold interests as set forth in clause (xv) above, or (b) Bankruptcy
Recoveries (other than Specified Bankruptcy Recoveries).

(b) All of the Obligations shall be secured by all of the Collateral.

(c) Each Loan Party hereby agrees that the Obligations shall at all times
constitute administrative expenses of the Loan Parties in the Case with priority
under Section 364(c)(1) of the Bankruptcy Code over any and all other
administrative expenses of the kind specified in Sections 105, 326, 328, 330,
331, 364(c), 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726, 1114, and,
upon entry of the Final Borrowing Order, 506(c), of the Bankruptcy Code, subject
only to the Carve Out.

(d) The Agent’s Liens have been independently granted by the Loan Documents, and
may be independently granted by other Loan Documents heretofore or hereafter
entered into. The Agent’s Liens, this Agreement, the DIP Orders and the other
Loan Documents supplement each other, and the grants, priorities, rights and
remedies of the Lenders and the Agent hereunder and thereunder are cumulative.
The Agent’s Liens shall constitute valid and perfected first priority Liens
under Section 364(d) of the Bankruptcy Code, subject only to the terms of the
Intercreditor Agreement regarding the priority of Liens in the Term Lender
Priority Collateral (as defined in the Intercreditor Agreement), Permitted Liens
described in clause (l) of the definition thereof, and other Permitted Liens
having priority under the Requirements of Law, and the ratable priority of Liens
in the Ratable Collateral.

 

-55-



--------------------------------------------------------------------------------

6.2 Perfection and Protection of Security Interest.

(a) Each Loan Party shall, at its expense, perform all steps requested by the
Agent at any time to more fully effectuate, perfect, maintain, protect, and
enforce the Agent’s Liens, including, without limitation, at the request of the
Agent: (i) executing, delivering and/or filing and recording of any additional
security agreements or assignments with respect to the Collateral and filing or
authorizing the Agent to file financing or continuation statements, and
amendments thereof, in form and substance satisfactory to the Agent;
(ii) delivering to the Agent the originals of all Instruments, Documents, and
Chattel Paper of such Loan Party constituting Revolving Lender Priority
Collateral, and all other Revolving Lender Priority Collateral of which the
Agent determines it should have physical possession in order to perfect and
protect the Agent’s security interest therein, duly pledged, endorsed or
assigned to the Agent without restriction; (iii) delivering to the Agent
warehouse receipts covering any portion of the Collateral located in warehouses
and for which warehouse receipts are issued and certificates of title covering
any portion of the Collateral for which certificates of title have been issued;
(iv) following the occurrence of an Event of Default that has not been waived in
writing by the Required Lenders, transferring its Inventory to warehouses
designated by the Agent; (v) placing notations on such Loan Party’s books of
account to disclose the Agent’s security interest; (vi) obtaining control
agreements from securities intermediaries with respect to financial assets in
the possession of securities intermediaries; (vii) obtaining control agreements
from banks and other financial institutions with respect to deposit accounts (as
defined in the UCC) maintained at such bank or other financial institution;
(viii) assigning and delivering to the Agent all Supporting Obligations,
including letters of credit on which such Loan Party is named beneficiary with
the written consent of the issuer thereof, (ix) taking such other steps as are
deemed necessary or desirable by the Agent to maintain and protect the Agent’s
Liens, in each case, except as prohibited by the DIP Orders. Each Loan Party
hereby authorizes the Agent to file one or more financing statements disclosing
the Agent’s Liens. Each Loan Party agrees that a carbon, photographic,
photostatic, or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement.

(b) If any Collateral of a Loan Party is at any time in the possession or
control of any warehouseman, bailee or any of a Loan Party’s agents or
processors, then such Loan Party shall notify the Agent thereof and shall use
commercially reasonable efforts if requested by the Agent to obtain a bailee
letter acknowledged by the bailee that notifies such Person of the Agent’s
security interest in such Collateral and instructs such Person to hold all such
Collateral for the Agent’s account subject to the Agent’s instructions;
provided, however, that Agent agrees that it shall give not give any such
instructions regarding the Collateral unless an Event of Default has occurred
that has not been waived in writing by the Required Lenders. If at any time any
Collateral is located in any operating facility of a Loan Party that is leased
by such Loan Party, then such Loan Party shall use commercially reasonable
efforts if requested by the Agent to obtain written landlord lien waivers or
subordinations, in form and substance reasonably satisfactory to the Agent, that
waives or subordinates all present and future Liens which the owner or lessor of
such premises may be entitled to assert against such Collateral and permits the
Agent to have access to such leased premises in connection with the exercise by
the Agent of rights and remedies with respect to the Collateral located therein.

 

-56-



--------------------------------------------------------------------------------

(c) From time to time, each Loan Party shall, upon the Agent’s request, execute
and deliver confirmatory written instruments pledging to the Agent, for the
ratable benefit of the Agent and the Lenders, the Collateral in which such Loan
Party has an interest, but such Loan Party’s failure to do so shall not affect
or limit the Agent’s security interest or any other rights of the Agent or any
Lender in and to the Collateral with respect to such Loan Party. So long as this
Agreement is in effect and until all Obligations have been fully satisfied, the
Agent’s Liens shall continue in full force and effect in all Collateral (whether
or not deemed eligible for the purpose of calculating the Combined Availability
or as the basis for any advance, loan, extension of credit, or other financial
accommodation).

6.3 Location of Collateral. Each Loan Party represents and warrants to the Agent
and the Lenders that: (a) as of the Closing Date, Schedule 6.3 is a correct and
complete list of such Loan Party’s and each of its Subsidiaries’ chief executive
office, the location of its books and records, the locations of the Collateral
in which such Loan Party has an interest, and the locations of all of its other
places of business; and (b) as of the Closing Date, Schedule 8.11 correctly
identifies any of such facilities and locations that are not owned by such Loan
Party or such Subsidiary and sets forth the names of the owners and lessors or
sublessors of such facilities and locations; provided that with respect to
(a) and (b) above, the Loan Parties shall provide the Agent with an updated list
of store locations on a monthly basis. Without limiting the foregoing, each Loan
Party represents that all of its and its Subsidiaries’ Inventory (other than
Inventory in transit) is, and covenants that all of its Inventory will be,
located either (a) on premises owned by such Loan Party or the relevant
Subsidiary, (b) on premises leased by such Loan Party or the relevant
Subsidiary, provided that such Loan Party shall have used commercially
reasonable efforts, if requested by the Agent, to deliver to the Agent an
executed landlord waiver from the landlord of such premises in form and
substance satisfactory to the Agent and the Co-Collateral Agents, or (c) in a
warehouse or with a bailee, provided that such Loan Party shall have used
commercially reasonable efforts to deliver to the Agent, if requested by the
Agents, an executed bailee letter from the applicable Person in form and
substance satisfactory to the Agent.

6.4 Title to, Liens on, and Sale and Use of Collateral. Each Loan Party
represents and warrants to the Agent and the Lenders and agrees with the Agent
and the Lenders that: (a) all of its and its Subsidiaries’ Collateral is and
will continue to be owned by such Loan Party or the relevant Subsidiary, as
applicable, free and clear of all Liens whatsoever, except for Permitted Liens;
(b) the Agent’s Liens in such Collateral will not be subject to any prior Lien
other than as set forth in Section 6.1(d) hereof; (c) such Loan Party will (and
will cause each of its Subsidiaries to) use, store, and maintain such Collateral
with all reasonable care and will use such Collateral for lawful purposes only;
and (d) such Loan Party will not (and will cause each of its Subsidiaries not
to) except as otherwise permitted by this Agreement, without the Agent’s prior
written approval, sell, or dispose of or permit the sale or disposition of any
of such Collateral except for sales of Inventory in the ordinary course of
business, the use of cash to the extent not prohibited herein, and sales of
Equipment as permitted by Section 6.10. The inclusion of proceeds in the
Collateral shall not be deemed to constitute the Agent’s or any Lender’s consent
to any sale or other disposition of the Collateral except as expressly permitted
herein.

 

-57-



--------------------------------------------------------------------------------

6.5 Access and Examination: Promotional Materials.

(a) Subject to Section 9.4(b), the Agent, accompanied by any Co-Collateral Agent
or any Lender which so elects, may, at such reasonable times during normal
business hours and as soon as may be reasonably desired, upon reasonable advance
notice to such Loan Party (and at any time after the occurrence of a Default
that has not been cured within any applicable grace period or an Event of
Default that has not been waived in writing by the Required Lenders) have access
to, examine, audit, make extracts from or copies of and inspect any or all of
each Loan Party’s and its Subsidiaries’ records, files, and books of account and
the Collateral, and discuss each Loan Party’s and its Subsidiaries’ affairs with
each Loan Party’s and its Subsidiaries’ officers and management. Each Loan Party
will (and will cause each of its Subsidiaries to) deliver to the Agent any
instrument necessary for the Agent to obtain records from any service bureau
maintaining records for such Loan Party and its Subsidiaries. If any of a Loan
Party’s or any of its Subsidiaries’ records or reports of the Collateral are
prepared by an accounting service or other agent, such Loan Party hereby
authorizes (and shall cause each of its Subsidiaries to authorize) and, upon the
request of the Agent or any Co-Collateral Agent, shall cause such service or
agent to deliver such records, reports, and related documents to the Agent, for
distribution to the Lenders, and/or, as the Agent shall choose, provide access
to the Agent thereto. The Agent may, and at the direction of the Required
Lenders shall, at any time after the occurrence of a Default that has not been
cured within any applicable grace period or Event of Default that has not been
waived in writing by the Required Lenders, and at the Loan Parties’ expense,
make copies of all of any Loan Party’s and its Subsidiaries’ books and records,
or require a Loan Party to deliver (or cause to be delivered) such copies to the
Agent. The Agent may, without expense to the Agent, use a Loan Party’s supplies
and premises as may be reasonably necessary for maintaining or enforcing the
Agent’s Liens and each Loan Party shall cooperate and make available its
personnel for such purposes. The Agent shall have the right, at any time, in the
Agent’s name or in the name of a nominee of the Agent, to verify the validity,
amount or any other matter relating to the Accounts, Inventory, or other
Collateral of a Loan Party, by mail, telephone, or otherwise.

(b) Each Loan Party agrees that, subject to such Loan Party’s or Subsidiary’s,
as the case may be, prior consent for uses other than in a traditional
tombstone, which consent shall not be unreasonably withheld or delayed, the
Agent and each Lender may use such Loan Party’s or such Subsidiary’s name in
advertising and promotional material.

6.6 Collateral Reporting. Each Loan Party (or in the case of clause (h) below,
the Borrower) shall provide the Agent with the following documents at the
following times in form satisfactory to the Agent and the Co-Collateral Agents:

(a) upon the request of the Agent (or any Co-Collateral Agent (which such
request shall be made through the Agent)), a schedule of such Loan Party’s and
its Subsidiaries’ respective Accounts created, credits given, cash collected and
other adjustments to Accounts of such Loan Party since the last such schedule;

 

-58-



--------------------------------------------------------------------------------

(b) upon the request of the Agent (or any Co-Collateral Agent (which such
request shall be made through the Agent)), an aging of such Loan Party’s and its
Subsidiaries’ respective Accounts, together with a reconciliation to the
previous aging delivered to the Agent of such Loan Party’s and its Subsidiaries’
respective Accounts and to such Loan Party’s and its Subsidiaries’ respective
general ledgers, and, in the case of the Borrower, to the corresponding
Borrowing Base and, in each case, accompanied by such supporting detail and
documentation as shall be requested by the Agent in its reasonable discretion;

(c) upon request of the Agent (or any Co-Collateral Agent (which such request
shall be made through the Agent)), a report of open vouchers payable by vendor;

(d) upon request of the Agent (or any Co-Collateral Agent (which such request
shall be made through the Agent)), Inventory reports by category, with
additional detail showing additions to and deletions from the Inventory,
together with a reconciliation to such Loan Party’s general ledger and, in the
case of the Borrower and the Canadian Subsidiaries, to the Combined
Availability;

(e) upon request of the Agent (or any Co-Collateral Agent (which such request
shall be made through the Agent)), copies of invoices in connection with such
Loan Party’s and its Subsidiaries’ respective Accounts, customer statements,
credit memos, remittance advices and reports, deposit slips, shipping and
delivery documents in connection with such Loan Party’s and its Subsidiaries’
respective Accounts and for Inventory and Equipment acquired by such Loan Party
or any of its Subsidiaries, purchase orders and invoices;

(f) upon request of the Agent (or any Co-Collateral Agent (which such request
shall be made through the Agent)), a statement of the balance of each of the
Intercompany Accounts;

(g) such other reports as to the Collateral of such Loan Party and its
Subsidiaries as the Agent (or any Co-Collateral Agent (which such request shall
be made through the Agent)) shall reasonably request from time to time;

(h) on each Business Day, a Borrowing Base Certificate;

(i) on each Business Day, a detailed report of Major Credit Card Receivables and
Inventory of such Loan Party and the Canadian Subsidiaries;

(j) on June 25, 2009, July 2, 2009, and thereafter, no later than Wednesday of
each week, commencing on July 8, 2009, an updated 11 Week Cash Flow, together
with a Variance Report, together with updated 11 week cash flow projections
furnished in connection with the Canadian Case;

(k) contemporaneously with the delivery of each 11 Week Cash Flow, a summary of
the then Reported Fee Accruals as of the end of the prior week; and

 

-59-



--------------------------------------------------------------------------------

(l) with the delivery of each of the foregoing, a certificate of such Loan Party
executed by an officer thereof certifying as to the accuracy and completeness in
all material respects of the foregoing.

6.7 Accounts.

(a) Each Loan Party hereby represents and warrants to the Agent and the Lenders,
with respect to such Loan Party’s and its Subsidiaries’ respective Accounts,
that: (i) each existing Account represents, and each future Account will
represent, a bona fide sale or lease and delivery of goods by such Loan Party or
the relevant Subsidiary, as applicable, or rendition of services by such Loan
Party or the relevant Subsidiary, as applicable, in the ordinary course of such
Loan Party’s or such Subsidiary’s respective business; (ii) each existing
Account is, and each future Account will be, for a liquidated amount payable by
the Account Debtor thereon on the terms set forth in the invoice therefor or in
the schedule thereof delivered to the Agent, without any offset, deduction,
defense, or counterclaim except those known to such Loan Party and reported to
the Agent and the Lenders pursuant to this Agreement; (iii) no payment will be
received with respect to any Account, and no credit, discount, or extension, or
agreement therefor will be granted on any Account, except as reported to the
Agent and the Lenders in accordance with this Agreement or properly reflected in
a Borrowing Base Certificate; (iv) each copy of an invoice delivered to the
Agent by such Loan Party or any of its Subsidiaries will be a genuine copy of
the original invoice sent to the Account Debtor named therein; and (v) all goods
described in each invoice will have been delivered to the Account Debtor and all
services of such Loan Party or the relevant Subsidiary, as applicable, described
in each invoice will have been performed.

(b) Neither any Loan Party nor any of its Subsidiaries shall re-date any invoice
or sale or make sales on extended dating beyond that customary in such Loan
Party’s or the relevant Subsidiary’s, as applicable, business or modify any
Account or extend any Account. If any Loan Party becomes aware of any matter
materially adversely affecting the collectability of any Account or Account
Debtor involving an amount greater than $250,000, including information
regarding the Account Debtor’s creditworthiness, such Loan Party will promptly
so advise the Agent and if such Loan Party is a Borrower, exclude such Account
from its Eligible Accounts.

(c) Neither any Loan Party nor any of its Subsidiaries shall accept any note or
other instrument (except a check or other instrument for the immediate payment
of money) with respect to any Account without the Agent’s written consent. If
the Agent consents to the acceptance of any such instrument, it shall be
considered as evidence of the Account and not payment thereof and such Loan
Party will promptly deliver or cause to be delivered such instrument to the
Agent, endorsed by such Loan Party or the relevant Subsidiary, as applicable, to
the Agent in a manner satisfactory in form and substance to the Agent.
Regardless of the form of presentment, demand or notice of protest with respect
thereto, the applicable Loan Party or Subsidiary shall remain liable thereon
until such instrument is paid in full.

 

-60-



--------------------------------------------------------------------------------

(d) Other than with respect to credits, chargebacks and discounts issued in the
ordinary course of business, each Loan Party shall notify the Agent promptly of
all disputes and claims in excess of $250,000 with any Account Debtor, and
agrees (and shall cause each of its Subsidiaries to agree) to settle, contest,
or adjust such dispute or claim at no expense to the Agent or any Lender. No
discount, credit or allowance shall be granted by any Loan Party or any of its
Subsidiaries to any such Account Debtor without the Agent’s prior written
consent, except for discounts, credits and allowances made or given in the
ordinary course of such Loan Party’s or the relevant Subsidiary’s, as
applicable, business when no Event of Default exists hereunder. Each Loan Party
shall send (or cause to be sent to) the Agent a copy of each credit memorandum
in excess of $250,000 as soon as issued and, if such Loan Party is a Borrower,
such Loan Party shall promptly report that credit on Borrowing Base Certificates
submitted by it. The Agent may, and at the direction of the Required Lenders
shall, at all times when an Event of Default exists hereunder, settle or adjust
disputes and claims directly with Account Debtors for amounts and upon terms
which the Agent or the Required Lenders, as applicable, shall consider advisable
and, in all cases, the Agent will credit the Borrower’s Loan Account with only
the net amounts received by the Agent in payment of any such Loan Party’s or
Subsidiary’s, as applicable, Accounts.

6.8 Collection of Accounts; Payments.

(a) Subject to the following sentence, each Loan Party shall make collection of
all of its Accounts and other Collateral for the Agent. Subject to the terms of
the DIP Orders, on or before the Closing Date, each Loan Party shall have
established a Payment Account and a related lock-box service for collections of
its Accounts at the Bank or another Clearing Bank acceptable to the Agent and,
in each case, subject to a Blocked Account Agreement and other documentation
acceptable to the Agent and the Co-Collateral Agents and shall have instructed
each Account Debtor to make all payments directly to such Payment Account or to
the address established for such lock-box service and shall provide evidence to
the Agent, satisfactory to the Agent, that such instructions have been given.
If, notwithstanding such instructions, a Loan Party receives any proceeds of
Accounts or if a Loan Party receives any payments on account of any other
Collateral or any other payments of any source, it shall immediately (and not
less often then daily), subject to the terms of the DIP Orders, deliver such
payments to the Agent in their original form or deposit such payments into the
applicable Payment Account or to another deposit account from which funds are
transferred daily into a Payment Account. All collections and other payments
received in any such lock-box or Payment Account or directly by a Loan Party or
the Agent and all funds in any Payment Account or other deposit account to which
such collections or payments are deposited shall be subject to the Agent’s sole
dominion and control and withdrawals by the applicable Loan Party shall not be
permitted. The Agent or the Agent’s designee may, at any time, notify Account
Debtors of a Loan Party that the Accounts of such Loan Party have been assigned
to the Agent and of the Agent’s security interest therein, and may collect them
directly and charge the collection costs and expenses to the Borrower’s Loan
Account as a Revolving Loan. Each Loan Party, at the Agent’s request, shall
execute and deliver to the Agent such documents as the Agent shall require to
grant the Agent access to any post office lock-box in which collections of
Accounts of such Loan Party are received, and if

 

-61-



--------------------------------------------------------------------------------

any payments are received by any Loan Party, such Loan Party shall receive all
payments as the Agent’s trustee, and shall immediately deliver all payments in
their original form duly endorsed in blank into a Payment Account established
for the account of such Loan Party, subject to a Blocked Account Agreement.

(b) If sales of Inventory of a Loan Party are made or services are rendered for
cash, the applicable Loan Party shall immediately deliver to the Agent or
deposit into a Payment Account the cash which such Loan Party receives.

(c) All payments, including immediately available funds received by the Agent at
a bank designated by it, received by the Agent on account of Accounts of a Loan
Party or as proceeds of other Collateral will be the Agent’s sole property for
its benefit and the benefit of the Co-Collateral Agents and the Lenders and will
be credited to the Borrower’s Loan Account (conditional upon final collection).

(d) In the event one or more of the Borrower or Loan Parties repay all of the
Obligations upon the termination of this Agreement or upon acceleration of the
Obligations, other than through the Agent’s receipt of payments on account of
the Accounts of any of the Loan Parties or proceeds of the other Collateral,
such payment will be credited (conditional upon final collection) to the
Borrower’s Loan Account on the day of the Agent’s receipt of immediately
available funds.

6.9 Inventory: Perpetual Inventory.

(a) Each Loan Party represents and warrants to the Agent and the Lenders and
agrees with the Agent and the Lenders that all of the Inventory owned by such
Loan Party and each of its Subsidiaries is and will be held for sale or lease
(and in the case of raw materials and work in process for further processing
into finished goods to be held for sale), or to be furnished in connection with
the rendition of services, in the ordinary course of such Loan Party’s or such
Subsidiary’s, as applicable, business and is and will be fit for such purposes.
Each Loan Party will keep (and will cause each of its Subsidiaries to keep) its
Inventory in good and marketable condition consistent with past practice, at its
own expense. Each Loan Party and its Subsidiaries will not, without the prior
consent of the Agent, acquire or accept any Inventory on consignment or
appraisal. Each Loan Party agrees that all Inventory produced in the United
States will be produced in accordance with the Federal Fair Labor Standards Act
of 1938, as amended, and all rules, regulations, and orders thereunder. Each
Loan Party will conduct (or cause to be conducted) a physical count of its
Inventory at least once per Fiscal Year, and after and during the continuation
of an Event of Default, at such other times as the Agent or any Co-Collateral
Agent requests. Each Loan Party will at all times maintain (and will cause each
of its Subsidiaries at all times to maintain) a perpetual inventory reporting
system at all times. Each Loan Party will not (and will cause its Subsidiaries
not to), without the Agent’s written consent, sell any Inventory with a fair
market value in excess of $500,000 in the aggregate, on a bill-and-hold,
guaranteed sale, sale and return, sale on approval, consignment, or other
repurchase or return basis and no such Inventory sold on any such basis will be
deemed to be Eligible Inventory. Any inventory of others which is on the
premises of any Loan Party for processing, cutting, manufacturing, finishing or
otherwise, shall be segregated and shall not be reported or included on any
Borrowing Base Certificate as Inventory or Eligible Inventory.

 

-62-



--------------------------------------------------------------------------------

(b) At the Agent’s or any Co-Collateral Agent’s request, after the occurrence of
an Event of Default and unless and until the same shall be waived in writing by
the Required Lenders, in connection with all Inventory of a Loan Party financed
by Letters of Credit, such Loan Party will instruct all suppliers, carriers,
forwarders, customs brokers, warehouses or others receiving or holding
Inventory, Documents or Instruments of such Loan Party in which the Agent holds
a security interest to deliver them to the Agent and/or subject to the Agent’s
order, and if they shall come into such Loan Party’s possession, to deliver
them, upon request, to the Agent in their original form. Each Loan Party shall
also, at the Agent’s or any Co-Collateral Agent’s request, after the occurrence
of an Event of Default and unless and until the same shall be waived in writing
by the Required Lenders, designate the Agent as the consignee on all bills of
lading and other negotiable and non-negotiable documents of such Loan Party.

6.10 Equipment.

(a) Each Loan Party represents and warrants to the Agent and the Lenders and
agrees with the Agent and the Lenders that the Equipment owned by such Loan
Party and each of its Subsidiaries is and will be used or held for use in such
Loan Party’s or such Subsidiary’s respective business, and is and will be fit
for such purposes. Each Loan Party shall (and shall cause each of its
Subsidiaries to) keep and maintain its Equipment in good operating condition and
repair (ordinary wear and tear excepted) and shall make all necessary
replacements thereof consistent with past practice.

(b) Each Loan Party shall promptly inform the Agent of any material additions to
or deletions from its Equipment. Such Loan Party shall not (and shall cause each
of its Subsidiaries not to) permit any of its Equipment to become a fixture with
respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the Agent does
not have a Lien.

(c) The Loan Parties shall not (and shall cause each of their respective
Subsidiaries not to), without the Agent’s and the Co-Collateral Agents’ written
consent, sell, lease as a lessor, or otherwise dispose of any of the Equipment
of a Loan Party or any of its Subsidiaries except as permitted by Section 9.8.
Subject to any of the rights of the holder of any Debt secured by a superior
Lien on Equipment of the Loan Parties, except as provided in clause (c) of
Section 9.8, all net cash proceeds of each such sale shall, subject to Permitted
Liens (if any) thereon be remitted to a Payment Account.

6.11 Documents, Instruments, and Chattel Paper. Each Loan Party represents and
warrants to the Agent and the Lenders that (a) all Documents, Instruments, and
Chattel Paper of such Loan Party describing, evidencing, or constituting
Collateral, and all signatures and endorsements thereon, are and will be
complete, valid, and genuine, and (b) all goods evidenced by such Documents,
Instruments and Chattel Paper are and will be owned by such Loan Party or its
relevant Subsidiary, as applicable, free and clear of all Liens other than
Permitted Liens.

 

-63-



--------------------------------------------------------------------------------

6.12 Right to Cure. The Agent may, in its discretion, and shall, at the
direction of the Required Lenders, pay any amount or do any act required of a
Loan Party hereunder or under any other Loan Document in order to preserve,
protect, maintain or enforce the Obligations, the Collateral or the Agent’s
Liens therein, and which a Loan Party fails to pay or do (or cause to be paid or
done), including, without limitation, payment of any judgment against a Loan
Party or any of its Subsidiaries, any insurance premium, any warehouse charge,
any finishing or processing charge, any landlord’s or bailee’s claim, and any
other Lien upon or with respect to any of the Collateral. All payments that the
Agent makes under this Section 6.12 and all out-of-pocket costs and expenses
that the Agent pays or incurs in connection with any action taken by it
hereunder shall be charged to the Borrower’s Loan Account as a Base Rate Loan.
Any payment made or other action taken by the Agent under this Section 6.12
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed thereafter as herein provided.

6.13 Power of Attorney. Each Loan Party hereby appoints the Agent and the
Agent’s designee as such Loan Party’s attorney, with power: (a) to endorse such
Loan Party’s name on any checks, notes, acceptances, money orders, or other
forms of payment or security that come into the Agent’s or any Lender’s
possession; (b) so long as any Default has occurred that has not been cured
within any applicable grace period or Event of Default has occurred that has not
been waived in writing by the Required Lenders, to sign such Loan Party’s name
on any invoice, bill of lading, warehouse receipt or other negotiable or
non-negotiable Document constituting Collateral, on drafts against customers, on
assignments of Accounts of such Loan Party, on notices of assignment, financing
statements and other public records and to file any such financing statements by
electronic means with or without a signature as authorized or required by
applicable law or filing procedure; (c) so long as any Default has occurred that
has not been cured within any applicable grace period or Event of Default has
occurred that has not been waived in writing by the Required Lenders, to ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys, due or to become due under or with respect to any of the
Collateral; (d) so long as any Event of Default has occurred that has not been
waived in writing by the Required Lenders, to notify the post office authorities
to change the address for delivery of such Loan Party’s mail to an address
designated by the Agent and to receive, open and dispose of all mail addressed
to such Loan Party; (e) to send requests for verification of Accounts of such
Loan Party to customers or Account Debtors; (f) so long as any Default has
occurred that has not been cured within any applicable grace period or Event of
Default has occurred that has not been waived in writing by the Required
Lenders, to complete in such Loan Party’s name or the Agent’s name, any order,
sale or transaction, obtain the necessary Documents in connection therewith, and
collect the proceeds thereof, (g) to clear Inventory of such Loan Party through
customs in such Loan Party’s name, the Agent’s name or the name of the Agent’s
designee, and to sign and deliver to customs officials powers of attorney in
such Loan Party’s name for such purpose; and (h) to do all things necessary to
carry out this Agreement. Each Loan Party ratifies and approves all acts of such
attorney. None of the Lenders or the Agent nor their attorneys will be liable
for any acts or omissions or for any error of judgment or mistake of fact or
law, except for the willful misconduct of the Agent or such Lender. This power,
being coupled with an interest, is irrevocable until this Agreement has been
terminated and the Obligations (other than contingent indemnification
obligations for which a claim has not been asserted) have been fully satisfied.

 

-64-



--------------------------------------------------------------------------------

6.14 The Agent’s and Lenders’ Rights, Duties and Liabilities.

(a) Each Loan Party assumes all responsibility and liability arising from or
relating to the use, sale or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Agent or any Lender to
take any steps to perfect the Agent’s Liens or to collect or realize upon any of
the Collateral, nor shall loss of or damage to any of the Collateral release any
Loan Party from any of the Obligations. Following the occurrence and
continuation of an Event of Default, the Agent may (but shall not be required
to), and at the direction of the Required Lenders shall, without notice to or
consent from any of the Loan Parties, sue upon or otherwise collect, extend the
time for payment of, modify or amend the terms of, compromise or settle for
cash, credit, or otherwise upon any terms, grant other indulgences, extensions,
renewals, compositions or releases, and take or omit to take any other action
with respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of any Loan Party for the Obligations or under
this Agreement or any other agreement now or hereafter existing between the
Agent and/or any Lender and any Loan Party.

(b) It is expressly agreed by each Loan Party that, anything herein to the
contrary notwithstanding, subject to the Effect of Bankruptcy, such Loan Party
shall remain liable under each of its leases, agreements, contracts and licenses
(each a “Contract” and collectively, the “Contracts”) to observe and perform all
the conditions and obligations to be observed and performed by it thereunder.
Subject to the Effect of Bankruptcy, each Loan Party further agrees to enforce
the terms and provisions of its Contracts in accordance with their terms, and
not to waive, amend or modify any provision thereof in any manner other than in
the ordinary course of business of such Loan Party in accordance with past
practices and for a valid economic or other business reason benefitting such
Loan Party (provided that in no event may any waiver, amendment or modification
be made that could reasonably be expected to have a Material Adverse Effect). At
the request of the Agent, a Loan Party will deliver copies of each material
Contract to which it is a party and each material amendment or modification
thereof to the Agent promptly upon the execution and delivery thereof. Neither
the Agent nor any Lender shall have any obligation or liability under any
Contract by reason of or arising out of this Agreement or the granting herein of
a Lien thereon or the receipt by the Agent or any Lender of any payment relating
to any Contract pursuant hereto. Neither the Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of a Loan Party under or pursuant to any Contract, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it or the sufficiency of any performance by any party under any Contract, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

(c) The Agent may at any time after an Event of Default shall have occurred and
be continuing, without prior notice to the applicable Loan Party, notify Account
Debtors, parties to the Contracts of such Loan Party and obligors in respect of
Instruments and Chattel Paper of such Loan Party, that the Accounts of such Loan
Party and the right, title and interest of such Loan Party in and under such
Contracts,

 

-65-



--------------------------------------------------------------------------------

Instruments and Chattel Paper have been assigned to the Agent, and that payments
shall be made directly to the Agent, for itself and the benefit of the Lenders.
Upon the request of the Agent, a Loan Party shall so notify Account Debtors,
parties to Contracts of such Loan Party and obligors in respect of Instruments
and Chattel Paper of such Loan Party.

(d) The Agent may at any time after the occurrence of an Event of Default and
unless and until the same shall be waived in writing by the Required Lenders in
the Agent’s own name or in the name of the applicable Loan Party communicate
with Account Debtors, parties to Contracts, obligors in respect of Instruments
and obligors in respect of Chattel Paper to verify with such Persons, to the
Agent’s satisfaction, the existence, amount and terms of any such Accounts,
Contracts, Instruments or Chattel Paper. If a Default or Event of Default shall
have occurred and be continuing, each Loan Party, at its own expense, shall
cause the independent certified public accountants then engaged by such Loan
Party to prepare and deliver to the Agent and each Lender at any time and from
time to time promptly upon the Agent’s request the following reports with
respect to such Loan Party: (i) a reconciliation of all Accounts of such Loan
Party; (ii) an aging of all Accounts of such Loan Party; (iii) trial balances;
and (iv) a test verification of such Accounts of such Loan Party as the Agent
may request. Each Loan Party, at its own expense, shall deliver to the Agent the
results of each physical verification, if any, which such Loan Party may in its
discretion have made, or caused any other Person to have made on its behalf, of
all or any portion of its Inventory.

6.15 Patents, Trademarks and Copyrights.

(a) As of the Closing Date, no Loan Party has any interest in, or title to, any
material patent, industrial design or trademark except as set forth in Schedule
6.15 hereto.

(b) Each Loan Party shall notify the Agent immediately if it knows or has reason
to know that any application or registration relating to any material patent,
industrial design or trademark (now or hereafter existing) may become abandoned
or dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or any court) regarding such Loan
Party’s ownership of such patent, industrial design or trademark, its right to
register the same, or to keep and maintain the same.

(c) Each Loan Party shall deliver to the Agent, together with each delivery of
financial statements pursuant to Section7.2(a), a list of all additional
patents, industrial designs, trademarks and copyrights, if any, for which an
application for registration has been filed with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency during the period covered in such financial statements.

(d) Each Loan Party shall take all commercially reasonable actions requested by
the Agent to maintain and pursue each filed application, to obtain the relevant
registration and to maintain the registration of each of the material patents,
industrial designs, trademarks and copyrights (now or hereafter existing),
including the filing of applications for renewal, affidavits of use, affidavits
of noncontestability and opposition and interference and cancellation
proceedings.

 

-66-



--------------------------------------------------------------------------------

(e) In the event that, in the reasonable opinion of the applicable Loan Party,
any of the material patent, industrial design, trademark or copyright is
infringed upon, or misappropriated or diluted by a third party, the Authorized
Representative shall notify the Agent promptly after any Loan Party learns
thereof. Such Loan Party shall, unless it shall reasonably determine that such
patent, industrial design, trademark or copyright is in no way material to the
conduct of its business or operations, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
the Agent shall deem appropriate under the circumstances to protect such patent,
industrial design, trademark or copyright.

6.16 Grant of License to Use Intellectual Property. For the purpose of enabling
the Agent to exercise rights and remedies hereunder (including in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as the Agent shall
be lawfully entitled to exercise such rights and remedies pursuant to
Section 11.2 and the DIP Orders, each Loan Party hereby grants to the Agent, for
the benefit of the Agent and Lenders, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to any Loan Party)
to use, license or sublicense any Proprietary Rights now owned or hereafter
acquired by such Loan Party, and wherever the same may be located, and including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

ARTICLE 7

BOOKS AND RECORDS: FINANCIAL INFORMATION: NOTICES

7.1 Books and Records. Each Loan Party shall maintain (and shall cause each of
its Subsidiaries to maintain), at all times, correct and complete books, records
and accounts in which complete, correct and timely entries are made of its
transactions in all material respects in accordance with GAAP. Each Loan Party
shall (and shall cause each of its Subsidiaries to), by means of appropriate
entries, reflect in such accounts and in all Financial Statements liabilities
and reserves for all taxes and provisions for depreciation and amortization of
property and bad debts, all in accordance with GAAP. Each Loan Party shall
maintain (and shall cause each of its Subsidiaries to maintain) at all times
books and records pertaining to the Collateral in such detail, form and scope as
the Agent or any Lender shall reasonably require, including, but not limited to,
records of (a) all payments received and all credits and extensions granted with
respect to the Accounts and (b) the return, rejection, repossession, stoppage in
transit, loss, damage, or destruction of any Inventory.

 

-67-



--------------------------------------------------------------------------------

7.2 Financial and Other Information. Each Loan Party shall promptly furnish to
each Lender, all such financial information as the Agent or any Lender shall
reasonably request. Without limiting the foregoing, each Loan Party will furnish
to the Agent, in sufficient copies for distribution by the Agent to each Lender,
in such detail as the Agent or the Lenders shall request, the following:

(a) As soon as available, but in any event not later than (i) with respect to
the months ending May 31, 2009 and June 30, 2009, thirty-seven (37) days after
the end of such fiscal months, and (ii) with respect to each fiscal month
thereafter, thirty (30) days after the end of each fiscal month,
(w) consolidated unaudited management prepared balance sheets of Borrower and
its consolidated Subsidiaries as at the end of such fiscal month, and
(x) consolidated unaudited management prepared statements of income and cash
flow for Borrower and its consolidated Subsidiaries for such fiscal month and
for the period from the beginning of the Fiscal Year to the end of such fiscal
month, all in reasonable detail, fairly presenting the financial position and
results of operations of Borrower and its consolidated Subsidiaries as at the
date thereof and for such periods, and, in each case, in comparable form,
figures for the corresponding period in the prior Fiscal Year and in the Loan
Parties’ budget. The Borrower shall certify by a certificate signed by its chief
financial officer that all such statements present fairly the financial position
and results of operations of Borrower and its consolidated Subsidiaries as at
the dates thereof and the results of operation of Borrower and its consolidated
Subsidiaries for the periods then ended.

(b) Concurrently with the delivery of the financial statements referred to in
Section 7.2(a), a certificate of the chief financial officer of the Borrower
(i) stating that, except as explained in reasonable detail in such certificate,
(A) all of the representations and warranties of the Loan Parties contained in
this Agreement and the other Loan Documents are correct and complete in all
material respects as at the date of such certificate as if made at such time;
(B) the Loan Parties are, at the date of such certificate, in compliance in all
material respects with all of their respective covenants and agreements in this
Agreement and the other Loan Documents; and (C) no Default or Event of Default
then exists during the period covered by such Financial Statements for such
month; and (ii) attaching thereto the monthly management performance report for
such month (which report shall be in a form substantially identical to the form
of monthly management performance report delivered to the Agent pursuant to the
Pre-Petition Loan Documents). If such certificate discloses that a
representation or warranty is not correct or complete, or that a covenant has
not been complied with, or that a Default or Event of Default existed or exists,
such certificate shall set forth what action the Loan Parties have taken or
propose to take with respect thereto.

(c) Intentionally Omitted.

(d) Promptly upon the filing thereof, copies of all reports, if any, to or other
documents filed by Holdings or any of its Subsidiaries with the Securities and
Exchange Commission under the Exchange Act.

(e) As soon as available, but in any event not later than 15 days after any Loan
Party’s or any of its Subsidiaries’ receipt thereof, a copy of all management
reports and management letters prepared for any Loan Party or any of its
Subsidiaries by any independent certified public or chartered accountants of any
Loan Party or any of its Subsidiaries.

 

-68-



--------------------------------------------------------------------------------

(f) Promptly after their preparation, copies of any and all proxy statements,
financial statements, and reports which any Loan Party or any of its
Subsidiaries makes available to its public shareholders.

(g) If requested by the Agent, promptly after filing with the IRS, a copy of
each federal income tax return filed by Holdings or by any of its Subsidiaries.

(h) Promptly after the furnishing or filing thereof, copies of any statement,
report or pleading furnished to or filed with the Bankruptcy Court or the
Creditors’ Committee in connection with the Case or with the Canadian Bankruptcy
Court in connection with the Canadian Case; provided that the receipt of such
documents by counsel to the Agent and the Co-Collateral Agents in accordance
with normal noticing provisions and practices under the Bankruptcy Code shall
satisfy this requirement.

(i) Such additional information as the Agent and/or any Lender may from time to
time reasonably request regarding the financial and business affairs of any Loan
Party or any Subsidiary thereof.

7.3 Notices to the Lenders. Each Loan Party shall notify the Agent, in writing,
of the following matters at the following times:

(a) Immediately after becoming aware of any Default or Event of Default, and, in
the case of any Default or Event of Default, such Loan Party shall specify in
such written notice that such written notice is a notice of a Default or an
Event of Default.

(b) Promptly (but in any event not more than 2 Business Days) after becoming
aware of the assertion by the holder of any material Debt incurred after the
Petition Date of such Loan Party or any of its Subsidiaries that a default
exists with respect thereto or that such Loan Party or Subsidiary is not in
compliance with the terms thereof, or the threat or commencement by such holder
of any enforcement action because of such asserted default or non-compliance.

(c) Promptly (but in any event not more than 2 Business Days) after becoming
aware of any event or circumstance which could reasonably be expected to have a
Material Adverse Effect.

(d) Promptly (but in any event not more than 2 Business Days) after becoming
aware of any pending or threatened action, suit, proceeding, or counterclaim by
any Person, or any pending or threatened investigation by a Governmental
Authority, which could reasonably be expected to have a Material Adverse Effect.

(e) Promptly (but in any event not more than 2 Business Days) after becoming
aware of any pending or threatened strike, work stoppage, unfair labor practice
claim, or other labor dispute affecting any Loan Party or any of its
Subsidiaries in a manner which could reasonably be expected to have a Material
Adverse Effect.

 

-69-



--------------------------------------------------------------------------------

(f) Promptly (but in any event not more than 2 Business Days) after becoming
aware of any violation of any law, statute, regulation, or ordinance of a
Governmental Authority affecting any Loan Party or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

(g) Promptly (but in any event not more than 2 Business Days) after receipt of
any notice of any violation by any Loan Party or any of its Subsidiaries of any
Environmental Law which could reasonably be expected to have a Material Adverse
Effect or that any Governmental Authority has asserted that any Loan Party or
any of its Subsidiaries is not in compliance with any Environmental Law which
could reasonably be expected to have a Material Adverse Effect or is
investigating any Loan Party’s or any of its Subsidiaries’ compliance therewith.

(h) Promptly (but in any event not more than two Business Days) after receipt of
any written notice that any Loan Party or any of its Subsidiaries is or may be
liable to any Person as a result of the Release or threatened Release of any
Contaminant or that such Loan Party or Subsidiary is subject to investigation by
any Governmental Authority evaluating whether any remedial action is needed to
respond to the Release or threatened Release of any Contaminant which, in either
case, is reasonably likely to give rise to liability in excess of $1,000,000.

(i) Immediately after receipt of any written notice of the imposition of any
Environmental Lien against any property of any Loan Party or any of its
Subsidiaries.

(j) Any organization change in any Loan Party’s or any of its Subsidiaries’ name
as it appears in its state or other jurisdiction of incorporation or other
organization, state or other jurisdiction of incorporation or organization, type
of entity, organizational identification number, locations of Collateral, or
form of organization, trade names or styles under which such Loan Party or any
of its Subsidiaries will sell Inventory or create Accounts, or to which
instruments in payment of Accounts may be made payable, in each case at least
thirty (30) days prior thereto.

(k) Within ten (10) Business Days after any Loan Party, any of its Subsidiaries
or any ERISA Affiliate knows or has reason to know, that an ERISA Event that
would reasonably be expected to result in a Material Adverse Effect has
occurred, and, when known, any action taken or threatened by the IRS, the DOL or
the PBGC or other Governmental Authority with respect thereto.

(l) Upon request, or, in the event that such filing reflects a significant
change with respect to the matters covered thereby, within three (3) Business
Days after the filing thereof with the PBGC, the DOL, the IRS, or other
Governmental Authority, as applicable, copies of the following: (i) each annual
report (form 5500 series), including Schedule B thereto, filed with the PBGC,
the DOL, the IRS, or other Governmental Authority, with respect to each Plan,
(ii) a copy of each funding waiver request filed with the PBGC, the DOL, the
IRS, or other Governmental Authority, with respect to any Plan and all
communications received by any Loan Party, any of its Subsidiaries, or any ERISA
Affiliate of any Loan Party from the PBGC, the DOL, the IRS, or other

 

-70-



--------------------------------------------------------------------------------

Governmental Authority, with respect to such request, and (iii) a copy of each
other filing or notice filed with the PBGC, the DOL, the IRS, or other
Governmental Authority, with respect to each Plan by any Loan Party, any of its
Subsidiaries or any ERISA Affiliate of any Loan Party.

(m) Upon request and to the extent available, copies of each actuarial report
for any Plan or Multiemployer Plan and annual report for any Multiemployer Plan;
and within three (3) Business Days after receipt thereof by Borrower or any of
its Subsidiaries or ERISA Affiliates, copies of the following: (i) any notices
of the PBGC’s or other authority’s intention to terminate a Plan as to have a
trustee appointed to administer such Plan, (ii) any unfavorable determination
letter from the IRS regarding the qualification of a Plan under Section 401(a)
of the Code (and, upon request, any favorable IRS determination letter), or
(iii) any notice from a Multiemployer Plan regarding the imposition of
withdrawal liability.

(n) Within three (3) Business Days after the occurrence thereof, any failure by
any Loan Party, any of its Subsidiaries or any ERISA Affiliate to make one or
more required installments or any other required payments under Section 412 of
the Code or the applicable laws of any other jurisdiction on or before the due
date for such installment or payment, which, in the aggregate, equal or exceed
$1,000,000.

(o) Within three (3) Business Days after any Loan Party or any of its
Subsidiaries or any ERISA Affiliates knows or has reason to know that any of the
following events has or will occur: (i) a Multiemployer Plan has been or will be
terminated; (ii) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan; (iii) the PBGC has instituted or will
institute proceedings under Section 4042 of ERISA to terminate a Multiemployer
Plan; or (iv) with respect to any Plan of a Canadian Subsidiary, any Lien arises
with respect to such Plan (save for contribution amounts not yet due).

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that any Loan Party, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

ARTICLE 8

GENERAL WARRANTIES AND REPRESENTATIONS

Each Loan Party warrants and represents to the Agent and the Lenders that except
as hereafter disclosed to and accepted by the Agent:

8.1 Authorization. Upon entry of the Interim Borrowing Order or the Final
Borrowing Order, as applicable, each of such Loan Party and its Subsidiaries has
the corporate power and authority to execute, deliver and perform this Agreement
and the other Loan Documents to which it is a party, to incur the Obligations,
and to grant to the Agent Liens upon and security interests in the Collateral
owned by it. Subject to the entry of the Interim Borrowing Order or the Final
Borrowing Order, as applicable, each of such Loan Party and its Subsidiaries

 

-71-



--------------------------------------------------------------------------------

has taken all necessary corporate action (including, without limitation,
obtaining approval of its stockholders if necessary) to authorize its execution,
delivery, and performance of this Agreement and the other Loan Documents to
which it is a party. Subject to the entry of the Interim Borrowing Order, no
consent, approval, or authorization of, or declaration or filing with, any
Governmental Authority, and no consent of any other Person, is required in
connection with such Loan Party’s or any of its Subsidiary’s execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party. This Agreement and the other Loan Documents have been duly executed and
delivered by each of the Loan Parties and its Subsidiaries party thereto, and,
upon the entry of the Interim Borrowing Order or the Final Borrowing Order, as
applicable, constitute the legal, valid and binding obligations of each of the
Loan Parties and its Subsidiaries party thereto, enforceable against each such
Loan Party and its Subsidiaries in accordance with their respective terms
without defense, set-off or counterclaim. Such Loan Party’s and Subsidiary’s
execution, delivery, and performance of this Agreement and the other Loan
Documents to which it is a party do not and will not, except for Liens created
under the Loan Documents or Permitted Liens, result in the creation or
imposition of any Lien upon the property (other than Ratable Collateral) of such
Loan Party or any of its Subsidiaries by reason of the terms of (a) any
contract, mortgage, Lien, lease, agreement, indenture, or instrument to which
such Loan Party or any of its Subsidiaries is a party or which is binding upon
it, (b) any Requirement of Law applicable to such Loan Party or any of its
Subsidiaries, or (c) the certificate or articles of incorporation or by-laws,
amendment, continuation, amalgamation or other organizational documents of such
Loan Party or any of its Subsidiaries.

8.2 Validity and Priority of Security Interest. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Agent, for the ratable benefit of the Agent and the Lenders, and
such Liens constitute perfected and continuing Liens on all the Collateral,
having priority over all other Liens other than as set forth in Section 6.1(d)
hereof.

8.3 Organization and Qualification. Each of such Loan Party and its Subsidiaries
(a) is duly organized or incorporated, as the case may be, and validly existing
in good standing under the laws of the jurisdiction of its organization or
incorporation, as the case may be, (b) is qualified to do business as a foreign
corporation and is in good standing in the jurisdictions in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed, except where the failure to so qualify or be licensed is
not reasonably likely to have a Material Adverse Effect and (c) has all
requisite power and authority to conduct its business and to own its property.

8.4 Corporate Name: Prior Transactions. Except as set forth on Schedule 8.4, as
of the Closing Date, neither such Loan Party nor any of its Subsidiaries has,
during the past five (5) years, been known by or used any other corporate or
fictitious name, or been a party to any merger, consolidation or amalgamation,
or acquired all or substantially all of the assets of any Person, or acquired
any of its property outside of the ordinary course of business.

8.5 Subsidiaries. Schedule 8.5 is a true and correct list of the name and
relationship to Holdings of each and all of Holdings’s Subsidiaries.

8.6 Intentionally Omitted.

 

-72-



--------------------------------------------------------------------------------

8.7 Capitalization. On the Closing Date, the equity capitalization of each of
the Loan Parties (other than Holdings) and its Subsidiaries is as shown on
Schedule 8.7.

8.8 Debt. On the Closing Date, after giving effect to the making of the
Revolving Loans to be made on the Closing Date, the Loan Parties and their
Subsidiaries have no Debt, except (a) the Obligations, (b) the Pre-Petition
Liabilities, (c) the Term Debt, (d) the Convertible Notes, (e) Debt described in
Section 9.11(j), and (f) Debt described on Schedule 8.8.

8.9 Distributions. Since December 31, 2007, no Distribution has been declared,
paid, or made upon or in respect of any capital stock or other securities of
Holdings or any of its Subsidiaries.

8.10 Title to Property. Each Loan Party and each of its Subsidiaries has good
and marketable title in fee simple to its real property, if any, listed in
Schedule 8.10 hereto as being owned by such Loan Party or Subsidiary, and each
of such Loan Party and Subsidiary has good title to, or a valid leasehold
interest in, all of its other property, free of all Liens except Permitted
Liens.

8.11 Real Estate: Leases. Schedule 8.11 sets forth a correct and complete list,
as of the Closing Date, of all leases and subleases of real property by such
Loan Party or any of its Subsidiaries as lessee or sublessee, and all leases and
subleases of real property by such Loan Party or Subsidiary, as applicable, as
lessor, lessee, sublessor or sublessee. Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by such Loan Party or Subsidiary, as applicable, or, to
the knowledge of such Loan Party, any other party to any such lease or sublease
exists, in each case, except for the Effect of Bankruptcy and except for any
lease or sublease where the lack of validity and enforceability thereof or of
any default thereunder is not reasonably likely to have a Material Adverse
Effect. Each Loan Party and each of its Subsidiaries have good and marketable
title in fee simple to the Real Estate identified on Schedule 8.10 as owned by
such Loan Party or Subsidiary, or valid leasehold interests in all Real Estate
designated therein as “leased” by such Loan Party or Subsidiary, subject to the
Effect of Bankruptcy, and such Loan Party or Subsidiary has good, indefeasible,
and merchantable title to all of its other property, free of all Liens except
Permitted Liens.

8.12 Proprietary Rights. Schedule 8.12 sets forth a correct and complete list of
all of such Loan Party’s and each of its Subsidiaries’ material Proprietary
Rights (other than copyrights) as of the Closing Date. As of the Closing Date,
none of the material Proprietary Rights is subject to any licensing agreement or
similar arrangement except as set forth on Schedule 8.12. To the best of such
Loan Party’s knowledge, none of the material Proprietary Rights infringes on or
conflicts with any other Person’s property, and no other Person’s property
infringes on or conflicts with the material Proprietary Rights. Such Loan Party
and each of its Subsidiaries has all Proprietary Rights necessary to the conduct
of such Loan Party’s and its Subsidiaries’ respective businesses.

8.13 Trade Names. As of the Closing Date, all trade names or styles under which
such Loan Party or any of its Subsidiaries will sell Inventory or create
Accounts, or to which instruments in payment of Accounts may be made payable,
are listed on Schedule 8.13.

 

-73-



--------------------------------------------------------------------------------

8.14 Litigation. Except as set forth on Schedule 8.14, there is no pending, or
to the best of such Loan Party’s knowledge threatened, action, suit, proceeding,
or counterclaim by any Person, or investigation by any Governmental Authority,
or any basis for any of the foregoing, which could reasonably be expected to
have a Material Adverse Effect.

8.15 Restrictive Agreements. None of such Loan Party nor any of its Subsidiaries
is a party to any contract or agreement entered into after the Petition Date, or
subject to any charter or other corporate restriction, which affects its ability
to execute, deliver, and perform the Loan Documents and repay the Obligations or
which materially and adversely affects or, insofar as such Loan Party can
reasonably foresee, could reasonably be expected to materially and adversely
affect, the property, business, operations, or condition (financial or
otherwise) of such Loan Party or Subsidiary, or would in any respect have a
Material Adverse Effect.

8.16 Labor Disputes. Except as set forth on Schedule 8.16, as of the Closing
Date, (a) there is no collective bargaining agreement or other labor contract
covering employees of such Loan Party or any of its Subsidiaries, (b) no such
collective bargaining agreement or other labor contract is scheduled to expire
during the term of this Agreement, (c) to the best of such Loan Party’s
knowledge, no union or other labor organization is seeking to organize, or to be
recognized as, a collective bargaining unit of employees of such Loan Party or
any of its Subsidiaries or for any similar purpose, and (d) there is no pending
or (to the best of such Loan Party’s knowledge) threatened, strike, work
stoppage, material unfair labor practice claim, or other material labor dispute
against or affecting such Loan Party or any of its Subsidiaries or its
employees.

8.17 Environmental Laws. Except as otherwise disclosed on Schedule 8.17:

(a) Such Loan Party and its Subsidiaries are in compliance in all material
respects with all Environmental Laws and neither such Loan Party nor any of its
Subsidiaries nor any of its presently owned real property or presently conducted
operations, nor to the best of such Loan Party’s knowledge, its previously owned
real property or prior operations, is subject to any enforcement order from or
liability agreement with any Governmental Authority or private Person respecting
(i) compliance with any Environmental Law or (ii) any potential liabilities and
costs or remedial action arising from the Release or threatened Release of a
Contaminant.

(b) Such Loan Party and each of its Subsidiaries have obtained all permits
necessary for their respective current operations under Environmental Laws, and
all such permits are in good standing and such Loan Party and each of its
Subsidiaries are in compliance with all terms and conditions of such permits.

(c) Neither such Loan Party nor any of its Subsidiaries, nor, to the best of
such Loan Party’s knowledge, any of their respective predecessors in interest,
has in violation of applicable law stored, treated or disposed of any hazardous
waste.

(d) Neither such Loan Party nor any of its Subsidiaries have received any
summons, complaint, order or similar written notice indicating that they are not
currently in compliance with, or that any Governmental Authority is
investigating their compliance with, any Environmental Laws or that it is or may
be liable to any other Person as a result of a Release or threatened Release of
a Contaminant.

 

-74-



--------------------------------------------------------------------------------

(e) None of the present or, to such Loan Party’s knowledge, past operations of
such Loan Party or any of its Subsidiaries is the subject of any investigation
by any Governmental Authority evaluating whether any remedial action is needed
to respond to a Release or threatened Release of a Contaminant.

(f) There is not now, nor to the best of such Loan Party’s knowledge has there
ever been, (i) on or in any Real Estate owned by any Loan Party or (ii) on or in
any of the Real Estate leased by any Loan Party, to the extent caused by such
Loan Party or any of its Subsidiaries or to the extent the remediation costs
incurred or to be incurred by the Loan Parties or any of their Subsidiaries in
connection therewith exceed or could reasonably be expected to exceed $1,000,000
in the aggregate:

(i) any underground storage tanks or surface impoundments,

(ii) any asbestos-containing material, or

(iii) any polychlorinated biphenyls (PCBs) used in hydraulic oils, electrical
transformers or other equipment.

(g) Neither such Loan Party nor any of its Subsidiaries has filed any notice
under any requirement of Environmental Law reporting a spill or accidental and
unpermitted Release or discharge of a Contaminant into the environment that has
not been cured to the satisfaction of the relevant Governmental Authority.

(h) Neither such Loan Party nor any of its Subsidiaries has entered into any
negotiations or settlement agreements with any Person (including, without
limitation, the prior owner of their respective property) imposing material
obligations or liabilities on such Loan Party or any of its Subsidiaries with
respect to any remedial action in response to the Release of a Contaminant or
environmentally related claim.

(i) No Environmental Lien has attached to any owned Real Estate of any of the
Loan Parties or, to the best of such Loan Party’s knowledge, any leased Real
Estate of any of the Loan Parties.

8.18 No Violation of Law. Except as set forth on Schedule 8.18, neither such
Loan Party nor any of its Subsidiaries is in violation of any law, statute,
regulation, ordinance, judgment, order, or decree applicable to it, which
violation could reasonably be expected to have a Material Adverse Effect.

8.19 No Default. Except pursuant to the Effect of Bankruptcy, neither such Loan
Party nor any of its Subsidiaries is in default with respect to any note,
indenture, loan agreement, mortgage, lease, deed, or other agreement to which
such Loan Party or any its Subsidiaries is a party or by which it is bound,
which default could reasonably be expected to have a Material Adverse Effect.

 

-75-



--------------------------------------------------------------------------------

8.20 ERISA Compliance. Except as specifically disclosed in Schedule 8.20 or with
respect to the Borrower Pension Plan:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal or state law.

(b) Each Plan which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS and to the knowledge of
such Loan Party, nothing has occurred which would reasonably be expected to
cause the loss of such qualification.

(c) Such Loan Party, each of its Subsidiaries and each ERISA Affiliate has made
all required material contributions (“material contributions” meaning for the
purposes hereof, all required contributions in excess of $1,000,000) to any
Pension Plan subject to Section 412 of the Code and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Pension Plan.

(d) No Plan is a Multiemployer Plan as of the Closing Date and no Plan shall be
a Multiemployer Plan after the Closing Date.

(e) There are no pending or, to the knowledge of such Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect.

(f) There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(g) (i) No ERISA Event has occurred or is reasonably expected to occur which
would result in a Material Adverse Effect; (ii) no Pension Plan has any Unfunded
Pension Liability in excess of $25,000,000; and (iii) to the knowledge of such
Loan Party, neither such Loan Party, any of its Subsidiaries, nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Section 4069 or 4212(c) of ERISA.

8.21 Taxes. Such Loan Party and its Subsidiaries has filed all federal, state,
foreign, provincial and other tax returns and reports required to be filed after
the Petition Date, and has paid all federal and other taxes, assessments, fees
and other governmental charges levied or imposed upon it or its properties,
income or assets otherwise due and payable after the Petition Date, except for
Permitted Liens described in clause (a) of the definition thereof.

8.22 Regulated Entities. None of such Loan Party, any of its Subsidiaries or any
Person controlling such Loan Party, or any Subsidiary, is an “Investment
Company” within the meaning of the Investment Company Act of 1940. None of such
Loan Party nor any of its Subsidiaries is subject to regulation under the Public
Utility Holding Company Act of 2005, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or law, or any other federal or
state statute or regulation limiting its ability to incur indebtedness.

 

-76-



--------------------------------------------------------------------------------

8.23 Use of Proceeds: Margin Regulations. The proceeds of the Loans are to be
used solely for working capital purposes and as otherwise set forth in
Section 9.20 hereof. Neither such Loan Party nor any of its Subsidiaries is
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

8.24 Copyrights, Patents, Trademarks and Licenses, etc. To the best knowledge of
such Loan Party, such Loan Party and each of its Subsidiaries owns or is
licensed or otherwise has the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, licenses, rights
of way, authorizations and other rights that are reasonably necessary for the
operation of its businesses, without conflict with the Proprietary Rights of any
other Person. To the best knowledge of such Loan Party, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now intended to be employed, by such Loan Party or any
Subsidiary infringes upon any material Proprietary Rights held by any other
Person. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of such Loan Party, threatened, and, to the knowledge of such Loan
Party, no patent, invention, device, application, principle or any statute, law,
rule, regulation, standard or code is pending or proposed, which, in either
case, could reasonably be expected to have a Material Adverse Effect.

8.25 No Material Adverse Effect. Since the Petition Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

8.26 Full Disclosure.

(a) None of the representations or warranties made by such Loan Party or any of
its Subsidiaries in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the information or statements
contained in any exhibit, report, statement, certificate or other writing
furnished by or on behalf of such Loan Party or any of its Subsidiaries or
otherwise made available by or on behalf of such Loan Party or any of its
Subsidiaries to the Agent or any Lender in connection with the Loan Documents
(including the offering and disclosure materials delivered by or on behalf of
such Loan Party or any of its Subsidiaries to the Lenders prior to the Closing
Date), contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the information or
statements made therein, in light of the circumstances under which they are
made, not misleading in any material respect as of the time when made or
delivered.

(b) All budgets or other projections that have been furnished by or on behalf of
such Loan Party or any of its Subsidiaries or otherwise made available by or on
behalf of such Loan Party or any of its Subsidiaries to the Agent or any Lender
in connection with the Loan Documents were prepared in good faith based upon
assumptions that are believed by the Loan Parties to be reasonable at the time
such budgets or other projections were furnished, it being understood that any
such projections are not a guarantee of performance or results and actual
results may differ, and such differences may be material.

 

-77-



--------------------------------------------------------------------------------

8.27 Material Agreements. Schedule 8.27 hereto sets forth all material
agreements and contracts to which such Loan Party or any of its Subsidiaries is
a party or is bound as of the Closing Date.

8.28 Bank Accounts. Schedule 8.28 contains a complete and accurate list of all
material bank accounts maintained by Borrower or any of its Subsidiaries with
any bank or other financial institution as of the Closing Date.

8.29 Commercial Tort Claims. As of the Closing Date, no Loan Party has any
commercial tort claim arising from any Collateral.

ARTICLE 9

AFFIRMATIVE AND NEGATIVE COVENANTS

Each Loan Party covenants to the Agent and each Lender that, so long as any of
the Obligations remain outstanding or this Agreement is in effect:

9.1 Taxes and Other Obligations. Such Loan Party shall, and shall cause each of
its Subsidiaries to, (a) file when due all foreign, federal, provincial, state
and other tax returns and other reports which it is required to file after the
Petition Date; (b) pay, or provide for the payment, when due after the Petition
Date, of all taxes, fees, assessments and other governmental charges against it
or upon its property, income and franchises, make all required withholding and
other tax deposits, and establish adequate reserves for the payment of all such
items, and provide to the Agent and the Lenders, upon request, satisfactory
evidence of its timely compliance with the foregoing; and (c) pay when due all
Debt owed by it and all claims of materialmen, mechanics, carriers,
warehousemen, landlords, processors and other like Persons, and all other
indebtedness owed by it and perform and discharge in a timely manner all other
obligations undertaken by it, in each case subject to the Effect of Bankruptcy;
provided, however, so long as the Authorized Representative has notified the
Agent in writing, neither such Loan Party nor any of its Subsidiaries need pay
any tax, fee, assessment or governmental charge that (i) it is contesting in
good faith by appropriate proceedings diligently pursued, (ii) as to which such
Loan Party or Subsidiary, as the case may be, has established proper reserves
for as provided in GAAP, and (iii) no Lien (other than a Permitted Lien) results
from such non-payment.

9.2 Legal Existence and Good Standing. Such Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence and its qualification
and good standing in all jurisdictions in which the failure to maintain such
existence and qualification or good standing could reasonably be expected to
have a Material Adverse Effect.

9.3 Compliance with Law and Agreements: Maintenance of Licenses. Except as set
forth on Schedule 9.3, such Loan Party shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act and all Environmental Laws).
Such Loan Party shall, and shall cause each of its Subsidiaries to, obtain

 

-78-



--------------------------------------------------------------------------------

and maintain all material licenses, permits, franchises, and governmental
authorizations necessary to own its property and to conduct its business as
conducted on the Closing Date. Neither such Loan Party nor any of its
Subsidiaries shall modify, amend or alter its certificate or article of
incorporation or other organizational documents other than in a manner which
does not adversely affect the rights of the Lenders or the Agent.

9.4 Maintenance of Property; Inspection of Property.

(a) Such Loan Party shall, and shall cause each of its Subsidiaries to, maintain
all of its property necessary and useful in the conduct of its business, in good
operating condition and repair, ordinary wear and tear excepted unless such Loan
Party or Subsidiary, as the case may be, determines in good faith that the
continued maintenance of any of its properties is no longer economically
desirable.

(b) Such Loan Party shall permit representatives and independent contractors of
the Agent and the Co-Collateral Agents (at the expense of such Loan Party) to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
its affairs, finances and accounts with its directors, officers and independent
public accountants (at which such discussions such Loan Party shall have the
right to be present) at such reasonable times during normal business hours and
as soon as may be reasonably desired, upon reasonable advance notice to such
Loan Party; provided, however, when an Event of Default exists, the Agent, the
Co-Collateral Agents or any Lender may do any of the foregoing at the expense of
such Loan Party at any reasonable time without advance notice, except that such
Loan Party shall have the right to be present at any discussions with its
independent public accountants.

9.5 Insurance.

(a) Such Loan Party shall, and shall cause each of its Subsidiaries to, maintain
with financially sound and reputable insurers having a rating of at least A or
better by Best Rating Guide, the insurance coverage maintained by such Loan
Party and its Subsidiaries on the Closing Date and such additional coverage as
the Agent or the Required Lenders may reasonably request from time to time.
Without limiting the foregoing, upon the Agent’s or the Required Lenders’
request, such Loan Party or Subsidiary, as appropriate, shall maintain flood
insurance for its Inventory which is, at any time, located in a Special Flood
Hazard Area so identified by the Director of the Federal Emergency Management
Agency.

(b) Such Loan Party shall, and shall cause each of its Subsidiaries to, cause
the Agent, for the ratable benefit of the Agent and the Lenders, to be named in
each such policy as secured party and a loss payee or additional insured, in a
manner reasonably acceptable to the Agent. Each policy of insurance shall
contain a clause or endorsement requiring the insurer to give not less than
(x) 10 days’ prior written notice to the Agent in the event of cancellation of
the policy for nonpayment of premium and (y) 30 days’ prior written notice to
the Agent in the event of cancellation of the policy for any other reason and a
clause or endorsement stating that the interest of the Agent shall not be
invalidated

 

-79-



--------------------------------------------------------------------------------

by any act or neglect of any Loan Party, any of its Subsidiaries or the owner of
any property, by any foreclosure or other proceedings or notice of sale relating
to such property nor by any change in title or ownership of such property or by
the occupation of the locations for purposes more hazardous than are permitted
by such policy. All premiums for such insurance shall be paid by such Loan Party
or Subsidiary, as appropriate, when due, and certificates of insurance and
photocopies of the policies shall be delivered to the Agent, in each case in
sufficient quantity for distribution by the Agent to each of the Lenders. If
such Loan Party or Subsidiary, as appropriate, fails to procure such insurance
or to pay the premiums therefor when due, the Agent may, and at the direction of
the Required Lenders shall, do so from the proceeds of Revolving Loans.

(c) Such Loan Party shall, and shall cause each of its Subsidiaries to, promptly
notify the Agent and the Lenders of any loss, damage, or destruction to any
material portion of the Collateral, whether or not covered by insurance. The
Agent is hereby authorized to collect all insurance and condemnation proceeds in
respect of Collateral directly, and to apply them, after deducting from such
proceeds the reasonable expenses, if any, incurred by the Agent in the
collection or handling thereof, ratably, to the reduction of the Obligations in
the order provided for in Section 4.6.

9.6 Environmental Laws. Such Loan Party shall, and shall cause each of its
Subsidiaries to, conduct its business in material compliance with all
Environmental Laws applicable to it, including, without limitation, those
relating to the generation, handling, use, storage, and disposal of any
Contaminant. Such Loan Party shall, and shall cause each of its Subsidiaries to,
take prompt and appropriate action to respond to any material non-compliance
with Environmental Laws and shall regularly report to the Agent on such
response. Such Loan Party shall provide such information and certifications
which the Agent may reasonably request from time to time to evidence compliance
with this Section.

9.7 Compliance with ERISA. Other than with respect to the Borrower Pension Plan,
such Loan Party shall, and shall cause each of its Subsidiaries and ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code, and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) make all required contributions to any Plan
subject to Section 412 of the Code; (d) use its best reasonable efforts not to
engage in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA which could reasonably be expected to have a Material Adverse Effect; and
(e) with respect to any Plan of a Canadian Subsidiary, not permit any Lien to
arise or exist in connection with such Plan (save for contributions not yet
due).

9.8 Mergers, Consolidations or Sales. Such Loan Party shall not, and shall not
suffer or permit any of its Subsidiaries to, enter into any transaction of
merger, amalgamation, reorganization, or consolidation, or transfer, sell,
assign, lease, or otherwise dispose of all or any part of its property, or wind
up, liquidate or dissolve, or agree to do any of the foregoing, except

(a) for sales of Inventory in the ordinary course of its business,

(b) for the 363 Sale;

 

-80-



--------------------------------------------------------------------------------

(c) for sales or other dispositions of Equipment in the ordinary course of
business that are obsolete or no longer useable by such Loan Party or Subsidiary
in its business with an aggregate fair market value not to exceed $2,500,000 in
any Fiscal Year (exclusive of any net cash proceeds from any such sale or other
disposition made in such Fiscal Year which is reinvested in Equipment within 90
days of such sale or other disposition). All Equipment purchased with such
proceeds shall be free and clear of all Liens, except the Agent’s Liens and
other Permitted Liens;

(d) for the sale or other disposition for cash of a registered trademark or
application for registration of a trademark (other than a material trademark)
that the applicable Loan Party determines, in the exercise of good business
judgment, is no longer beneficial, appropriate or consistent with such Loan
Party’s merchandise assortment or brand image. Following each such Equipment
sale or disposition, such Loan Party or Subsidiary, as the case may be, shall
apply such proceeds first, to satisfy any debt that is secured by a lien (other
than the Agent’s Lien) encumbering such asset which is superior in priority to
the Agent’s, and second, to the Loans in accordance with Section 4.6;

(e) rejections and assumptions of contracts in connection with the Case, subject
to any approval rights of the Agent and the Co-Collateral Agents set forth
herein; and

(f) other sales of assets (other than Accounts or Inventory) in an aggregate
amount for all Loan Parties and their Subsidiaries not to exceed $5,000,000
during the term of this Agreement, provided that, subject to the Intercreditor
Agreement and the DIP Orders, the proceeds of such sales shall be applied
ratably to the reduction of the Obligations in the order provided for in
Section 4.6.

9.9 Distributions: Capital Change: Restricted Investments. Such Loan Party shall
not, and shall not suffer or permit any of its Subsidiaries to, (i) directly or
indirectly declare or make, or incur any liability to make, any Distribution,
except a Distribution to a Loan Party; (ii) make any change in its capital
structure (other than the conversion of the Convertible Notes into common stock
of Holdings) which could have a Material Adverse Effect or issue any capital
stock other than common stock; or (iii) make any Restricted Investment.

9.10 Guaranties. Except as set forth on Schedule 9.10, such Loan Party shall
not, and shall not suffer or permit any of its Subsidiaries to, make, issue, or
become liable on any Guaranty of Debt, except (i) Guaranties of the Term Debt
and the Convertible Notes, (ii) Guaranties of the Obligations in favor of the
Agent, (iii) Guaranties of the Pre-Petition Liabilities pursuant to the
Pre-Petition Loan Documents, and (iv) unsecured Guaranties of Debt permitted to
be incurred pursuant to Section 9.11.

9.11 Debt. Such Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, incur or maintain any Debt, other than:

(a) the Obligations;

(b) other Debt set forth on Schedule 8.8;

 

-81-



--------------------------------------------------------------------------------

(c) Debt owing to a Loan Party; provided, that the aggregate amount of Debt of
all Canadian Subsidiaries to all Loan Parties incurred after the Closing Date
shall not exceed $7,500,000 at any time outstanding and shall be at all times
subject to the terms and provisions of the Intercompany Loan Documents;

(d) Capital Leases of Equipment and purchase money secured Debt incurred to
purchase Fixed Assets; provided, that (i) Liens securing the same attach only to
the Fixed Asset acquired by the incurrence of such Debt and (ii) the aggregate
amount of such Debt (including Capital Leases) outstanding does not at any time
exceed the amounts set forth in the 11 Week Cash Flow (subject to the provisions
of Section 9.31 hereof);

(e) Term Debt;

(f) Debt evidencing a refunding, renewal or extension of the Debt referred to in
clauses (d) or (e) of this Section 9.11; provided, that (i) the principal amount
thereof is not increased, (ii) the Liens, if any, securing such refunded,
renewed or extended Debt do not attach to any assets in addition to those
assets, if any, securing the Debt to be refunded, renewed or extended, (iii) no
Person that is not an obligor or guarantor of such Debt as of the Closing Date
shall become an obligor or guarantor thereof and (iv) the covenants, repayment
provisions, events of default and subordination provisions, if any, of such
refunding, renewal or extension are no less favorable to the applicable Loan
Party, the Agent or the Lenders than the original Debt;

(g) the Pre-Petition Liabilities;

(h) Debt under Hedge Agreements entered into in connection with the Term Loan
and other unsecured Debt under Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes;

(i) Debt consisting of the Convertible Notes;

(j) obligations secured by Permitted Liens described in clauses (a) and (d) of
the definition thereof to the extent the same would constitute Debt hereunder;
and

(k) other unsecured Debt in an aggregate principal amount not to exceed $500,000
at any time outstanding.

9.12 Prepayment.

Such Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, voluntarily prepay, acquire or defease any Debt except (i) the
Obligations and the Pre-Petition Liabilities in accordance with the terms of
this Agreement, (ii) Debt set forth in Section 9.11(j) hereof,
(iii) extinguishment of any of the Convertible Notes pursuant to a conversion of
such Convertible Notes to common stock of Holdings as set forth in the
Convertible Notes Documents or to preferred stock of Holdings subject to rights
and preferences reasonably satisfactory to the Agent and the Co-Collateral
Agents, (iv) cash payments in lieu of, or in combination with, the issuance of
common stock of Holdings upon the requested conversion of the Convertible Notes

 

-82-



--------------------------------------------------------------------------------

of any holder thereof to common stock of Holdings, (v) payments of the Term Debt
(including any refinancings thereof) permitted under, and in accordance with,
the Intercreditor Agreement; and (vi) amounts owing to creditors of the Loan
Parties prior to the Petition Date as permitted by the Bankruptcy Court.

9.13 Transactions with Affiliates. Except as set forth below or on Schedule
9.13, such Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, sell, transfer, distribute, or pay any money or property,
including, but not limited to, any fees or expenses of any nature (including,
but not limited to, any fees or expenses for management services), to any
Affiliate (other than a Loan Party), or lend or advance money or property to any
Affiliate (other than a Loan Party), or invest in (by capital contribution or
otherwise) or purchase or repurchase any stock or indebtedness, or any property,
of any Affiliate, or become liable on any Guaranty of the indebtedness,
dividends, or other Obligations of any Affiliate. Notwithstanding the foregoing,
while no Event of Default has occurred and is continuing, such Loan Party or
Subsidiary may engage in transactions with other Affiliates, including the
Canadian Subsidiaries as set forth in Section 9.11(c) and clause (k) of the
definition of Restricted Investment, in each case in the ordinary course of
business, in amounts and upon terms fully disclosed to the Agent and the
Lenders, and no less favorable to such Loan Party or Subsidiary than would be
obtained in a comparable arm’s-length transaction with a third party who is not
an Affiliate.

9.14 Investment Banking and Finder’s Fees. The Borrower shall not, and shall not
suffer or permit any of its Subsidiaries to, pay or agree to pay, or reimburse
any other party with respect to, any investment banking or similar or related
fee, underwriter’s fee, finder’s fee, or broker’s fee to any Person in
connection with this Agreement except for the fees payable to the Independent
Consultants, Alvarez & Marsal Canada ULC, Argus Management, and Lazard Freres &
Co., LLC. Such Loan Party shall defend and indemnify the Agent and the Lenders
against and hold them harmless from all claims of any Person that such Loan
Party or any of its Subsidiaries is obligated to pay for any such fees, and all
costs and expenses (including without limitation, attorneys’ fees) incurred by
the Agent and/or any Lender in connection therewith.

9.15 Business Conducted. Such Loan Party shall not, and shall not suffer or
permit any of its Subsidiaries to, modify or alter in any material manner the
nature and type of its business as conducted at or prior to the Closing Date.

9.16 Liens. Such Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, create, incur, assume, or permit to exist any Lien on any
property now owned or hereafter acquired by it, except Permitted Liens. Schedule
9.16 sets forth as of the Closing Date all tax, judgment, ERISA and other Liens
of the type for which a notice thereof is filed or recorded in any public record
and all consensual perfected existing Liens the perfection of which is evidenced
by filing, recordation or possession.

9.17 Sale and Leaseback Transactions. Such Loan Party shall not (and shall not
suffer or permit any of its Subsidiaries to), directly or indirectly, enter into
any arrangement with any Person providing for such Loan Party or Subsidiary to
lease or rent property that such Loan Party or Subsidiary, as appropriate, has
sold or will sell or otherwise transfer to such Person.

 

-83-



--------------------------------------------------------------------------------

9.18 New Subsidiaries. Such Loan Party shall not (and shall not suffer or permit
any of its Subsidiaries to), directly or indirectly, organize, create, acquire
or permit to exist any Subsidiary other than any Subsidiary set forth on
Schedule 8.5 as in effect on the Closing Date unless such new Subsidiary (i) is
organized under the laws of any jurisdiction of the United States of America and
(ii) joins this Agreement as a Borrower or Guarantor as the Agent may request,
and under each other applicable Loan Document in the manner provided therein
within thirty (30) days after such Subsidiary is formed or acquired and promptly
take such actions to create and perfect Liens on such Subsidiary’s assets to
secure the Obligations as Agent shall reasonably request.

9.19 Fiscal Year. Such Loan Party shall not, and shall not suffer or permit any
of its Subsidiaries to, change its Fiscal Year.

9.20 Use of Proceeds. Such Loan Party shall not use any portion of the Loan
proceeds, directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to
repay or otherwise refinance indebtedness of such Loan Party or others incurred
to purchase or carry Margin Stock, (iii) to extend credit for the purpose of
purchasing or carrying any Margin Stock, or (iv) to acquire any security in any
transaction that is subject to Section 13 or 14 of the Exchange Act. Such Loan
Party shall use the Loan proceeds received hereunder, exclusively, to repay the
Pre-Petition Liabilities, to pay fees and expenses associated with
administration of the Case, and for general corporate purposes permitted
hereunder and to fund the working capital needs of the Loan Party. The Borrower
shall use the Canadian Based Proceeds exclusively to make intercompany loans to
the Canadian Subsidiaries pursuant to the Intercompany Loan Documents.

9.21 Further Assurances. Such Loan Party shall, and shall cause each of its
Subsidiaries to, execute and deliver, or cause to be executed and delivered, to
the Agent and/or the Lenders such documents and agreements, and shall take or
cause to be taken such actions, as the Agent or any Lender may, from time to
time, request to carry out the terms and conditions of this Agreement and the
other Loan Documents.

9.22 Obligations under Real Estate Leases, Equipment Leases and Licenses.
Subject to Section 9.31 below, such Loan Party shall, and shall cause each of
its Subsidiaries to, pay all obligations under its real estate leases, equipment
leases and licenses of intellectual property, if any, subject to the Effect of
Bankruptcy, except to the extent (i) such Loan Party is contesting any such
obligations in good faith by appropriate proceedings, (ii) such Loan Party has
established proper reserves as required under GAAP and (iii) the nonpayment of
which does not result in the imposition of a Lien (other than a Permitted Lien),
provided, however, that without the consent of the Required Lenders, such Loan
Party or Subsidiary may permit to expire any of its real estate leases (in a
manner consistent with a maximization of the value of the assets of such Loan
Party or Subsidiary).

9.23 Reclamation Claims. Subject to the Effect of Bankruptcy, such Loan Party
shall, and shall cause each of its Subsidiaries to, promptly furnish the Agent
and the Lenders with information and notices regarding any material reclamation
claims (including amount and claimant) upon such Loan Party’s or Subsidiary’s
receipt thereof, and any provision for such reclamation claims shall be subject
to the reasonable approval of the Agent and the Co-Collateral Agents. Neither
such Loan Party nor any of its Subsidiaries shall incur any Liens related to
reclamation claims encumbering any Accounts, Inventory, or any proceeds thereof.

 

-84-



--------------------------------------------------------------------------------

9.24 Sourcing Arrangements. Such Loan Party shall, and shall cause each of its
Subsidiaries to, subject to the Effect of Bankruptcy, maintain at all times its
existing sourcing arrangements or a replacement thereof which shall allow such
Loan Party or Subsidiary, as the case may be, to maintain an uninterrupted flow
of Inventory from overseas sufficient for the Borrower to satisfy the levels of
Inventory and assumptions related thereto as reflected in the 11 Week Cash Flow.

9.25 Intentionally Omitted.

9.26 Intentionally Omitted.

9.27 Intentionally Omitted.

9.28 Intentionally Omitted.

9.29 Intentionally Omitted.

9.30 Retention of Independent Consultant.

Until such time as all Pre-Petition Liabilities and all Obligations have been
repaid in full and all Commitments hereunder have been terminated, the Borrower
shall continue to retain Alvarez and Marsal Inc. (or any replacement thereto who
has been engaged by the Borrower and accepted by the Agent and the Co-Collateral
Agents in their sole discretion prior to such time as Alvarez and Marsal Inc. is
no longer an Independent Consultant hereunder) as an Independent Consultant to
assist the Borrower with preparation of the 11 Week Cash Flow and the other
financial and collateral reporting required to be delivered to the Agent
pursuant to this Agreement, to assist in the consummation of the 363 Sale, and
to perform other financial and restructuring services on terms reasonably
satisfactory to the Agent and the Co-Collateral Agents.

9.31 Performance Within 11 Week Cash Flow.

The Borrower shall strictly perform in accordance with the 11 Week Cash Flow
subject to the following: (i) the Borrower’s actual cash receipts shall not be
less than 90% of the projected amounts set forth in the 11 Week Cash Flow minus
the Carryover Amount (as defined below) for each such item; and (ii) the
Borrower’s actual weekly disbursements, on a line item basis and in the
aggregate, shall not be greater than 110% of the projected amounts set forth in
the 11 Week Cash Flow plus the Carryover Amount (as defined below) for each such
item. For purposes hereof, the term “Carryover Amount” means an amount equal to
twenty percent (20%) of the difference between (A) with respect to
disbursements, (i) the aggregate amount set forth in the 11 Week Cash Flow for
the immediately preceding two (2) week period for such item, less (ii) the
actual amount disbursed for such item during such period, to the extent the
result is a positive number, and (B) with respect to cash receipts, (i) the
actual amount of cash receipts received during the immediately preceding two
(2) week period, less (ii) the aggregate amount of such cash receipts set forth
in the 11 Week Cash Flow for such period, to the extent the result is a

 

-85-



--------------------------------------------------------------------------------

positive number. The Borrower’s (i) disbursements reflected in the 11 Week Cash
Flow with respect to each line item in the 11 Week Cash Flow, to the extent not
fully paid as projected in the 11 Week Cash Flow, and (ii) projected Revolving
Loans and Letters of Credit reflected in the 11 Week Cash Flow, to the extent
not fully drawn as projected in the 11 Week Cash Flow, in each case shall not be
allocated to any other line item in the 11 Week Cash Flow or utilized by the
Borrower to pay other expenses or to make other disbursements for any other line
item in the 11 Week Cash Flow or otherwise. The foregoing covenants shall be
tested weekly for the immediately preceding week. Notwithstanding the foregoing,
with respect to the first such test period under this Section 9.31, all
references herein to the 11 Week Cash Flow shall refer to the Initial Budget.

9.32 Bankruptcy Related Affirmative Covenants.

(a) On or before two (2) Business Days following the Petition Date, the Borrower
shall file a motion with the Bankruptcy Court attaching an order reasonably
acceptable to the Agent and the Co-Collateral Agents seeking authority to
establish bidding procedures and a stalking horse bidder for the 363 Sale.

(b) On or before July 31, 2009, the Borrower shall have obtained entry of an
order of the Bankruptcy Court approving the 363 Sale. In the event that the
Borrower shall not have obtained entry of such order and the 363 Sale shall not
have been consummated on or before August 4, 2009, the Borrower shall have
obtained entry of an order authorizing the Borrower to (i) conduct an auction
for the liquidation sale of the Borrower’s assets at all store locations of the
Borrower by a nationally recognized retail inventory liquidation firm or
(ii) accept the highest liquidation bid received in connection with the auction
for the 363 Sale, with such liquidation sale to commence immediately upon the
determination by the Agent that the 363 Sale shall not be consummated, all of
the foregoing to be on terms reasonably acceptable to the Agent and the Required
Lenders.

(c) The Borrower shall obtain entry of the Final Borrowing Order on or before
thirty (30) days after the entry of the Interim Borrowing Order. Upon entry of
the Final Borrowing Order, the proceeds from the next advance of Revolving Loans
hereunder shall be used to pay in full the then outstanding amount of the
Pre-Petition Liabilities.

9.33 Bankruptcy Related Negative Covenants.

The Loan Parties will not seek or consent to any of the following:

(a) Any order which authorizes the rejection or assumption of more than
twenty-five (25) leases (other than in connection with the 363 Sale) of any Loan
Party without the Agent’s and the Co-Collateral Agent’s prior consent, which
consent shall not be unreasonably withheld; provided that the proceeds of all
Inventory sold in connection with any such rejection of leases shall be paid to
the Agent and applied to the Obligations as set forth herein;

 

-86-



--------------------------------------------------------------------------------

(b) A priority claim or administrative expense or unsecured claim against any
Loan Party (now existing or hereafter arising or any kind or nature whatsoever,
including, without limitation, any administrative expense of the kind specified
in Sections 105, 326, 328, 330, 331, 364(c), 503(a), 503(b), 507(a), 507(b),
546(c), 546(d), 552(b), 726, 1114, or, upon entry of the Final Borrowing Order,
506(c), of the Bankruptcy Code) equal or superior to the priority claim of the
Agents and the Lenders in respect of the Obligations and the Pre-Petition
Liabilities, except with respect to the Carve Out;

(c) Any Lien on any Collateral having a priority equal or superior to the Lien
securing the Obligations, other than as set forth in the Intercreditor Agreement
regarding the priority of Liens in the Term Lender Priority Collateral (as
defined in the Intercreditor Agreement), other Permitted Liens having priority
under the Requirements of Law, and the ratable priority of Liens in the Ratable
Collateral;

(d) Any order which authorizes the return of any of the Loan Parties’ property
pursuant to Section 546(h) of the Bankruptcy Code without the Agent’s and
Co-Collateral Agents’ prior consent;

(e) Any order which authorizes the payment of any Debt (other than as
contemplated by Section 9.12 hereof) incurred prior to the Petition Date or the
grant of “adequate protection” (whether payment in cash or transfer of property)
with respect to any such Debt which is secured by a Lien (other than with
respect to the Term Debt to the extent permitted by the Intercreditor
Agreement); or

(f) Any order (other than the DIP Orders) granting authority to take any action
that is prohibited by the terms of this Agreement or the other Loan Documents,
or refrain from taking any action that is required to be taken by the terms of
this Agreement or any of the other Loan Documents.

ARTICLE 10

CONDITIONS OF LENDING

10.1 Conditions Precedent to Closing Date. This Agreement shall become effective
at such time as the following conditions precedent having been satisfied or
waived in a manner satisfactory to the Agent and the Lenders (and in the case of
any documents, agreements or other deliveries, such documents, agreements and
deliveries shall be in form and substance satisfactory to the Agent and the
Lenders):

(a) This Agreement and the other Loan Documents have been executed by each party
thereto and each Loan Party shall have performed and complied with all
covenants, agreements and conditions contained herein and in the other Loan
Documents which are required to be performed or complied with by such Loan Party
before or on such Closing Date.

(b) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as of the Closing Date as if made on such
date (both immediately prior to, and after giving effect to, such extension of
credit).

 

-87-



--------------------------------------------------------------------------------

(c) No Default or Event of Default shall exist on the Closing Date, or would
exist after giving effect to the Loans to be made on such date or the Letters of
Credit to be issued or the Credit Support to be provided on such date.

(d) The Borrower shall have paid all fees and expenses of the Agent and the
Attorney Costs incurred in connection with any of the Loan Documents and the
transactions contemplated thereby.

(e) The Agent shall have received evidence, in form, scope, and substance,
reasonably satisfactory to the Agent and the Co-Collateral Agents, of all
insurance coverage as required by the Agreement.

(f) All proceedings taken in connection with the execution of this Agreement,
all other Loan Documents and all documents and papers relating thereto shall be
satisfactory in form, scope, and substance to the Agent and the Lenders.

(g) The Agent shall have received a copy of the certificate or articles of
incorporation or other constitutive documents, in each case amended to date, of
each of the Loan Parties, certified as of a recent date by the Secretary of
State or other appropriate official of the state or other jurisdiction of its
organization and dated as of a recent date; a certificate of the Secretary of
each of the Loan Parties, dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of such Loan Party’s By-laws as in
effect on the date of such certificate and at all times since a date prior to
the date of the resolution described in item (B) below, (B) that attached
thereto is a true and complete copy of a resolution adopted by such Loan Party’s
Board of Directors (or in the case of a Loan Party that is not a corporation,
the equivalent governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and that such resolution has not been modified, rescinded or amended and
is in full force and effect, (C) that such Loan Party’s certificate or articles
of incorporation or other constitutive documents have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished hereinabove, and (D) as to the incumbency and specimen signature of
each of such Loan Party’s officers executing this Agreement or any other Loan
Document delivered in connection herewith or therewith, as applicable; a
certificate of another of such Loan Party’s officers as to incumbency and
signature of its Secretary.

(h) The Agent shall have received certificates of good standing, existence or
its equivalent with respect to each Loan Party certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation or organization and in each other jurisdiction listed on Schedule
10.1(h).

(i) Other than as a result of the Effect of Bankruptcy, there shall be no
material adverse change in the business, operations, assets, properties,
liabilities, profits, prospects or financial position of the Loan Parties as
determined by the Agent and the Lenders in their sole discretion.

 

-88-



--------------------------------------------------------------------------------

(j) The Lenders shall be fully satisfied with the compliance by the Loan Parties
with any and all applicable laws, statutes, rules and regulations relating to
the conduct and operations of the business and properties of the Loan Parties.

(k) The Agent shall be satisfied with the terms and conditions of all material
Debt (including, without limitation, the Term Debt) and other agreements of the
Loan Parties and their Subsidiaries to remain outstanding after the Closing Date
(including, without limitation, any subordination or other intercreditor
provisions contained therein or applicable thereto).

(l) The Agent and the Lenders shall be reasonably satisfied with the all
intercompany arrangements relating to the acquisition, ownership and transfer of
Inventory of a Loan Party or otherwise.

(m) All motions and other documents to be filed with and submitted to the
Bankruptcy Court in connection with the DIP Orders shall be in form and
substance reasonably satisfactory to the Agent and the Lenders. The Interim
Borrowing Order shall have been entered, shall be in full force and effect, and
shall not have been reversed, vacated or stayed, or modified without the prior
written consent of the Agent and the Lenders. The Agent and the Lenders shall
have received evidence reasonably satisfactory to them that all other material
requisite governmental and material third party consents and approvals
(including, without limitation, consents with respect to each Loan Party and
each of its Subsidiaries) to the transactions contemplated by this Agreement and
the other Loan Documents have been obtained, and remain in full force and
effect; all applicable waiting periods shall have expired without any action
being taken by any competent authority; and no law or regulation shall be
applicable in the judgment of the Agent that restrains, prevents or imposes
materially adverse conditions upon any of the Loan Documents or any of the
transactions contemplated thereby.

(n) The terms of all sourcing arrangements among the Loan Parties and their
suppliers shall have been fully disclosed to the Agent and the Lenders and there
shall have been a resolution satisfactory to the Agent and the Lenders of any
liens arising from any such supply arrangements.

(o) There shall have been delivered to the Agent such additional instruments and
documents as the Agent and the Co-Collateral Agents or their counsel reasonably
may require or request.

(p) After giving effect to the making of any loans under this Agreement, the
payment of all fees and expenses required hereunder and the issuance of all
Letters of Credit to be issued (including the Existing Letters of Credit), the
Loan Parties shall have minimum Combined Availability of at least $20,000,000.

(q) The Agent and the Lenders shall have received evidence reasonably
satisfactory to the Agent and the Lenders that the Borrower has forwarded
so-called “bid packages” to all nationally recognized retail inventory
liquidation firms and any potential going concern bidders on or before the
Petition Date and has selected a stalking horse bidder on or before the Petition
Date.

 

-89-



--------------------------------------------------------------------------------

(r) The Agent and the Lenders shall have reviewed and be reasonably satisfied
with any asset purchase agreement or similar documents entered into by the
Borrower with respect to the 363 Sale on or prior to the Petition Date.

(s) The Agent and the Lenders shall have received and be satisfied with the
initial 11 Week Cash Flow.

(t) Not more than $5,000,000 of cash, cash equivalents and short term
investments shall be on the Borrower’s balance sheet as of the Closing Date.

The acceptance by the Borrower of any Loans made or Letters of Credit issued on
the Closing Date shall be deemed to be a representation and warranty made by the
Borrower to the effect that all of the conditions precedent to the making of
such Loans or the issuance of such Letters of Credit have been satisfied, with
the same effect as delivery to the Agent and the Lenders of a certificate signed
by a Responsible Officer of the Borrower, dated the Closing Date, to such
effect.

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 10.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 10.1, and (iii) all documents sent
to such Lender for approval, consent or satisfaction were acceptable to such
Lender.

10.2 Conditions Precedent to Each Loan. The obligation of the Lenders to make
each Loan and the obligation of the Agent to cause the Letter of Credit Issuer
to issue any Letter of Credit shall be subject to the further conditions
precedent that on and as of the date of any such extension of credit (and in the
case of any documents, agreements or other deliveries, such documents,
agreements and deliveries shall be in form and substance satisfactory to the
Agent):

(a) The following statements shall be true, and the acceptance by Borrower of
any extension of credit shall be deemed to be a statement by Borrower each to
the effect set forth in clauses (i), (ii) and (iii), with the same effect as the
delivery to the Agent and the Lenders of a certificate signed by a Responsible
Officer, dated the date of such extension of credit, stating that:

(i) The representations and warranties contained in this Agreement and the other
Loan Documents are true and correct in all material respects on and as of the
date of such extension of credit as though made on and as of such date (both
immediately prior to, and after giving effect to, such extension of credit),
other than any such representation or warranty which relates to a specified
prior date and except to the extent the Agent and the Lenders have been notified
in writing by the Authorized Representative that any representation or warranty
is not true and correct and the Required Lenders have explicitly waived in
writing compliance with such representation or warranty; and

 

-90-



--------------------------------------------------------------------------------

(ii) No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

(iii) No event has occurred and is continuing, or would result from such
extension of credit, which has had or would have a Material Adverse Effect.

(b) No such Borrowing shall exceed the amount of the Combined Availability,
provided, however, that the foregoing conditions precedent are not conditions to
each Lender participating in or reimbursing the Bank or the Agent for such
Lenders’ Pro Rata Share of any Bank Loan or Agent Advance as provided in
Sections 2.2(h), (i) and (j).

(c) The Agent shall have received a Notice of Borrowing from the Borrower to the
extent required by Section 2.2(b).

ARTICLE 11

DEFAULT: REMEDIES

11.1 Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

(a) (i) any failure by the Borrower to pay the principal of or interest or
premium on any of the Obligations hereunder when due, whether upon demand or
otherwise, or (ii) any failure by the Borrower to pay any fee or other amount
owing hereunder when due, whether upon demand or otherwise and such failure to
pay shall continue for two Business Days;

(b) any representation or warranty (other than in Section 8.20(b)) made or
deemed made by any Loan Party in this Agreement or by any Loan Party in any of
the other Loan Documents, any Financial Statement, or any certificate furnished
by any Loan Party at any time to the Agent or any Lender shall prove to be
untrue in any material respect as of the date on which made, deemed made, or
furnished;

(c) (i) any default shall occur in the observance or performance of any of the
covenants and agreements contained in this Agreement or any other Loan Documents
and such default (other than in respect of any of Article 6 or 7 or any of
Sections 9.5(a), 9.5(b), 9.8, 9.9, 9.10, 9.11, 9.12, 9.13, 9.15, 9.16, 9.17,
9.18, 9.19, 9.20, 9.30, 9.31, 9.32, or 9.33, as to each of which provisions no
grace period shall be applicable) shall continue unremedied for a period of
thirty (30) or more days (or in the case of Section 9.7(e) or 9.24, shall
continue unremedied for a period of five (5) or more days) or (ii) if this
Agreement or any other Loan Document shall terminate (other than in accordance
with its terms or the terms hereof or with the written consent of the Agent and
the Lenders) or become void or unenforceable, without the written consent of the
Agent and the Lenders;

(d) except as a result of the commencement, pendency or continuation of the
Case, any default shall occur with respect to any Debt (other than the
Obligations) in an outstanding principal amount which exceeds $5,000,000, or
under any agreement or

 

-91-



--------------------------------------------------------------------------------

instrument entered into or assumed by any Loan Party under or pursuant to which
any such Debt may have been issued, created, assumed, or guaranteed by any Loan
Party, and such default shall continue for more than the period of grace, if
any, therein specified, if the effect thereof (with or without the giving of
notice or further lapse of time or both) is to accelerate, or to permit the
holders of any such Debt to accelerate, the maturity of any such Debt or any
such Debt shall be declared due and payable or be required to be prepaid (other
than mandatory prepayments (other than by virtue of acceleration) under the
terms of such Debt) prior to the stated maturity thereof, unless, in each case,
such default or acceleration is stayed pursuant to any order of the Bankruptcy
Court; or any post-Petition Date Debt shall not be paid on the maturity date
therefor; or any breach or default by a Canadian Subsidiary shall occur under
the Intercompany Loan Documents;

(e) any Loan Party, other than any non-material (as reasonably determined by the
Agent and the Required Lenders) Subsidiary of the Borrower, shall file a
certificate of dissolution or like process under applicable state or provincial
law or shall be liquidated, dissolved or wound-up or shall commence or have
commenced against it any action or proceeding for dissolution, winding-up or
liquidation, or shall take any corporate action in furtherance thereof, other
than in connection with the 363 Sale;

(f) all or any material part of the property of the Loan Parties taken as a
whole shall be nationalized, expropriated or condemned, seized or otherwise
appropriated, or custody or control of such property or of any Loan Party shall
be assumed by any Governmental Authority or any court of competent jurisdiction
at the instance of any Governmental Authority, except where contested in good
faith by proper proceedings diligently pursued where a stay of enforcement is in
effect;

(g) any Loan Document shall be terminated, revoked or declared void or invalid
or unenforceable or challenged by Borrower or any other Loan Party or the
Borrower or any other Loan Party shall attempt to terminate, revoke or declare
voided or invalid or unenforceable any Loan Document;

(h) one or more post-petition judgments, orders or decrees is entered against
any Loan Party or one or more fines, penalties or awards is entered or levied by
any Governmental Authority against any Loan Party involving in the aggregate
liability (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) as to any single or related or
unrelated series of transactions, incidents or conditions, of $5,000,000 or
more, and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of 30 days after the entry thereof;

(i) any loss, theft, damage or destruction of any item or items of Collateral or
other property of any Loan Party occurs which could reasonably be expected to
have a Material Adverse Effect and is not adequately covered by insurance;

(j) there is filed against any Loan Party or any of its Subsidiaries any
criminal action, suit or proceeding under any federal or state racketeering
statute (including, without limitation, the Racketeer Influenced and Corrupt
Organization Act of 1970), which action, suit or proceeding (1) is not dismissed
within 120 days, and (2) could reasonably be expected to result in the
confiscation or forfeiture of any material portion of the Collateral;

 

-92-



--------------------------------------------------------------------------------

(k) for any reason (i) any Loan Document ceases to be in full force and effect
(other than in accordance with its terms), (ii) any Lien with respect to any
portion of the Collateral intended to be secured thereby (A) ceases to be, or is
not, valid, perfected and prior to all other Liens (other than in accordance
with its terms) subject only to the terms of the Intercreditor Agreement
regarding the priority of Liens in the Term Lender Priority Collateral (as
defined in the Intercreditor Agreement), Permitted Liens described in clause
(l) of the definition thereof and other Permitted Liens having priority under
the Requirements of Law, and the ratable priority of Liens in the Ratable
Collateral), or (B) is terminated (other than in accordance with its terms),
revoked or declared void, or (iii) any Lien (other than Permitted Liens) exists
with respect to any portion of the Collateral;

(l) other than with respect to the Borrower Pension Plan, (i) one or more ERISA
Events shall occur with respect to any Pension Plans or Multiemployer Plans
which have resulted or could reasonably be expected to result in liability of
any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan,
the PBGC or other applicable Governmental Authority in an aggregate amount for
all such Pension Plans and Multiemployer Plans in excess of $5,000,000; or
(ii) any Loan Party or any ERISA Affiliate shall fail to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount, together with all other such amounts not paid by
Borrower or ERISA Affiliate when due, in excess of $1,000,000; or (iii) with
respect to any Plan of a Canadian Subsidiary, any Lien arises with respect to
such Plan (save for contribution amounts not yet due); provided, however, that
with respect to clauses (i) and (ii), any liabilities under Title IV of ERISA
and any missed installment payments to a Multiemployer Plan shall only be
included to the extent that they constitute post-petition claims;

(m) there occurs a Change of Control;

(n) any default by any Person (other than the Agent) under the Intercreditor
Agreement;

(o) The entry of an order in the Case or the Canadian Case which stays, vacates,
or reverses any DIP Order or the Initial Order or which otherwise materially
amends or modifies or materially adversely affects, as determined by the Agent
and the Co-Collateral Agents in their reasonable discretion, the effectiveness
of any DIP Order or the Initial Order without the express written consent of the
Agent and the Co-Collateral Agents;

(p) Either (i) the appointment in the Case of a trustee or of any examiner
having expanded powers to operate all or any part of any Loan Party’s business,
or (ii) the conversion of the Case to a case under Chapter 7 of the Bankruptcy
Code;

 

-93-



--------------------------------------------------------------------------------

(q) The failure of the Bankruptcy Court to enter a Final Borrowing Order, in
form and substance satisfactory to the Agent and the Co-Collateral Agents, on or
before thirty (30) days after entry of the Interim Borrowing Order;

(r) The entry of any order which provides relief from the automatic stay
otherwise imposed pursuant to Section 362 of the Bankruptcy Code which permits
any Person to realize upon, or to exercise any right or remedy with respect to,
any asset of any Loan Party or to terminate any license, franchise, or similar
agreement, where the exercise of such right or remedy or such realization or
termination would reasonably be likely to have a Material Adverse Effect;

(s) The filing of any application by any Loan Party without the express prior
written consent of the Agent and the Co-Collateral Agents for the approval of
any super-priority claim in the Case which is pari passu with or senior to the
priority of the claims of the Agent and the Lenders for the Obligations, or
there shall arise any such super-priority claim under the Bankruptcy Code other
than the Carve Out or under the CCAA other than the Administration Charge;

(t) The payment or other discharge by any Loan Party of any Debt incurred prior
to the Petition Date, except for payments of Pre-Petition Liabilities or as
otherwise expressly permitted hereunder, or in the 11 Week Cash Flow or by order
in the Case to which order the Agent has provided its written consent;

(u) The entry of any order in the Case which provides adequate protection, or
the granting by any Loan Party of similar relief in favor of any one or more of
a Loan Party’s pre-Petition Date creditors, contrary to the terms and conditions
of any DIP Order;

(v) The failure of any Loan Party to comply with each and all of the material
terms and conditions of any DIP Order or any other order entered in the Case or
of the Canadian Subsidiaries to comply with each and all of the material terms
and conditions of the Initial Order;

(w) The filing of any motion by any Loan Party (or by any party in interest or
any Creditors’ Committee appointed in the Case or any other Person) that is not
dismissed or denied within thirty (30) days of the date of the filing of such
motion, or the entry of any order in the Case: (i) except as permitted by this
Agreement, permitting the use of any of the Collateral constituting cash
pursuant to Section 363(c) of the Bankruptcy Code without the prior written
consent of the Agent and the Lenders, (ii) permitting recovery from any portion
of the Collateral (or from the Agent, any Co-Collateral Agent or any Lender) of
any costs or expenses of preserving or disposing of Collateral under Sections
506(c) (upon entry of the Final Borrowing Order) or 552(b) of the Bankruptcy
Code (or otherwise), or (iii) dismissing the Case;

(x) The filing of a motion by any Loan Party seeking approval of a Disclosure
Statement and a Plan of Reorganization, or the entry of an order confirming a
Plan of Reorganization, that does not require repayment in full in cash of all
Obligations and Pre-Petition Liabilities on the Consummation Date of such Plan
of Reorganization; or

 

-94-



--------------------------------------------------------------------------------

(y) The filing of any pleading by any Person that is not dismissed or denied
within thirty (30) days of the date of the filing of such pleading challenging
the validity, priority, perfection, or enforceability of the Pre-Petition Loan
Documents, the Pre-Petition Liabilities, or any Lien granted pursuant to the
Pre-Petition Loan Documents, or (b) any Lien granted pursuant to the
Pre-Petition Loan Documents is determined to be null and void, invalid or
unenforceable by the Bankruptcy Court or another court of competent jurisdiction
in any action commenced or asserted by any other party in interest in the Case,
including, without limitation, the Creditors’ Committee.

11.2 Remedies.

(a) If a Default that has not been cured within any applicable grace period or
Event of Default that has not been waived in writing by the Required Lenders
exists, then subject to the DIP Orders, the Agent may, in its discretion, and
shall (and, in either case, without limiting any other remedies available), at
the direction of the Required Lenders, do one or more of the following at any
time or times and in any order unless and until cured, or waived, as the case
may be: (i) reduce the Maximum Revolver Amount, or the advance rates against the
Net Amount of Eligible Major Credit Card Receivables, and/or Eligible Inventory
used in computing the Combined Availability, or reduce one or more of the other
elements used in computing the Combined Availability; (ii) without limiting
Section 10.2, restrict the amount of or refuse to make Revolving Loans;
(iii) without limiting Section 10.2, restrict or refuse to arrange for or
provide Letters of Credit or Credit Support. If an Event of Default exists, then
subject to the DIP Orders, the Agent shall, at the direction of the Required
Lenders, do one or more of the following, in addition to the actions described
in the preceding sentence, at any time or times and in any order, without notice
to or demand on any Loan Party: (A) terminate the Commitments and this
Agreement; (B) declare any or all Obligations to be immediately due and payable;
(C) set-off against any outstanding Obligations, amounts in the accounts of any
Loan Party maintained by or with any Lender or any agent or bailee thereof and
otherwise exercise any and all rights and remedies with respect to the
Collateral; (D) demand cash collateral equal to 105% of the face amount of all
outstanding Letters of Credit; and (E) pursue its other rights and remedies
under the Loan Documents and applicable law.

(b) Without limitation to the foregoing but subject to the DIP Orders and any
applicable notice requirements set forth in Section 11.2(a), if an Event of
Default occurs and has not been waived in writing by the Required Lenders:
(i) the Agent shall have for the benefit of the Agent and the Lenders, in
addition to all other rights of the Agent and the Lenders, the rights and
remedies of a secured party under the UCC and other applicable laws; (ii) the
Agent may, at any time, take possession of the Collateral and keep it on the
Loan Parties’ premises, at no cost to the Agent or any Lender, or remove any
part of it to such other place or places as the Agent may desire, or the Loan
Parties shall, upon the Agent’s demand, at the Loan Parties’ cost, assemble the
Collateral and make it available to the Agent at a place reasonably convenient
to the Agent; (iii) the

 

-95-



--------------------------------------------------------------------------------

Agent may sell and deliver any Collateral at public or private sales, for cash,
upon credit or otherwise, at such prices and upon such terms as the Agent deems
advisable, in its sole discretion, and may, if the Agent deems it reasonable,
postpone or adjourn any sale of the Collateral by an announcement at the time
and place of sale or of such postponed or adjourned sale without giving a new
notice of sale; and (iv) at the Agent’s request, the Loan Parties will engage a
liquidator to conduct a “going out of business” or similar sale on terms and
conditions satisfactory to the Agent. Without in any way requiring notice to be
given in the following manner, the Loan Parties agree that any notice by the
Agent of sale, disposition or other intended action hereunder or in connection
herewith, whether required by the UCC or otherwise, shall constitute reasonable
notice to the Loan Parties if such notice is mailed by registered or certified
mail, return receipt requested, postage prepaid, or is delivered personally
against receipt, at least 10 Business Days prior to such action to the Loan
Parties’ address specified in or pursuant to Section 15.7. If any Collateral is
sold on terms other than payment in full at the time of sale, no credit shall be
given against the Obligations until the Agent or the Lenders receive payment,
and if the buyer defaults in payment, the Agent may resell the Collateral
without further notice to the Loan Parties. In the event the Agent seeks to take
possession of all or any portion of the Collateral by judicial process, the Loan
Parties irrevocably waive: (a) the posting of any bond, surety or security with
respect thereto which might otherwise be required; (b) any demand for possession
prior to the commencement of any suit or action to recover the Collateral; and
(c) any requirement that the Agent retain possession and not dispose of any
Collateral until after trial or final judgment. The Loan Parties agree that the
Agent has no obligation to preserve rights to the Collateral or marshal any
Collateral for the benefit of any Person. The Agent is hereby granted a license
or other right to use, without charge, the Loan Parties’ labels, patents,
copyrights, name, trade secrets, trade names, trademarks, and advertising
matter, or any similar property, in completing production of, advertising or
selling any Collateral, and the Loan Parties’ rights under all licenses and all
franchise agreements shall inure to the Agent’s benefit for such purpose. The
proceeds of sale shall be applied first to all expenses of sale, including
reasonable attorneys’ fees, and then to the Obligations in whatever order the
Agent elects. The Agent will return any excess to the Borrower and the Borrower
shall remain liable for any deficiency.

(c) If an Event of Default occurs, the Loan Parties hereby waive, subject to the
DIP Orders and except to the extent expressly provided otherwise herein, to the
fullest extent permitted by applicable law, all rights to notice and hearing
prior to the exercise by the Agent of the Agent’s rights to repossess the
Collateral without judicial process.

ARTICLE 12

TERM AND TERMINATION

12.1 Term and Termination. The term of this Agreement shall end on the
Termination Date. The Agent upon direction from the Lenders may terminate this
Agreement without notice upon the occurrence of an Event of Default unless and
until the same shall be waived in writing by the Required Lenders. Upon the
effective date of termination of this Agreement for any reason whatsoever, all
Obligations (including, without limitation, all unpaid principal, accrued

 

-96-



--------------------------------------------------------------------------------

interest and any early termination or prepayment fees or penalties) shall become
immediately due and payable and the Borrower shall immediately arrange for the
cancellation and return of all Letters of Credit then outstanding (or cash
collateralization thereof, on terms acceptable to the Agent, at 105% of the face
amount of such Letters of Credit). Notwithstanding the termination of this
Agreement, until all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) are paid and performed in full
in cash, the Borrower shall remain bound by the terms of this Agreement or under
any other Loan Document and shall not be relieved of any of their Obligations
hereunder, and the Agent and the Lenders shall retain all their rights and
remedies hereunder (including, without limitation, the Agent’s Liens (including,
without limitation, the superpriority status thereof) in and all rights and
remedies with respect to all then existing and after-arising Collateral). In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agent may require
such indemnities and collateral security as it shall reasonably deem necessary
or appropriate to protect the Agent and the Lenders against (x) loss on account
of credits previously applied to the Obligations that may subsequently be
reversed or revoked, and (y) any obligations that may thereafter arise with
respect to Bank Products.

ARTICLE 13

AMENDMENTS: WAIVER; PARTICIPATIONS: ASSIGNMENTS: SUCCESSORS

13.1 No Waivers: Cumulative Remedies. No failure by the Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among any Loan
Party and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent on
behalf of the Lenders or any Lender will be effective unless it is in writing,
and then only to the extent specifically stated. No waiver by the Agent on
behalf of the Lenders or the Lenders on any occasion shall affect or diminish
the Agent’s and each Lender’s rights thereafter to require strict performance by
the Borrower of any provision of this Agreement. The Agent and the Lenders may
proceed directly to collect the Obligations without any prior recourse to the
Collateral. The Agent’s and each Lender’s rights under this Agreement will be
cumulative and not exclusive of any other right or remedy which the Agent or any
Lender may have.

13.2 Amendments and Waivers.

(a) Subject to Section 14.18 hereof, no amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower or other Loan Party therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by the Agent
at the written request of the Required Lenders) and the Borrower or other Loan
Parties party thereto and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that

(i) no such waiver, amendment, or consent shall, unless in writing and signed by
all the Lenders (other than the Lenders participating in the LILO Tranche to the
extent of such participation) and the Loan Parties and acknowledged by the
Agent, do any of the following:

(A) increase or extend the Commitment of any Lender;

 

-97-



--------------------------------------------------------------------------------

(B) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

(C) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

(D) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

(E) increase any of the percentages set forth in the definition of Combined
Availability or amend the definitions of Borrowing Base, Combined Availability,
Eligible Inventory, or Eligible Major Credit Card Receivables in a manner which
will increase the amount of Combined Availability from that in effect
immediately prior to such amendment; provided that nothing herein shall limit or
restrict the Agent’s discretion as set forth in such definitions;

(F) amend this Section or any provision of the Agreement providing for consent
or other action by all Lenders;

(G) release any Guaranties of the Obligations or release Collateral other than
as permitted by Section 14.11; or

(H) change the definition of “Required Lenders”;

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clause (i)(E) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 2.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Schedule 1.1(a)
hereto may be amended from time to time by Agent alone to reflect assignments of
Commitments in accordance herewith.

(ii) No waiver or amendment of any material provision of the DIP Orders shall be
made by the Agent without the prior consent of the Co-Collateral Agents.

(b) If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders (other than the Lenders
participating in the LILO Tranche to the extent of such participation), the
consent of Required Lenders is obtained, but the consent of other Lenders (other
than the Lenders participating in the LILO Tranche to the extent of such
participation) is not obtained (any

 

-98-



--------------------------------------------------------------------------------

such Lender whose consent is not obtained as described in this clause (b) being
referred to as a “Non-Consenting Lender”), then, so long as the Agent is not a
Non-Consenting Lender, at the Borrower’s request, the Agent or an Eligible
Assignee shall have the right (but not the obligation) with the Agent’s
approval, to purchase from the Non-Consenting Lenders, and the Non-Consenting
Lenders agree that they shall sell, all the Non-Consenting Lenders’ Commitments
for an amount equal to the principal balances thereof and all accrued interest
and fees with respect thereto through the date of sale pursuant to Assignment
and Assumption(s), without premium or discount.

13.3 Assignments; Participations.

(a) Any Lender may, with the written consent of the Agent (which consent shall
not be unreasonably withheld) assign and delegate to one or more Eligible
Assignees (provided that no consent of the Agent shall be required in connection
with any assignment and delegation by a Lender to an Affiliate of such Lender)
(each an “Assignee”) all, or any ratable part of all, of the Loans, the
Commitments and the other rights and obligations of such Lender hereunder, in a
minimum amount of $5,000,000 and, if the remaining Commitment of such Lender
would be less than $5,000,000, the entire amount of such Lender’s Commitment;
provided, however, that the Borrower and the Agent may continue to deal solely
and directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Borrower and the Agent by such Lender and the
Assignee; (ii) such Lender and its Assignee shall have delivered to the Borrower
and the Agent an Assignment and Assumption in the form of Exhibit B (“Assignment
and Assumption”) and (iii) the assignor Lender or Assignee has paid to the Agent
a processing fee in the amount of $3,500, except in the case of an assignment
and delegation by a Lender to an Affiliate of such Lender.

(b) From and after the date that the Agent notifies the assignor Lender that it
has received a duly executed Assignment and Assumption and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Assumption,
shall have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Assumption, relinquish its rights and be released from
its obligations under this Agreement and the other Loan Documents (and in the
case of an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty

 

-99-



--------------------------------------------------------------------------------

and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document furnished pursuant hereto or the
attachment, perfection, or priority of any Lien granted by any Loan Party to the
Agent or any Lender in the Collateral; (2) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Loan Parties or the performance or observance by the
Loan Parties of any of their Obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (3) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (4) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (5) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Agent by the terms hereof, together with such powers, including
discretionary rights and incidental power, as are reasonably incidental thereto;
and (6) such Assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement and the other Loan
Documents are required to be performed by it as a Lender.

(d) Immediately upon satisfaction of the requirements of Section 13.3(a) and
each Assignee making its processing fee payment under the Assignment and
Assumption, this Agreement shall be deemed to be amended to the extent, but only
to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may, with the written consent of the Agent, at any time sell to
one or more commercial banks, financial institutions, or other Persons not a
Loan Party or an Affiliate of any Loan Party (a “Participant”) participating
interests in any Loans, the Commitment of that Lender and the other interests of
that Lender (the “originating Lender”) hereunder and under the other Loan
Documents; provided, however, that (i) the originating Lender’s obligations
under this Agreement shall remain unchanged, (ii) the originating Lender shall
remain solely responsible for the performance of such obligations, (iii) the
Borrower and the Agent shall continue to deal solely and directly with the
originating Lender in connection with the originating Lender’s rights and
obligations under this Agreement and the other Loan Documents and (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has rights to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document (except to the extent that such
amendment, waiver or consent both directly affects the Participant and would
(x) increase or extend the Commitment of the originating Lender, (y) postpone or
delay any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the originating
Lender hereunder or under any other Loan Document or (z) reduce the

 

-100-



--------------------------------------------------------------------------------

principal of, or the rate of interest specified herein on, any Revolving Loan
owing to the originating Lender or any fees or other amounts payable to the
originating Lender hereunder or under any other Loan Document), and all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation; except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.

(f) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(g) Notwithstanding any other provision in this Agreement, no Co-Collateral
Agent shall be entitled to assign its rights as a Co-Collateral Agent hereunder
in connection with any assignment permitted pursuant to this Article 13 or
otherwise.

ARTICLE 14

THE AGENT

14.1 Appointment and Authorization. Each Lender hereby designates and appoints
Bank as its Agent under this Agreement and the other Loan Documents and General
Electric Capital Corporation and The CIT Group/Business Credit, Inc. as
Co-Collateral Agents under this Agreement and each Lender hereby irrevocably
authorizes the Agent and the Co-Collateral Agents to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
each of them by the terms of this Agreement or any other Loan Document, together
with such powers as are reasonably incidental thereto. The Agent and the
Co-Collateral Agents each agree to act as such on the express conditions
contained in this Article 14. The provisions of this Article 14 are solely for
the benefit of the Agent, the Co-Collateral Agents and the Lenders and the
Borrower shall have no rights as a third party beneficiary of any of the
provisions contained herein. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, neither the
Agent nor the Co-Collateral Agents shall have any duties or responsibilities,
except those expressly set forth herein, nor shall the Agent or the
Co-Collateral Agents have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent or the Co-Collateral Agents.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Agent or any Co-Collateral Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is

 

-101-



--------------------------------------------------------------------------------

intended to create or reflect only an administrative relationship between
independent contracting parties. Except as expressly otherwise provided in this
Agreement, each of the Agent and the Co-Collateral Agents shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which the
Agent or such Co-Collateral Agent is expressly entitled to take or assert under
this Agreement and the other Loan Documents, including, without limitation,
(a) the determination of the applicability of ineligibility criteria with
respect to the calculation of the Combined Availability, (b) the making of Agent
Advances by the Agent pursuant to Section 2.2(i), and (c) the exercise of
remedies by the Agent pursuant to Section 11.2, and any action so taken or not
taken shall be deemed consented to by the Lenders. Any actions permitted to be
taken by any of the Agent and the Co-Collateral Agents under this Agreement and
the other Loan Documents shall be taken by such Agent or Co-Collateral Agent, as
applicable, acting through the Bank, as Agent. The applicable Co-Collateral
Agent shall notify the Agent in writing of any such action which such
Co-Collateral Agent desires to be undertaken in such capacity and the Agent
shall thereupon undertake such action on behalf of the Agent and the
Co-Collateral Agents, subject, in each case, to Section 14.18 and the other
provisions and limitations of this Agreement and the other Loan Documents.

14.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

14.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Loan Party, or any officer
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

14.4 Reliance by Agent.

(a) The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Loan Parties), independent
accountants and other experts selected by the

 

-102-



--------------------------------------------------------------------------------

Agent. The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders (or all Lenders if so required by
Section 13.2) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 10.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by the Agent to such Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender.

14.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 11; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

14.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Agent hereinafter taken, including any review of the affairs of the Loan
Parties, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to the Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Loan Parties
which may come into the possession of any of the Agent-Related Persons.

 

-103-



--------------------------------------------------------------------------------

14.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrower or any other Loan
Party and without limiting the obligation of the Borrower and any other Loan
Parties to do so), in accordance with their Pro Rata Shares, from and against
any and all Indemnified Liabilities as such term is defined in Section 15.10;
provided, however, that no Lender shall be liable for the payment to the
Agent-Related Persons of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender shall reimburse the Agent upon demand
for its Pro Rata Share of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Agent is not reimbursed for such expenses by or on behalf of the
Borrower or any other Loan Parties. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of the Agent.

14.8 Agent in Individual Capacity. The Bank and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any of the Loan Parties
and its Affiliates as though the Bank were not the Agent hereunder and without
notice to or consent of the Lenders. The Bank or its Affiliates may receive
information regarding the Loan Parties (including information that may be
subject to confidentiality obligations in favor of the Loan Parties) and the
Lenders acknowledge that the Agent and the Bank shall be under no obligation to
provide such information to them. With respect to its Loans, the Bank shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent, and the terms “Lender” and
“Lenders” include the Bank in its individual capacity.

14.9 Successor Agent. The Agent may resign as Agent upon at least 30 days’
notice to the Lenders and the Borrower. If the Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders reasonably satisfactory to the Borrower. If no successor
agent is appointed prior to the effective date of the resignation of the Agent,
the Agent may appoint, after consulting with the Lenders and the Borrower, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, such successor agent shall succeed to all the
rights, powers and duties of the retiring Agent and the term “Agent” shall mean
such successor agent and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 14 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor agent has accepted appointment as Agent by the date
which is thirty (30) days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.

 

-104-



--------------------------------------------------------------------------------

14.10 Withholding Tax.

(a) Each Lender that is not a “United States person,” within the meaning of the
Internal Revenue Code, shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Lender and on the date of the
Assignment and Assumption pursuant to which it becomes a Lender in the case of
each Assignee, and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long thereafter as such Lender or Assignee
remains lawfully able to do so), provide each of the Agent and the Borrower with
two original Internal Revenue Service Forms W-8BEN or W-8ECI or a certification
in writing to the Agent and the Borrower that it is not (i) a “bank” (as defined
in Section 881(c)(3)(A) of the Internal Revenue Code), (ii) a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of Borrower or (iii) a controlled foreign corporation related to Borrower
(within the meaning of Section 864(d)(4) of the Internal Revenue Code), along
with an Internal Revenue Service Form W-8BEN, as appropriate, or any successor
or other form prescribed by the Internal Revenue Service, certifying that such
Lender or Assignee is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or any other Loan
Document or, in the case of a Lender or Assignee that has certified that it is
not a “bank” as described above, certifying that such Lender or Assignee is a
foreign corporation, partnership, estate or trust. If the forms provided by a
Lender or Assignee at the time such Lender or Assignee first becomes a party to
this Agreement indicate a United States interest withholding tax rate in excess
of zero, withholding tax at such rate shall be considered excluded from
Indemnified Taxes unless and until such Lender or Assignee provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Indemnified Taxes
for periods governed by such forms; provided, however, that if, at the effective
date of the Assignment and Assumption pursuant to which an Assignee becomes a
party to this Agreement, the assignor Lender was entitled to payments under
Section 5.1 in respect of United States withholding tax with respect to interest
paid at such date, then, to such extent, the term Indemnified Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Indemnified Taxes) United States
withholding tax, if any, applicable with respect to the Assignee on such date.
If any form or document referred in this subsection (a) requires the disclosure
of information, other than information necessary to compute the tax payable and
information required on the Closing Date by Internal Revenue Service Form W-8BEN
or W-8ECI or the related certificate described above, that the applicable Lender
or Assignee reasonably considers to be confidential, such Lender or Assignee
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.

(b) For any period with respect to which a Lender or Assignee has failed to
provide the Borrower and the Agent with the appropriate form, certificate or
other document described in subsection (a) above (other than if such failure is
due to a change in law, or in the interpretation or application thereof,
occurring after the date on which a

 

-105-



--------------------------------------------------------------------------------

form, certificate or other document originally was required to be provided or if
such form, certificate or other document otherwise is not required under
subsection (a) above), such Lender or Assignee shall not be entitled to
additional amounts or indemnification under Section 5.1 with respect to
Indemnified Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender or Assignee become subject to
Indemnified Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrower shall take steps as such Lender of
Assignee shall reasonably request to assist such Lender or Assignee to recover
such Indemnified Taxes.

(c) If any Lender determines, as a result of any change after the date hereof in
applicable law, regulation or treaty, or in any official application or
interpretation thereof, that it is unable to submit to the Borrower and the
Agent any form or certificate that such Lender is obligated to submit pursuant
to Section 14.10(a) or that such Lender is required to withdraw or cancel any
such form or certificate previously submitted or any such form or certificate
otherwise becomes ineffective or inaccurate, such Lender shall promptly notify
the Borrower and the Agent of such fact and the Lender shall to that extent not
be obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

(d) If the IRS or any other Governmental Authority of the United States of
America or other jurisdiction asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding tax ineffective, or for any
other reason) such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section 14.10, together with all costs and
expenses (including Attorney Costs). The obligation of the Lenders under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of the Agent.

14.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Agent, at its option and in its
sole discretion, to release any Agent’s Lien upon any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by the
Borrower of all Loans and reimbursement obligations in respect of Letters of
Credit and Credit Support, and the termination of all outstanding Letters of
Credit (whether or not any of such Obligations are due) and payment of all other
obligations (other than contingent indemnification obligations for which no
claim has been asserted); (ii) constituting property being sold or disposed of
if the Borrower certifies to the Agent that the sale or disposition is made in
compliance with Section 9.8 (and the Agent may rely conclusively on any such
certificate, without further inquiry); (iii) constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or (iv) constituting property leased to any Loan Party under a lease
which has expired or

 

-106-



--------------------------------------------------------------------------------

been terminated in a transaction permitted under this Agreement. Except as
provided above, the Agent will not release any of the Agent’s Liens without the
prior written authorization of the Lenders; provided that the Agent may, in its
discretion and without the prior written authorization of the Lenders, release
the Agent’s Liens on (x) Accounts, Inventory and other Collateral in which the
Agent has a first priority Lien valued in the aggregate not in excess of
$5,000,000 and (y) Collateral in which the Agent does not have a first priority
Lien without limitation as to amount if the holder of the prior Lien therein
releases its Lien in such Collateral and receives any proceeds from the sale or
other disposition of such Collateral. Upon request by the Agent or any Loan
Party at any time, the Lenders will confirm in writing the Agent’s authority to
release any Agent’s Liens upon particular types or items of Collateral pursuant
to this Section 14.11.

(b) Upon receipt by the Agent of any authorization required pursuant to
Section 14.11(a) from the Lenders of the Agent’s authority to release any
Agent’s Liens upon particular types or items of Collateral, and upon at least 5
Business Days’ prior written request by the Borrower, the Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Agent’s Liens upon such Collateral;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of any Loan
Party in respect of) all interests retained by any Loan Party, including
(without limitation) the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by any of the Loan Parties or is
cared for, protected or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Agent pursuant to any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Agent may act in any manner it may deem
appropriate, in its sole discretion given the Agent’s own interest in the
Collateral in its capacity as one of the Lenders and that the Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.

14.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express consent of
all Lenders, and that it shall, to the extent it is lawfully entitled to do so,
upon the request of all Lenders, set off against the Obligations, any amounts
owing by such Lender to any of the Loan Parties or any accounts of any of the
Loan Parties now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so by the
Agent, take or cause to be taken any action to

 

-107-



--------------------------------------------------------------------------------

enforce its rights under this Agreement or against any of the Loan Parties,
including, without limitation, the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of any Loan Party to such Lender arising under,
or relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

14.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.

14.14 Payments by Agent to Lenders. All payments to be made by the Agent to the
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds to each Lender pursuant to wire transfer instructions delivered
in writing to the Agent on or prior to the Closing Date (or if such Lender is an
Assignee, on the applicable Assignment and Assumption) or pursuant to such other
wire transfer instructions as each party may designate for itself by written
notice to the Agent. Concurrently with each such payment, the Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium or interest on the Revolving Loans, or otherwise.

14.15 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Agent to enter into this Agreement and the other Loan
Documents relating to the Collateral, for the ratable benefit of the Agent and
the Lenders. Each Lender agrees that any action taken by the Agent, any
Co-Collateral Agent, the Required Lenders or all Lenders, as applicable, in
accordance with the terms of this Agreement or the other Loan Documents relating
to the Collateral, and the exercise by the Agent, the Required Lenders or all
Lenders, as applicable, of their respective powers set forth therein or herein,
together with such

 

-108-



--------------------------------------------------------------------------------

other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders. The Lenders acknowledge that the Revolving Loans, Agent
Advances, Bank Loans, Hedge Agreements, Bank Products and all interest, fees and
expenses hereunder constitute one Debt, secured pari passu by all of the
Collateral.

14.16 Field Audit and Examination Reports: Disclaimer by Lenders. By signing
this Agreement, each Lender:

(a) is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or on behalf of the
Agent;

(b) expressly agrees and acknowledges that neither the Bank nor the Agent
(i) makes any representation or warranty as to the accuracy of any Report, or
(ii) shall be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or the Bank or other party performing any
audit or examination will inspect only specific information regarding the Loan
Parties and will rely significantly upon the Loan Parties’ books and records, as
well as on representations of the Loan Parties’ personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrower; and (ii) to pay and protect, and indemnify, defend and hold the Agent
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses and other amounts
(including, without limitation Attorney Costs) incurred by the Agent and any
such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

14.17 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

14.18 Co-Collateral Agents, Arranger, Co-Agents, Etc.

Notwithstanding any other provisions of this Agreement or any of the other Loan
Documents to the contrary, the Co-Collateral Agents shall have rights at least
as expansive as the rights afforded to the Agent relating to (i) (x) the
definition herein of the term “Combined

 

-109-



--------------------------------------------------------------------------------

Availability” and any component definition of any of the foregoing, and (y) the
definition herein of the term “Borrowing Base” and any component thereof
(including, without limitation, Reserves, advance rates, eligibility criteria,
reporting requirements and appraisals, examinations and collateral audits) and
(ii) the validity, extent, perfection or priority of the Liens granted to the
Agent in regards to the Collateral (collectively, the “Collateral Issues”), and
any provision in this Agreement or any other Loan Document relating to the
Collateral Issues which would otherwise only need the consent of or to be
satisfactory or acceptable to the Agent shall be deemed to require the consent
of or be satisfactory or acceptable (as the case may be) to the Agent and each
Co-Collateral Agent. In addition, in the event that the Agent and the
Co-Collateral Agents cannot agree on issues relating to the Borrowing Base,
Combined Availability, Borrowing Base eligibility standards, Reserves, advance
rates, borrowing base reporting, appraisals or examinations or any other action
or determination relating to the Collateral Issues, the determination shall be
made by the Agent, or a Co-Collateral Agent, as applicable, either asserting the
more conservative credit judgment (for example, any action or determination that
would result in the least amount of credit being available to the Borrower
hereunder or require additional reporting or increased access to the Collateral)
or declining to permit the requested action.

Neither the Arranger nor any co-agent, co-arranger, syndication agent or
documentation agent in its capacity as such shall have any right, power,
obligation, liability, responsibility or duty under this Agreement.

ARTICLE 15

MISCELLANEOUS

15.1 Severability. The illegality or unenforceability of any provision of this
Agreement or any other Loan Document or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement, any other Loan Document or any
instrument or agreement required hereunder.

15.2 Governing Law: Choice of Forum: Service of Process.

(a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE BANKRUPTCY CODE AND THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT
PERFECTION ISSUES WITH RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO
APPLICABLE CHOICE OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF
THE STATE OF NEW YORK; PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE OR THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE

 

-110-



--------------------------------------------------------------------------------

SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH LOAN PARTY, THE AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN
PARTY, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (1) THE AGENT AND THE LENDERS
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY
FOR THE OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY
APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE
TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

(c) EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 15.7 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FOUR (4) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS. NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE LEGAL PROCESS BY
ANY OTHER MANNER PERMITTED BY LAW.

15.3 WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH LOAN
PARTY, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

-111-



--------------------------------------------------------------------------------

15.4 Survival of Representations and Warranties. All of the Borrower’s
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

15.5 Other Security and Guaranties. The Agent, may, without notice or demand and
without affecting any Loan Party’s obligations hereunder or under any other Loan
Document, from time to time: (a) take from any Person and hold collateral (other
than the Collateral) for the payment of all or any part of the Obligations and
exchange, enforce or release such collateral or any part thereof; and (b) accept
and hold any endorsement or guaranty of payment of all or any part of the
Obligations and release or substitute any such endorser or guarantor, or any
Person who has given any Lien in any other collateral as security for the
payment of all or any part of the Obligations, or any other Person in any way
obligated to pay all or any part of the Obligations.

15.6 Fees and Expenses. Each Loan Party agrees, jointly and severally, to pay
all Attorney Costs and to pay to the Agent, for its benefit, on demand, all
reasonable costs and expenses that Agent pays or incurs in connection with the
negotiation, preparation, syndication, consummation, administration,
enforcement, and termination of this Agreement and any of the other Loan
Documents and each Loan Party agrees to pay to each Lender all reasonable costs
and expenses that such Lender pays or incurs in connection with the enforcement
of, or protection of their rights under, this Agreement and the other Loan
Documents, including, in each case, without limitation: (a) Attorney Costs;
(b) reasonable costs and expenses (including attorneys’ and paralegals’ fees and
disbursements) for any amendment, supplement, waiver, consent, or subsequent
closing in connection with the Loan Documents and the transactions contemplated
thereby; (c) costs and expenses of lien and title searches and title insurance;
(d) taxes, fees and other charges for recording mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens (including reasonable costs and expenses paid or
incurred by the Agent in connection with the consummation of Agreement);
(e) sums paid or incurred to pay any amount or take any action required of
Borrower or other Loan Party under the Loan Documents that Borrower or other
Loan Party fails to pay or take; (f) costs of appraisals, inspections, and
verifications of the Collateral, including, without limitation, travel, lodging,
and meals for inspections of the Collateral and the Loan Parties’ operations by
the Agent plus the Agent’s (or any Person retained by the Agent) then customary
charge for field examinations and audits and the preparation of reports thereof
for each Person retained or employed by the Agent with respect to each field
examination or audit; (g) costs and expenses of forwarding loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
Payment Accounts and lock boxes; and (h) costs and expenses of preserving and
protecting the Collateral. In addition, each Loan Party agrees, jointly and
severally, to pay costs and expenses incurred by the Agent (including Attorneys’
Costs) to the Agent, for its benefit, on demand, and to the other Lenders for
their benefit, on demand, and all reasonable fees, expenses and disbursements
incurred by such other Lenders for one law firm retained by such other Lenders,
in each case, paid or incurred to obtain payment of the Obligations, enforce the
Agent’s Liens, sell or otherwise realize upon the

 

-112-



--------------------------------------------------------------------------------

Collateral, and otherwise enforce the provisions of the Loan Documents, or to
defend any claims made or threatened against the Agent or any Lender arising out
of the transactions contemplated hereby (including without limitation,
preparations for and consultations concerning any such matters). Without
limiting the foregoing, the Loan Parties shall also pay on demand, jointly and
severally, directly or at the option of the Agent through direct charges to the
outstanding balance of the Loan all reasonable costs and expenses incurred by
the Agent or any Lender in connection with any litigation, contest, dispute,
suit or proceeding relating to this Agreement or any other Loan Document. The
foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by any Loan Party. All of the
foregoing costs and expenses shall be charged to the Borrower’s Loan Account as
Revolving Loans as described in Section 4.5.

15.7 Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof;
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

if to the Agent or to the Bank:

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Stephen Garvin

Telecopy No.: (617) 434-6685

with copies to:

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02018

Attention: Donald E. Rothman, Esq.

Telecopy No.: (617) 880-3456

if to any Loan Party:

c/o Eddie Bauer, Inc

15010 NE 36th Street

Redmond, Washington 98052

Attention: Marvin E. Toland, Chief

Financial Officer

Telecopy No.: (425) 755-7610

 

-113-



--------------------------------------------------------------------------------

with copies to:

Latham & Watkins LLP

Sears Tower, Suite 5800

233 South Wacker Drive

Chicago IL 60606

Attention: David Heller, Esq.

Telecopy No.: (312) 993-9767

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

15.8 Waiver of Notices. Unless otherwise expressly provided herein, each Loan
Party waives presentment, protest and notice of demand or dishonor and protest
as to any instrument, notice of intent to accelerate the Obligations and notice
of acceleration of the Obligations, as well as any and all other notices to
which it might otherwise be entitled. No notice to or demand on any Loan Party
which the Agent or any Lender may elect to give shall entitle such Loan Party to
any or further notice or demand in the same, similar or other circumstances.

15.9 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the respective representatives, successors, and assigns
of the parties hereto; provided, however, that no interest herein may be
assigned by Borrower without prior written consent of the Agent and each Lender.
The rights and benefits of the Agent and the Lenders hereunder shall, if such
Persons so agree, inure to any party acquiring any interest in the Obligations
or any part thereof.

15.10 Indemnity of the Agent and the Lenders by the Loan Parties.

(a) Each Loan Party agrees, jointly and severally, to defend, indemnify and hold
the Agent-Related Persons, and each Lender and each of its respective officers,
directors, employees, counsel, representatives, agents and attorneys-in-fact
(each, an “Indemnified Person”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including Attorney Costs) of any
kind or nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any document contemplated by or referred to herein, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including the Cases or any appellate
proceeding) related to or arising out of this Agreement, any other Loan
Document, or the Loans or the use of the proceeds thereof; whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that the Loan Parties

 

-114-



--------------------------------------------------------------------------------

shall have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities resulting solely from the willful misconduct of such
Indemnified Person. The agreements in this Section shall survive payment of all
other Obligations.

(b) Each Loan Party, jointly and severally, hereby indemnifies, defends and
holds harmless the Indemnified Persons from any loss or liability directly or
indirectly arising out of the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of a hazardous
substance. This indemnity will apply whether the hazardous substance is on,
under or about any of such Loan Party’s property or operations or property
leased to such Loan Party or property to which such Loan Party has sent any
hazardous substance. The indemnity includes but is not limited to Attorneys’
Costs. The indemnity extends to the Agent-Related Persons, and each Lender, its
parent, subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys and assigns. “Hazardous Substances” means any substance,
material or waste that is or becomes designated or regulated as “toxic,”
“hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any federal, state or local law (whether under a common law,
statute, regulation or otherwise) or judicial or administrative interpretation
of such, including without limitation petroleum or natural gas. This indemnity
will survive termination of the Agreement and the repayment of all other
Obligations.

15.11 Limitation of Liability. NO CLAIM MAY BE MADE BY ANY LOAN PARTY, ANY
LENDER OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS, ADVISORS OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY AND EACH LENDER HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER
OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

15.12 Final Agreement. This Agreement and the other Loan Documents are intended
by the Loan Parties, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement among them. Upon execution, this Agreement
supersedes any and all prior oral or written agreements relating to the subject
matter hereof. No modification, rescission, waiver, release, or amendment of any
provision of this Agreement or any other Loan Document shall be made, except in
accordance with the terms of this Agreement or any other Loan Document. All
letters of credit issued under the Pre-Petition Loan Agreement shall, upon
execution hereof, be deemed Letters of Credit issued hereunder, and all terms
and conditions hereof shall apply to such letters of credit, and to the parties
hereto with respect to such letters of credit.

15.13 Counterparts. This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and each of the Loan Parties in
separate counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement.

 

-115-



--------------------------------------------------------------------------------

15.14 Captions. The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.

15.15 Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, subject to the DIP Orders, each Lender is authorized at any time
and from time to time, without prior notice to any Loan Party, any such notice
being waived by each Loan Party to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender or any Affiliate of such Lender to or for the credit or
the account of any Loan Party against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the Agent or
such Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Borrower and the Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY LOAN
PARTY HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN UNANIMOUS
CONSENT OF THE LENDERS.

15.16 Joint and Several Liability. The Loan Parties shall be liable for all
amounts due to the Agent and/or any Lender under this Agreement, regardless of
which Loan Party actually receives Loans or other extensions of credit hereunder
(including the issuance of Letters of Credit for the account of the Borrower) or
the amount of such Loans received or Letters of Credit issued or the manner in
which the Agent and/or such Lender accounts for such Loans or other extensions
of credit on its books and records. The Borrower’s Obligations with respect to
Loans made to it and Letters of Credit issued for its account, and each Loan
Party’s Obligations arising as a result of the joint and several liability of
the Loan Parties hereunder, with respect to Loans made to the Borrower and
Letters of Credit issued for the account of the Borrower hereunder, shall be
separate and distinct Obligations, but all such Obligations shall be primary
Obligations of each Loan Party.

Each Loan Party’s Obligations arising as a result of the joint and several
liability of the Loan Parties hereunder with respect to Loans or other
extensions of credit made to the Borrower hereunder (including the issuance of
Letters of Credit for the account of Borrower) shall, to the fullest extent
permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance or subordination of the Obligations of any or all of
the other Loan Parties or of any promissory note or other document evidencing
all or any part of the Obligations of any or all other Loan Parties, (ii) the
absence of any attempt to collect the Obligations from any or all of the other
Loan Parties, or any other security therefor, or the absence of any other action
to enforce the same, (iii) the waiver, consent, extension, forbearance or
granting of any indulgence by the Agent and/or any Lender with respect to any
provision of any instrument evidencing the Obligations of any or all of the
other Loan Parties, or any part thereof; or any other agreement now or hereafter
executed by any or all of the other Loan Parties and delivered to the Agent
and/or any Lender, (iv) the failure by the Agent and/or any Lender to take any
steps to perfect and maintain its security interest in, or to preserve its
rights to, any security or collateral for the

 

-116-



--------------------------------------------------------------------------------

Obligations of any or all of the other Loan Parties, (v) or (vi) any other
circumstances which might constitute a legal or equitable discharge or defense
of any or all of the other Loan Parties. With respect to the Loan Parties’
Obligations arising as a result of the joint and several liability of the Loan
Parties hereunder with respect to Loans or other extensions of credit made to or
for the account of the Borrower hereunder (including the issuance of Letters of
Credit for the account of the Borrower), each Loan Party waives, until the
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) shall have been paid in full and this Agreement shall
have been terminated, any right to enforce any right of subrogation or any
remedy which the Agent and/or any Lender now has or may hereafter have against
any other Loan Party, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to the Agent and/or any Lender to secure payment of the
Obligations or any other liability of any Loan Party to the Agent and/or any
Lender.

Upon any Event of Default (but subject to any applicable notice requirements set
forth in Section 11.2(a)), the Agent may proceed directly and at once, without
notice, against any Loan Party to collect and recover the full amount, or any
portion of the Obligations, without first proceeding against any other Loan
Party or any other Person, or against any security or collateral for the
Obligations. Each Loan Party consents and agrees that the Agent shall be under
no obligation to marshal any assets in favor of any Loan Party or against or in
payment of any or all of the Obligations.

Each Loan Party hereby irrevocably designates and appoints Borrower as the
“Authorized Representative” under this Agreement to deliver and receive all
notices and written notices on behalf of such Loan Party and to receive on
behalf of such Loan Party and distribute all distributions of the Loan Parties
in accordance with the respective interests of the Loan Parties. Each Loan Party
hereby unconditionally releases the Agent, the Bank, the Lenders and any of
their Affiliates with respect to any claims, obligations or duties that such
Persons may otherwise have been deemed to possess absent the designation and
appointment set forth in the preceding sentence.

15.17 Confidentiality.

(a) Each Loan Party hereby consent that the Agent and each Lender may issue and
disseminate to the public general information describing the credit
accommodations entered into pursuant to this Agreement, including the name and
address of such Loan Party and a general description of such Loan Party’s
business and may use such Loan Party’s name in advertising and other promotional
material.

(b) Each Lender severally agrees to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information identified
as “confidential” or “secret” by any of the Loan Parties and provided to the
Agent or such Lender by or on behalf of such Loan Party, under this Agreement or
any other Loan Document, except to the extent that such information (i) was or
becomes generally available to the public other than as a result of disclosure
by the Agent or such Lender, or (ii) was or becomes available on a
nonconfidential basis from a source other than such Loan Party, provided that
such source is not bound by a confidentiality agreement with

 

-117-



--------------------------------------------------------------------------------

such Loan Party known to the Agent or such Lender; provided, however, that the
Agent and any Lender may disclose such information (1) at the request or
pursuant to any requirement of any Governmental Authority to which the Agent or
such Lender is subject or in connection with an examination of the Agent or such
Lender by any such Governmental Authority; (2) pursuant to subpoena or other
court process, provided that such Lender shall endeavor to promptly provide
notice of such proposed or compulsory disclosure to the affected Loan Parties to
enable such Loan Parties to oppose such disclosure or seek an appropriate
protective order; (3) when required to do so in accordance with the provisions
of any applicable Requirement of Law; (4) to the extent reasonably required in
connection with any litigation or proceeding (including, but not limited to, any
bankruptcy proceeding) to which the Agent, any Lender or their respective
Affiliates may be party provided that, except with respect to clause (5) below,
such Lender shall endeavor to promptly provide notice of such proposed or
compulsory disclosure to the affected Loan Parties to enable such Loan Parties
to oppose such disclosure or seek an appropriate protective order; (5) to the
extent reasonably required in connection with the exercise of any remedy
hereunder or under any other Loan Document, provided that any confidential
information shall be submitted under seal; (6) to the Agent’s or such Lender’s
independent auditors, accountants, attorneys and other professional advisors,
each of which shall be advised of the confidential nature of the information the
obligation not to disclose such information except as provided herein; (7) to
any prospective Participant or Assignee under any Assignment and Assumption,
actual or potential, provided that such prospective Participant or Assignee
agrees to keep such information confidential to the same extent required of the
Agent and the Lenders hereunder; (8) as expressly permitted under the terms of
any other document or agreement regarding confidentiality to which such Loan
Party is party or is deemed party with the Agent or such Lender, and (9) to its
Affiliates.

(c) Notwithstanding anything to the contrary in this Agreement or the Other Loan
Documents, each of the parties, its subsidiaries and their respective
representatives, affiliates, employees, officers, directors or other agents are
permitted to disclose to any and all Persons, without limitations of any kind,
the tax treatment and tax structure of the credit facility provided hereunder
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to the Borrower, the Lenders or the Agent related to
such tax treatment and tax structure.

15.18 Conflicts with Other Loan Documents. Unless otherwise expressly provided
in this Agreement (or in another Loan Document by specific reference to the
applicable provision contained in this Agreement), if any provision contained in
this Agreement conflicts with any provision of any other Loan Document (other
than the DIP Orders), the provision contained in this Agreement shall govern and
control.

15.19 Appraisals and Commercial Finance Examinations.

(a) The Agent and the Co-Collateral Agents may engage an appraiser to conduct
and deliver Inventory Appraisals of the Inventory of Borrower at such times as
determined by the Agent and the Co-Collateral Agents in their reasonable
discretion, each such Inventory Appraisal to be in form, scope and substance
satisfactory to the Agent and the Co-Collateral Agents.

 

-118-



--------------------------------------------------------------------------------

(b) The Agent and the Co-Collateral Agents may engage professionals to conduct
commercial finance examinations and other evaluations, including, without
limitation, of (i) the Borrower’s practices in the computation of the Borrowing
Base and (ii) the assets included in the Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves, at such times as determined by the Agent and the
Co-Collateral Agents in their reasonable discretion, each such commercial
finance examination or other evaluation to be in form, scope and substance
satisfactory to the Agent and the Co-Collateral Agents.

(c) The Borrower agrees to pay the Agent and the Co-Collateral Agents promptly
upon receipt of a reasonably detailed invoice therefor the cost of each
appraisal, commercial finance examination and other evaluation conducted
pursuant to this Section 15.19.

15.20 Patriot Act. Each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

15.21 Foreign Asset Control Regulations. Neither the advance of the Revolving
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, none of the Borrower or its Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”.

15.22 Relationship to DIP Orders.

In the event of any inconsistency between the terms of the DIP Orders and the
Loan Documents, the terms of the DIP Orders shall control.

 

-119-



--------------------------------------------------------------------------------

ARTICLE 16

GUARANTEES

Each Guarantor party hereto unconditionally guarantees, as a primary obligor and
not merely as a surety, jointly and severally with each other Guarantor party
hereto, the due and punctual payment of the principal of and interest on the
Revolving Loans and of all other Obligations, when and as due, whether at
maturity, by acceleration, by notice or prepayment or otherwise. Each Guarantor
party hereto further agrees that the Obligations may be extended and renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligations.

To the fullest extent permitted by law, each Guarantor party hereto waives
presentment to, demand of payment from and protest to the Borrower or any other
Person of any of the Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment. To the fullest extent permitted
by law, the obligations of a Guarantor party hereto hereunder shall not be
affected by (a) the failure of the Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against Borrower or any other Guarantor
under the provisions of this Agreement or any of the other Loan Documents or
otherwise; (b) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement, any of the other Loan Documents, any
guarantee or any other agreement; (c) the release of any security held by the
Agent or any Lender for the Obligations or any of them; or (d) the failure of
the Agent or any Lender to exercise any right or remedy against any other
Guarantor of the Obligations.

Each Guarantor party hereto further agrees that its guarantee constitutes a
guarantee of payment when due and not of collection, and waives any right to
require that any resort be had by the Agent or any Lender to any security (if
any) held for payment of the Revolving Loan or to any balance of any deposit
account or credit on the books of the Agent or any Lender in favor of Borrower
or any other Person.

To the fullest extent permitted by law, the obligations of each Guarantor party
hereto hereunder shall not be subject to any reduction, limitation, impairment
or termination for any reason, including, without limitation, any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations or otherwise. Without limiting the generality of the foregoing, to
the fullest extent permitted by law, the obligations of each Guarantor party
hereto hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Agent or any Lender to assert any claim or demand or to
enforce any remedy under this Agreement or under any other Loan Document, any
guarantee or any other agreement, by any waiver or modification of any provision
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or omission which may or
might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a discharge of such Guarantor as a matter of law or equity.

 

-120-



--------------------------------------------------------------------------------

Each Guarantor party hereto further agrees that its guarantee shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof; of principal or of interest on any Revolving Loan or any other
Obligations is rescinded or must otherwise be returned by the Agent or any
Lender for any reason whatsoever.

Each Guarantor party hereto hereby waives and releases all rights of subrogation
against each Loan Party and its property and all rights of indemnification,
contribution and reimbursement from each Loan Party and its property, in each
case in connection with this guarantee and any payments made hereunder, and
regardless of whether such rights arise by operation of law, pursuant to
contract or otherwise.

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this paragraph shall be subordinate
and subject in right of payment to the Obligations until such time as the
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) have been paid in full and all Commitments have been
terminated, and none of the Guarantors shall exercise any right or remedy under
this paragraph against any other Guarantor until the Obligations (other than
contingent indemnification obligations for which no claim has been asserted)
have been paid in full and all Commitments have been terminated. For purposes of
this paragraph, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Pro Rata Share of any Obligations; (b) “Pro Rata Share” shall
mean, for any Guarantor in respect of any payment of Obligations by such
Guarantor, the ratio (expressed as a percentage) as of the date of such payment
of Obligations of (i) the amount by which the aggregate present fair salable
value of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of all of the Guarantors exceeds the amount
of all of the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of the Guarantors; provided, however, that, for purpose of
calculating the Pro Rata Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Guarantors other than the maker of such Excess Payment exceeds
the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Guarantors hereunder) of the Guarantors other than the maker
of such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in

 

-121-



--------------------------------------------------------------------------------

respect of any Excess Payment, any Guarantor that became a Guarantor subsequent
to the date of any such Excess Payment shall be deemed to have been a Guarantor
on the date of such Excess Payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such Excess Payment.

[Signature pages to follow.]

 

-122-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

[signature pages follow]

 

-123-



--------------------------------------------------------------------------------

“BORROWER” EDDIE BAUER, INC. By:  

/s/ Marvin Edward Toland

Name:   Marvin Edward Toland Title:   Chief Financial Officer “GUARANTORS” EDDIE
BAUER HOLDINGS, INC. By:  

/s/ Marvin Edward Toland

Name:   Marvin Edward Toland Title:   Chief Financial Officer EDDIE BAUER
SERVICES, LLC By:  

/s/ Marvin Edward Toland

Name:   Marvin Edward Toland Title:   Vice President EDDIE BAUER FULFILLMENT
SERVICES, INC. By:  

/s/ Marvin Edward Toland

Name:   Marvin Edward Toland Title:   Vice President EDDIE BAUER INFORMATION
TECHNOLOGY, LLC By:  

/s/ Marvin Edward Toland

Name:   Marvin Edward Toland Title:   Vice President EDDIE BAUER DIVERSIFIED
SALES, LLC By:  

/s/ Marvin Edward Toland

Name:   Marvin Edward Toland Title:   Vice President

Signature Page to Senior Secured, Super-Priority

Debtor-in-Possession Loan and Security Agreement



--------------------------------------------------------------------------------

EDDIE BAUER INTERNATIONAL DEVELOPMENT, LLC By:  

/s/ Marvin Edward Toland

Name:   Marvin Edward Toland Title:   Vice President

Signature Page to Senior Secured, Super-Priority

Debtor-in-Possession Loan and Security Agreement



--------------------------------------------------------------------------------

“AGENT” BANK OF AMERICA, N.A. as the Agent By  

/s/ Stephen J. Garvin

Name:   Stephen J. Garvin Title:   Managing Director

Signature Page to Senior Secured, Super-Priority

Debtor-in-Possession Loan and Security Agreement



--------------------------------------------------------------------------------

“CO-COLLATERAL AGENTS”

GENERAL ELECTRIC CAPITAL

CORPORATION, as a Co-Collateral Agent

By  

/s/ Kristina M. Miller

Name:   Kristina M. Miller Title:   Duly Authorized Signatory

THE CIT GROUP/BUSINESS CREDIT, INC.,

as a Co-Collateral Agent

By  

/s/ Dan Bueno

Name:   Dan Bueno Title:   Vice President

Signature Page to Senior Secured, Super-Priority

Debtor-in-Possession Loan and Security Agreement



--------------------------------------------------------------------------------

“LENDERS” BANK OF AMERICA, N.A., as a Lender By  

/s/ Stephen J. Garvin

Name:   Stephen J. Garvin Title:   Managing Director

GENERAL ELECTRIC CAPITAL CORPORATION.,

as a Lender

By  

/s/ Kristina M. Miller

Name:   Kristina M. Miller Title:   Duly Authorized Signatory

THE CIT GROUP/BUSINESS CREDIT, INC.,

as a Lender

By  

/s/ Dan Bueno

Name:   Dan Bueno Title:   Vice President

Signature Page to Senior Secured, Super-Priority

Debtor-in-Possession Loan and Security Agreement